The next item is the debate on the report by Mr Kreissl-Dörfler on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the amended proposal for a Council directive on minimum standards on procedures in Member States for granting and withdrawing refugee status (14203/2004 – C6-0200/2004 – 2000/0238(CNS)) (A6-0222/2005).
Mr President, ladies and gentlemen, you all know the position: the directive on asylum procedures has been the subject of negotiations in the Council for over four years; the outcome therefore reflects a fragile compromise among the Member States of the Union.
I have to be frank and say that it is a compromise that certainly does not rise to great heights of ambition. I am well aware of the concerns expressed in the report, and in part I share them. I therefore thank the rapporteur for the work he has done, even though the difficulties that we have encountered and the fact that the directive still does not aim very high are further good reasons – and I really mean no paradox in this – for Parliament to approve the report today and to make this complex procedure continue until the directive enters into force.
In my view, there are, first of all, excellent methodological reasons for adopting the report. Indeed, if the directive enters into force, any subsequent proposal on this topic will have to go through the system of qualified majority voting, not unanimity any more, and it will have to go through the codecision procedure involving the Council and Parliament. That means that, once the first stage is over with the approval of this directive, we shall have the prospect of Parliament having a codecision vote in the subsequent stages, which I consider to be about the substance. I am hopeful that we will achieve this result as soon as possible, just as soon as we approve the directive.
Then there are reasons regarding future prospects. Shifting the procedure from unanimity to qualified majority and from Parliament merely giving its opinion to codecision will allow us to achieve something that for me, perhaps, and I think for many others, is even more important: achieving a common European asylum system by 2010, involving not just the procedures any more, but the substance, the difference in concrete terms between European action and action just by the Member States.
Then there are other reasons, concerning content, which again justify your voting in favour. The directive is certainly just a first step, but you will all recall the Tampere Council several years ago when it was actually decided that Europe’s asylum strategy would be a step-by-step strategy, that is to say the procedure and the substance would not be put into effect at the same time together, but would proceed in stages. This is just a first step, I have to admit, but this first step will make a great difference, ladies and gentlemen.
Today, I think I can say that we have more than 20 different systems for the procedures themselves. I will not say 25, but it is nearly that many. A number of concerns remain, as expressed by this Parliament and by the Commission, and also by me personally and in public, about the need to harmonise the treatment of refugees and asylum seekers.
With the directive, we shall have a common procedure and minimum standards across Europe and, most of all, I would say, we shall give the Court of Justice the power to apply and interpret them. As you well know, the case law of the Court of Justice is often highly advanced in its interpretation. We shall also then give the Commission the opportunity to enforce the common rules. These opportunities do not exist today and, in my opinion, they will make a considerable difference.
If, on the other hand, we were to stop today, if this step-by-step approach were not to go ahead, some of us would certainly continue to call for the text to be improved. I have to be frank, though: the Council is unlikely, highly unlikely, to reopen substantive talks after five years of negotiations. As a result, should the Council not intervene, there will be demands and there will probably be growing concerns, but that European strategy on the subject – procedures today and substance and legislation on asylum tomorrow – will not get under way.
That is why, if we balance the advantages of a text that is not perfect against the serious dangers of a void in European legislation, which worries us even more, I strongly hope that this Parliament can adopt the report and issue a favourable opinion.
. Mr President, Commissioner Frattini, ladies and gentlemen, what we are to vote on today is nothing less than one of the building blocks of the European Union. The European Union arose from the ruins of the Second World War, and its success is founded upon the lessons that we have learned from the experience of global war, of National Socialism and the dictatorships of the last century, not least in Eastern Europe, all of which obliged many Europeans, in order to save their own lives, to leave their homes and seek refuge in foreign countries. Today, people come to Europe seeking refuge from calamity and persecution. None of them have left their homelands lightly, for in fleeing they often take their lives in their hands. Their dream of a life in safety often ends, though, in reception centres where conditions are sometimes appalling, and then they are sent back to an allegedly safe country, such as Libya, without their individual situations being assessed. Are we trying to rid ourselves of every burden and responsibility as soon as possible? I get the impression that we, in Fortress Europe, are less interested in protecting the refugees than in doing the opposite and protecting ourselves from them. How, though, are we to discharge our historic responsibility if we do not give refugees an adequate opportunity to explain their reasons for coming here? How are we to be credible in defending European values if we deny those seeking protection access to legal processes? That there is the fear of asylum being abused is not a matter of doubt, but we must not allow that to induce us to betray our values. What is needed are common European minimum standards for the treatment of refugees, founded upon the rule of law and upon international conventions and obligations under international law such as the Geneva Convention on Refugees. The Council presented us with its proposal for this directive, for consultation purposes, only in November 2004, having already taken its decision. One might call this ‘uncooperative cooperation’, and it is something that we reject outright. What the Council has now presented us with is also a long way removed from the objectives formulated at Tampere in 1999, and one consequence of that is that the majority of us in the Committee on Civil Liberties, Justice and Home Affairs and the advisory committees have come to the conclusion that the directive falls short of all expectations in that it makes no significant progress towards harmonisation, in that there are too many instances in which the Member States are allowed to retain their own legal arrangements.
There are in particular a number of points that give great concern as regards respect for internationally-recognised human rights and the principles of the law as it applies to refugees, and so we have proposed a number of vitally important amendments. For a start, we reject the concept, set out in Article 35a, of what are termed ‘super-safe third countries’, that is in itself an outstanding achievement in terms of global philosophy, favouring instead a modification of the concept of ‘safe third countries’ in Article 27, which, it is important to note, we want to be applicable only if the third state has ratified, and complies with, the Geneva Convention and other international human rights treaties, adhering in particular to the principle of non-refoulement provided for in the Geneva Convention on Refugees. The person seeking asylum must have the opportunity to set out the reasons why his or her safety cannot be guaranteed in the ‘safe third country’ or in his or her safe country of origin.
Secondly, we want to reinforce the asylum seeker’s right to an effective legal remedy in accordance with Article 38.
Thirdly, we call for the rights of children to be reinforced. Following on from the statement in the 1989 UN Convention on the Rights of the Child that every person under the age of 18 is to be regarded as a child, we have all – irrespective of our group allegiances – agreed that all relevant articles of the directive should be modified in line with the UN Convention on the Rights of the Child. Fourthly, no asylum seeker should be arrested until such time as it is demonstrated that his or her incarceration is necessary, appropriate, and in line with the standards laid down in the international conventions. Asylum seekers should be detained only in institutions that are clearly distinguishable from prisons, and must be guaranteed access to proper legal advice, to properly trained and unbiased interpreters and to qualified medical personnel. Under no circumstances must unaccompanied children be interned as immigrants, nor must vulnerable persons such as victims of torture, traumatised persons, or persons with mental or physical handicaps, for whom the authorities should endeavour to find alternatives to internment.
The report that I have presented, which has been adopted by the Committee on Civil Liberties, Justice and Home Affairs, offers the opportunity to create Europe’s first body of asylum law, and a balanced and fair one too. Fear of Islamic terrorism and crime must not be used as a misguided excuse for a backwards-looking asylum policy. If we abandon the heart of asylum policy, we jeopardise human rights and take an axe to the pillars supporting that community of values that is the European Union. Fear is a poor basis for decision-making and hypocrisy is a reprehensible thing in politics. Human rights and human lives are at stake here, and neither we nor anyone else must forget that.
I am very pleased about Commissioner Frattini’s concession. I hope that those who decided, perhaps some considerable time ago, that they were going to vote against the report, will now reconsider their position. I again urge you to vote to adopt my report, which we also need for next year’s negotiations with the Council. I urge you to vote in favour of it for the good of all, and, not least, in remembrance of all those Europeans who were forced into exile by war, ethnic cleansing and persecution.
. Mr President, ladies and gentlemen, the establishment of a common European right of asylum – as resolved by the Tampere European Council in October 1999 – is very much to be welcomed, although the Council proposal, as amended, is so singularly inadequate that, if the directive were to be implemented unamended in the Member States, protection for refugees in Europe would be reduced to almost nothing.
One danger arising from the planned introduction of a minimum common list of what are termed ‘safe third countries’ is the major one that the Member States will return asylum-seekers to countries of origin that are regarded as ‘safe third countries’ without either the reasons for these individuals having become refugees being heard or their entitlement to asylum being examined. It is for that reason that I, in the opinion I drafted on the report for the Committee on Development, attach particular importance to the European Parliament being fully involved in all future decisions affecting the common list.
The inclusion or deletion from a minimum common list of states that can be – or cannot be – regarded as safe third countries must not be a matter for the Council or the Commission alone. This is demanded in the report on which we are to vote, as are improved protection for children and minors and the rules relating to the Member States’ obligation to inform refugees of their rights and obligations in a language that they understand.
The report includes a number of very important amendments aimed at ensuring that no Member State can deport asylum seekers or return them to areas where their life or freedom would be at risk by reason of their race, religion, nationality, membership of a particular social group or their holding particular political views.
I ask my fellow-Members of this House to give the report their backing. If we are to secure the protection of refugees in Europe, this report will make a great difference, as it will also to the position of the people concerned in the Member States.
. – Mr President, Mr Frattini, ladies and gentlemen, as Mr Frattini said, this has been a lengthy process. The first proposal was tabled five years ago; in 2001, Parliament tabled over one hundred amendments in the Watson report; the Council spent two years in negotiations and finally arrived at the general approach in April 2004.
I was very disappointed that the European Parliament was only consulted after the Council had reached a political agreement, which means that, in practice, the Council will now pay no attention to this debate; the Council’s absence from the Chamber sums up perfectly its attitude to this debate. The fact is, as Mr Frattini said, the directive is an important one. This first step towards setting a European asylum system in motion is one we must take as a matter of urgency, and this proposal for a directive is the first legally binding instrument dealing with the asylum process. We must set up common asylum arrangements so that we can manage migratory flows in the most effective and fairest way possible, both for immigrants and for the host societies. This must, moreover, be done without breaching the 1951 Geneva Convention, with particular regard to the principle of , whereby no State will return such people to countries or territories in which their lives or freedoms will be endangered.
That being said, we must take on board the fact that the Member States wish to combat the abuse of asylum systems by economic migrants. I should like to commend the rapporteur, Mr Kreissl-Dörfler, on his work. I supported many of his amendments, and similarly most of my proposals were incorporated, with regard to humanitarian issues and the protection of asylum seekers’ rights, the need for rapid and effective procedures, detention conditions and the protection of minors and others who may be vulnerable. We disagree, however, on two key points, namely the disappearance of the lists of safe countries, which already existed in some Member States, and the scrapping of the concept of the ‘super-safe’ country.
We therefore ask for separate voting on several amendments. The concept of ‘super-safe’ country certainly applies to European third countries, such as Switzerland, which uphold very high standards of human rights and refugee protection. This concept was a success when it was implemented in Germany; there was a reduction in the number of cases of abuse and in the number of people seeking asylum. Some people believed that this solution contravened the Geneva Convention and that it breached the principle of This is why we consulted Parliament’s legal service, which has just issued an opinion stating that we were right, and that the safe countries solution is fully compatible with the international obligations to which we are bound.
We also reintroduced an amendment that was not adopted in committee, which proposes that an effective system should be in place whereby the asylum seeker will always have the right to appeal a decision and to await the subsequent decision in the country in which he applied for asylum. If these amendments are adopted, I feel that we will have a report that matches our responsibilities, and the Council would do well to follow our lead. If we keep the amendments contained in the initial version, I fear that the Group of the European People’s Party (Christian Democrats) and European Democrats will not be able to lend its backing to the report.
. Mr President, I am, of course, keen, first of all, to thank our rapporteur for his work. We must support him so that the European Parliament might express a forceful opinion on this crucial issue. The report, which is extremely well-balanced, is a good text upon which to base the drafting of an asylum and immigration policy.
The European Parliament must maintain a strong position in the drafting of this policy. On the eve of the transition to the codecision stage in the area of asylum policy, I call on the Council to restore good faith among the European institutions by demonstrating that it is ready to listen to the European Parliament. As it stands, the Council’s text does not, in fact, really allow harmonisation of the asylum policies to take place at European level. On the contrary, it grants the Member States too many possible derogations and exceptions. Furthermore, these derogations prevent us from attaining a good common denominator; it is, rather, the case that the lowest common denominator is given precedence: the levelling down of the asylum policy in Europe.
Above all, we wish to point out that Europe is truly a land of asylum and that we must protect this humanitarian tradition. Europe’s asylum policy must first guarantee a high level of protection to people seeking asylum, by enhancing their fundamental rights. Are we only aware of just how lucky we all are to have been born in Europe? Well, the principle of so-called ‘super safe’ third countries is unacceptable, since it is a violation of asylum seekers’ rights. Everyone has the right to make an individual request and to have his or her request individually assessed. A person can very easily be persecuted in a country that, on the surface of it, is safe. History has provided us with sufficient evidence of that, if only in the 20th century. The safe country principle can be very dangerous if it is not strictly controlled and, consequently, it would be unacceptable to end up with 25 different lists.
Parliament must also carry out a leading role in the drafting of this list, and we owe it to ourselves to ensure that this right is observed. What do we want? We are calling for people’s dignity to be respected. Let us remember that Article 1 of the Charter of Fundamental Rights relates to the right to dignity. Go and visit the refugee detention centres in various Member States and you will be enlightened. Go and visit them and you will be appalled that people could treat refugees in such a fashion. You will be filled with shame, as I was. We must rectify the flaws in the asylum policy. We must protect the refugees. We must also address our people in order to explain to them, and thus to make them understand, the hardship that literally forces these refugees to make their way to Europe.
. Mr President, first of all, I should like to thank the rapporteur, who has done an excellent job. For once, I am in total agreement with him: fear is a bad adviser.
Our guiding principle must be that the European Union, as an area without internal borders, must find a common and effective way of managing its external borders. The development of a common asylum and immigration policy forms an integral part of this. Despite the fact, though, that Member States have expressed this ambition themselves, it is with only the greatest of difficulty that this policy is getting off the ground.
Under pressure from public opinion, for which, in fact, national governments and parliaments are often to blame themselves, most Member States are currently adopting their own asylum and migration policy that is as closed off as possible, even though a change to the asylum and migration policy in one Member State has a direct impact on the migration waves and policy developments in the others. As the also rapporteur indicated, the drawback of a working method such as this is that the political refugee entitled to asylum appears to be at risk of being pushed aside.
In the public debate, asylum seekers and illegal immigrants are increasingly lumped together, and, if we are not careful, the terrorists against whom we must fight will be joining them there in the foreseeable future. This trend has to be broken as quickly as possible, and that is why a European approach is necessary.
This afternoon, this House will be voting on the proposal for a directive concerning minimum standards in the Member States for granting or withdrawing refugee status. The proposal is of little interest; it is in fact no more than a collection of policies that apply in the 25 Member States. It is disappointing that there is hardly any sign of harmonisation.
It has already been noted that the European Parliament has only advisory powers with regard to the proposal. Advice may be very useful, but it can, above all, also be ignored, and that is exactly what the Council will do. However, as soon as the final vote has been taken on this report and the directive thereby enters into effect, the European Parliament will acquire codecision in the areas of asylum and immigration, which means that the Council will no longer take decisions by unanimous, but by majority, vote. This amendment to the decision-making procedure is vital, as is the need to adopt common asylum and immigration policy in the short term.
In order that we may send out a powerful political message to the Council, I would urge the Members belonging to the Group of the European People’s Party (Christian Democrats), particularly Mr Coelho, but also those of the Confederal Group of the European United Left/Nordic Green Left, to opt for the most viable compromise and thus refrain from voting against this report. My group has demonstrated its willingness to do this. There is one area that remains difficult for us, namely the concept of the supersafe countries, but I would be very surprised if a majority were to be found for that this afternoon.
A powerful political signal from this House is what is needed to demonstrate that we, across the political divide, dare fight for a speedy, balanced European approach to the asylum and immigration issue. Our visit to Lampedusa last week confirmed for me the need to do this. The directive is merely a first step, displaying little ambition so far, but a first step all the same, the importance of which we should not underestimate.
I should like to finish off by saying that, quite honestly, the fact that the Council is not represented here at the moment, cannot, in my view, be reconciled with the priorities that it set forth before, which is something that I deeply regret.
. Mr President, I agree with virtually everything the previous speaker said, although the voting intentions of my political group have been misinterpreted, which I will come to in a moment.
I should like to thank the rapporteur, who has had an extremely difficult task in trying to improve the deeply flawed document received from the Council, which some of us see as an affront to human rights and to those seeking sanctuary. I find it very depressing that this 'fragile compromise', as it was described, was the best anyone could come up with. It simply encapsulates a lot of what Member States are already doing.
Reference has already been made to the concept of super-safe third countries and indeed safe third countries. My political group has a major problem with this. At the moment the British Government, for example, is prepared to send asylum seekers back to Iraq, Congo, Zimbabwe and Afghanistan. Some of us are dealing at the moment with the case in which not only is someone being returned to Iran, but his British Christian wife is going with him, with the government paying her fare. That is all very generous.
There are many in this House who do not believe any of those countries to be safe. Therefore the minimum that we want, if we are to accept this flawed concept of safe third countries, is a unified list decided under codecision with Parliament, which would be a step towards a common asylum policy.
We are deeply concerned at the implications for non-refoulement, particularly as we are also witnessing an attack on Article 3 of the European Convention on Human Rights, which deals with the issue of not returning people to a situation in which they might face torture or inhuman or degrading treatment. We welcome the amendment from the rapporteur and Mrs Roure that keeps open the possibility of testing the human rights dimension of this in the courts.
The committee's amendments have strengthened the text quite considerably. There is much greater emphasis, for example, on the rights of children and procedures for the vulnerable. There is much greater clarity as regards the need for adequate legal representation and an individual interview, which assumes even greater importance in the context of the single asylum procedure currently under consideration.
We also welcome the commitment to adequate interpretation. Everyone in this House knows how important skilled interpreters are. However, our lives are not dependent on them, whereas quality of interpretation can be absolutely crucial to an asylum seeker's future.
The issue of detention is an extremely vexed subject, to put it mildly. However, arbitrary detention with no possibility of appeal is totally unacceptable. We believe, therefore, that the committee has done a good job in tightening the legal requirements surrounding this and making it clear that detention is not imprisonment when you have been accused of no crime.
Mr President, ladies and gentlemen, as others of my fellow Members have done, I too should like to thank my friend and colleague Mr Kreissl-Dörfler for the serious work he has performed and for the difficult attempt to put together a report on which we can all agree. Unfortunately, the Council has already made up its mind, and we take note of that, as we do of its absence here today, and it will most probably take no account of any suggestions emanating from Parliament.
I think that the Kreissl-Dörfler report improves the directive put before us, particularly in that it deletes the part about super-safe countries and increases the margin for appeal against any refusal.
Some major unresolved issues still remain, however, which we cannot sidestep. I am thinking in particular of the role of consular authorities, who should not be allowed to meet asylum seekers under any circumstances. There remains the issue that asylum seekers should not be held in detention centres. We have just visited Lampedusa and seen how the mixing of asylum seekers and illegal immigrants generates barbaric relations inside detention centres. In our opinion, these people should not be held in the same places; indeed, we believe that asylum seekers should never be shut up at all. If it is absolutely necessary, steps must be taken to ensure that they are not held in the same places and in any case not for six months.
In addition, we are concerned about the use made in the report of the safe third country concept, about the criteria for defining a safe third country, and also about how the list of such countries will be drawn up. To us this is an extremely important point: by definition, a safe third country obviates case-by-case assessment, in that we delegate our responsibility to another country that is considered safe according to rather flexible criteria. Asylum is not a concession: it is Europe’s moral and political duty and a right for men and women who are being persecuted or are fleeing from wars.
Which are these safe countries? According to the criteria, even Morocco or Belarus, for instance, could be considered safe countries, places that we have chosen to consider privileged partners, and this also results in a process of externalising the Union’s borders. I believe that safe third countries and the concept of safe third countries endanger the lives of asylum seekers, and that is something that we must not allow.
I also believe that Parliament has too little control; codecision will only apply when modifying the list of safe third countries. Mr Frattini says that the report has been arranged step by step. In my view, this step has not been bold enough: we could have aspired to and demanded much more. The harmonisation that we have produced is probably such that it even makes some national legislations worse.
. Mr President, today, we are debating refugee status; in a world in which millions of people are on the run, we are fortunate enough to be able to discuss their status. Let it be clear that talking about refugees from our position cannot, and indeed should not, be without any consequences. It is our duty to treat refugees kindly and fairly. One and a half weeks ago, it became painfully clear once again how little prepared we in the European Union are to provide clarity and transparency in respect of refugee treatment. I fear that Lampedusa is no exception. An even-handed and fair European asylum policy can only exist if the Member States are open about the way they treat their refugees.
The amendments that have been tabled to Mr Kreissl-Dörfler’s report show no evidence of any priorities having been set. If this Parliament had wanted to express clear requests, we would have been better off sticking to the main points. Instead, alongside the Council’s political agreement, this House has produced a very extensive document. In a consultation procedure, there is little scope for re-writing a Council proposal.
I would like to make two important points. This proposal makes it possible for an application for asylum to be rejected on the basis of a combination of different exceptions. Member States are apparently not prepared to allow their own exceptions to be discussed in order to reach an even-handed directive, and that is unacceptable. Moreover, there are insufficient guarantees in the directive to accompany the accelerated procedure. There is a lack of both clear criteria and sufficient guarantees that this procedure will not be at the expense of the fairness of the normal procedure.
One important point is what the Council intends to do with Parliament’s amendments; it is very regrettable that the Council is not present to set that out in detail, which is what I would like it to do. Commissioner Frattini doubts whether the Council is prepared to adopt any amendments from Parliament. It should be possible, though, to enter into a dialogue with the Council on a limited number of points that we regard as essential.
Mr President, ladies and gentlemen, first of all I should like to compliment the Council on its absence. I see that as symptomatic of the extent to which this Parliament is taken into account. Alas, poor us!
Ladies and gentlemen, while I agree with the rapporteur in calling for greater cooperation among the institutions and in considering that Parliament should always be consulted before the Council comes to any kind of agreement, I should, however, like to express my disappointment at the contents of the report.
In the document, the rapporteur laments the lack of significant progress in terms of harmonisation, but he does not take into account the different perceptions that countries can have about the immigration problem. When I speak of immigration, I deliberately call it a problem: there is no denying that the so-called fringe countries of the European Union suffer most from veritable assaults by immigrants, who sometimes arrive with good intentions, admittedly, but are none the less illegal.
In the absence of a Community immigration policy, one that is both intelligent and practical, I consider it fair for the Member States to reserve the right to examine only those applications that are considered serious and possibly to reject them. Some Members, however, insist on wanting to consider immigration to be a non-Community problem; they imagine that the individual Member States should bear the exorbitant costs that these waves of migration involve.
Some amendments that go against the Council proposals have been adopted. The definition of ‘safe third country’ has in effect been eliminated, preventing Member States from rejecting applicants deemed unsuitable even if they come from countries considered to observe freedoms and human rights. If this Parliament – perhaps because it is too politically correct – wishes to ignore the fact that immigrants, especially those who come through my own country, Italy, get into Europe and almost always end up committing crimes and jeopardising the safety of our citizens, then perhaps it would be better to have the courage to say that each country should regulate itself as it sees fit, that is to say with 20 different kinds of legislation. In that case, however, the Left should not go on about a united Europe: they are the only ones being hypocritical; we on the right are certainly not!
– Mr President, there was no Portuguese translation at any time during the speech by the last speaker. I therefore understood nothing of what the speaker said. I should like to ask the Bureau to ensure that the translation service works in such a way that we can follow every debate in its entirety.
I am sorry to hear this. The relevant services will be informed, to ensure interpretation can be received.
Mr President, we need to understand that the Geneva Convention relating to the status of refugees, and indeed the additional 1967 Protocol, were originally drawn up to guarantee the reception of European political refugees from the Communist dictatorships in the former Eastern Bloc. It therefore goes without saying that these instruments are wholly inappropriate to offer an answer to the current asylum problems, particularly the fact that hundreds of thousands of people are coming to Europe from all over the world in search not only of refuge but also of economic fortune and prosperity.
It is therefore right and proper that we should look for an answer to this problem in the shape of a common European refugee policy, and I would certainly endorse the drafting of a list of safe countries, even if this was a first step and even if – subsidiarity being properly understood – it was left to the individual Member States to use additional lists. This can, however, only be a first step.
A real solution to the problems can only be arrived at once we have the courage to decide that the reception of asylum seekers should take place on the relevant asylum seekers’ continent, and preferably in the regions, of origin, and no longer, therefore, in Europe. This reception must, contrary to what has been repeated here , be done in closed and very strictly controlled centres; only those who, following a strict and proper examination, are recognised as refugees can then be received in third countries, possibly also within the European Union. That is the only way to drastically reduce the number of bogus asylum applications and combat human trafficking.
Moreover, this is also the only way of reconciling our citizens, whom we represent, in our own countries, with the need to receive genuine asylum seekers. Since unfortunately, the asylum concept has become more or less synonymous with deception and social fraud, rightly so, for which we can certainly have human understanding, we should not be politically responsible or indeed, be a political accomplice.
For the time being, though, we lack the political will or courage to adopt such bold and necessary policy, certainly with regard to everything that this entails, such as, for example, the refusal of development aid to countries that refuse to conclude repatriation agreements for bogus asylum seekers. The present report is, unfortunately, an illustration of this political unwillingness, given the fact that it weakens already meek and timid Council proposals even further, and it is for those reasons that we will, with regret, be unable to endorse this report.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, as long as we are among the most secure regions of the world, people who suffer persecution in their own countries will come to us, and it goes without saying that we should try to help them. It is an humanitarian obligation incumbent on us not only as individual states, but also as a European Union, and the fact that that Union’s internal borders are open makes it important that we at least lay down a minimum standard for asylum procedures, with it made clear not only to asylum-seekers but also to the host countries what prior conditions apply, what form the procedures take, and how long they should take.
It is also a matter of humanitarian obligation that procedures should be transparent and quick, and that they should treat people with dignity, and this is an obligation that the Group of the European People’s Party (Christian Democrats) and European Democrats takes very seriously, as is evident from the amendments tabled by our shadow rapporteur Mr Coelho – which the Committee accepted – in contrast to the approach taken by the rapporteur, Mr Kreissl-Dörfler, which does nothing to help us meet our humanitarian obligations. The fact is that what matters is not that we should accept as many people as possible, but that we should offer a safe haven to those who are persecuted in their own country and for whom Europe is their only possible place of refuge. At the same time, we must be clear in our own minds about the evident fact that the right of asylum is also misused, and so, in order to make room for people who really are persecuted, we have to deter manifestly unfounded applications. Using a list of safe third countries helps to do this.
Practice in Germany has shown this to be a sensible and workable arrangement, although it must be noted that inclusion in the list of safe third countries is conditional upon acceptance and implementation of both the Geneva Convention on Refugees and the European Convention on Human Rights – a high standard that we have set for ourselves.
It is this concept of safe third countries and safe countries of origin that the rapporteur rejects, with the consequence that, for example, neither Canada nor Norway nor Switzerland are regarded as safe countries for asylum-seekers. I have to tell him that they should be included in any procedure, and, while our Green and Socialist Members reject Bulgaria and Romania as safe states, they nonetheless want them to accede to the EU in a few months’ time. That is inherently contradictory. Moreover, in the original version of his report, Mr Kreissl-Dörfler went as far as to demand that criminals for whom an arrest warrant had been issued should be granted asylum before they were arrested. He also, citing cultural sensitivities, rejected the fingerprinting of asylum-seekers, even though that is often the only way to positively identify those who have arrived without papers, and that would make it virtually impossible to determine whether a person had applied for asylum in more than one Member State.
To Mr Kreissl-Dörfler I have to say that the adoption of his report in its present form would, in my view, be a disservice to many serious applicants for asylum.
– Mr President, I wish to express my congratulations to Mr Wolfgang Kreissl-Dörfler on his report.
Why does the Council insist on there being super safe countries when we ourselves recognise that some of them do not comply with basic principles of law and that this would also result in the repatriation of refugees?
Why does the Council insist that each Member State should be allowed to have its own list of safe countries and why does it persist in refusing a common list, with the result that each country includes its friends and ‘customers’, even if other Member States do not trust them?
Why does the Council insist on ignoring the Convention on the Rights of the Child and persist in discriminating against 17-year-olds? Is it perhaps because the rate of refugees is increasing or perhaps because we have a deluge on the European borders? No, it is not, because refugee applications have fallen recently.
Unfortunately, as the rapporteur said, the problem is the fear which exists in certain countries from terrorist attacks and the fear created in other countries by unemployment or the violation of social protection networks. Fear seeks scapegoats and the easy scapegoats are the persecuted of this world.
Of course, Europe is not only a geographical and economic continent; it is also a humanitarian continent. We have the same obligation to protect our geographical borders as we do to protect our humanitarian borders. We have brought our light to the planet. The international conventions we talk about here bear the stamp of European humanitarianism and we cannot, on the basis of fear, insecurity and even sometimes racism, attack and violate our own humanitarian borders.
So congratulations once again to the rapporteur; I am sure that his report will fare well.
Mr President, ladies and gentlemen, I am grateful to the rapporteur for his report and for the unambiguous stance he has adopted. What this House is doing today is an expression of its innate responsibility for the defence of human rights, and not just of any old right, but of what is perhaps the most ancient human right known to man, the right of asylum, which can be seen as derived from the laws of hospitality, and which was, to the most ancient of human cultures, sacrosanct. If we are to scrutinise these decisions, we need to look into the mirror of history. If the defence of human dignity can be threatened by fears and public moods, it is scarcely to our credit and does not say much for our courage and strength.
The Council consults Parliament, so let it be said in the plainest of language what we are dealing with here: interference with fundamental rights, the police, and the laws of Member States, and none of it with any parliamentary legitimacy. No wonder people in this EU of ours are putting up resistance, howling with outrage at the democratic deficit, the gaps in fundamental rights and in the monitoring of what goes on. To what kind of pass has Europe come? How it is possible for fundamental rights to be interfered with without Parliament having any say in what is decided?
The Council consults us, yet it itself is not present; the Council wants to listen to Parliament, and yet it is not here! Why, though, should it be? The fact is that the Council is consulting us only after it has already concluded an agreement, only after its members have done a deal among themselves. Heads of Government are not in the least aware of the fact that it goes against our culture for ministers of the interior, ministers with responsibility for the police, to make laws for themselves, to interfere with fundamental rights, to make the most difficult decisions about the balance between security and human rights without reference to Parliament. We are, admittedly, being consulted, but the Council is not here.
The object of this initiative by the Council is to put Europe beyond the reach of refugees, to make a mockery of the right of asylum and to make it, in essence, null and void. That is the state we are in.
– Mr President, the directive on minimum standards for granting refugee status being debated today also revises and abolishes legislatively any protection which existed for refugees on the basis of the Geneva Convention and the Dublin II Regulation.
Of course, the Council has already agreed and, from one point of view, the debate being held here is entirely cosmetic. The directive follows on from the overall anti-refugee policy of the European Union because, as you know, the percentage of applicants granted refugee status has plummeted in the European Union over recent years. In Greece, for example, it is less than 1% of applicants and last year the number of asylum applications plummeted.
Maintaining the concept of a safe to super safe third country, which means repatriation to it without the application being examined, refusing in practice the right to asylum and imprisoning immigrants pending a decision by the authorities demonstrate the European Union’s indifference.
A great deal has been said about the humanitarianism of the European Union. It is hugely ironic: on the one hand you unleash wars and plunder countries in the developing world and, on the other hand, you pretend that you pity the victims of this policy.
We consider that the amendments by the Committee on Civil Liberties, Justice and Home Affairs, with the exception of the amendments by the Confederal Group of the European United Left/Nordic Green Left, are gratuitously critical of the directive in that, to all intents and purposes, they accept the basic anti-refugee approach. The only democratic proposal is to withdraw the directive.
Mr President, although it is hard to imagine from the relative comfort and security of a western European country like Ireland, globally persecution is more widespread than ever. We have only to think of the political persecution in Burma, the economic persecution in East Timor, the religious persecution in Indonesia, Malaysia and Korea and the persecution of mothers and fathers in China for conceiving an unauthorised child and the added persecution if it is a girl child. There is the persecution of disabled people in some communist countries and the persecution based on tribal origin in the Sudan.
Billions of people live under the threat of persecution. When that threat moves closer and they must escape, we must receive them. It is a human imperative, but also a deeply ingrained cultural imperative in Europe. From the earliest times many of us learned the story of St Joseph taking the child and his mother to Egypt because King Herod planned to kill him.
This report highlights the need for real effective guidelines and standards for refugees. I understand this need well. I have lobbied for genuine refugees in my own country, largely unsuccessfully. I think particularly of two Ukrainian doctors who narrowly escaped death after exposing a government-licensed trade in human tissue obtained from aborted but living 20-week-old foetal babies. Those doctors – a consultant oncologist and a paediatrician – who sacrificed their whole careers for their courageous action, have been in Ireland for over a year in an overcrowded hostel with no certainty that they will not be sent back to persecution and death. Our response in Ireland, from what I know of other EU countries, tends to be slow and ungenerous. In the face of genuine asylum-seeking, this is not good enough. Regardless of third countries, can we even call our own EU countries safe countries? We should not automatically presume.
Mr President, I am very much in favour of respecting human dignity and international conventions and therefore giving due consideration to every request for asylum. I am also in favour of granting asylum to asylum seekers that meet the necessary conditions, and denying it to those who fail to do so. Particular care should be taken when children are involved. It should also be borne in mind, however, that there are few genuine asylum seekers. For instance, I have encountered many asylum seekers in Belgium, but none of them really met the relevant conditions. Indeed, genuine political activists tend to be reluctant to leave their country of origin because they feel they have a lot to do there.
Ninety per cent of the problem of asylum actually involves hidden immigration, the underlying reasons for which are not always economic. They tend to be psychological and humanitarian. Ladies and gentlemen, I suggest we admit these immigrants, but that we also recognise them for what they are. A clear distinction should be drawn between asylum and immigration, to allow us to deal more appropriately with requests for political asylum and to control immigration more effectively.
Mr President, I would like to make two general remarks and three more detailed observations. My first general remark is that I myself was an official participant in the Tampere European Council in October 1999, exactly six years ago. There we drew up the 10 Tampere milestones to show how we could make progress in these matters, for example. Unfortunately, progress has been very slow.
My second remark concerns the Constitution, which Franco Frattini was also involved in drafting. It is regrettable to hear how those who opposed the Constitution here in Parliament would at the same time like a firmer policy on asylum. These go hand in hand, and I personally, at least, hope that the Constitution comes into effect in some form or another as soon as possible.
Next, I wish to make three detailed observations. Firstly, this is the only part of the Common European Asylum System, adopted back in 1999, which has not been decided upon. I do not believe it is right to sulk about whether the European Parliament was listened to or not. What is most important is that this programme should now be carried out.
My second observation concerns the list of safe countries. It is my opinion that a list of safe countries at EU level is vitally important and a very sensible idea. A list of this kind is necessary, and it is fine if, after the directive has come into effect, these decisions are taken by a qualified majority.
Finally, I wish to express my support for the rapporteur. He is worried that a negative decision on asylum might be enforced even if the time for making an appeal is still not over. Obviously, this cannot be allowed to happen. For that reason, I support the rapporteur on this point.
– Mr President, ladies and gentlemen, I thank the rapporteur for the excellent work he has done and the Commission for this proposal, which we consider an honest attempt to harmonise the treatment of asylum seekers across the European Union.
This proposal is benefiting today from the European Parliament’s contribution and efforts, so that we can realign ourselves with the spirit of the Tampere Council, which has been mentioned several times today, and also so as to overthrow the primacy of fear as the only political element, the only criterion for action in our policies on immigration and the right to asylum.
Now, however, it is important to oversee the implementation of the directive as amended and to ensure that it really does become the new Europe-wide legislation that is implemented in all our countries. Above all, with regard to the new definition of a safe third country, we must avoid – if I may say so, Mr President – certain fanciful interpretations that we have heard today from the benches on the right: a safe third country for us means adopting a European list of safe countries, and adopting it under the responsibility of Parliament as a party in the codecision procedure.
Objective, precise conditions are needed: precisely the opposite of what is happening today. Thousands of migrants leave Lampedusa to be expelled and sent to Libya, which is anything but a safe country, Mrs Klamt; and when people are sent from the United Kingdom to Iraq, they are going to a country that is anything but a safe third country.
It is also a case of changing the function of Parliament. Today we are not offering the Council a polite suggestion; instead, we are calling for clear, strict and responsible rules.
To conclude, I believe that the basic problem is to make the Council and all the European institutions understand that Europe today cannot simply look after itself, but that it must instead look after the rights of those who are now suffering the violence of war and the humiliation of persecution. In view of all that, we must ask ourselves whether the problem is that we receive the asylum applications or rather whether the problem is the war and persecution from which those refugees are fleeing. Even before we put it to the European institutions, that is a question that we should put to our own consciences.
Mr President, ladies and gentlemen, I would like to start by warmly thanking the rapporteur for his report, which I am sure we can support unreservedly. Where human rights are concerned, it is important that the European Union should function as a role model for other states outside it, yet resolutions such as these all too readily jeopardise them. How, in future, are we to compel other states to comply with international law on asylum if we no longer take it seriously within the European Union?
I find it a matter of concern that the President-in-Office of the Council, the British Home Secretary, Mr Clarke, at the meeting of EU Justice and Home Affairs Ministers in Newcastle on 9 September, argued that the European Convention on Human Rights might need to be reinterpreted. He would like to be able to deport preachers of hatred and terrorists – who are, admittedly, frightening presences on the contemporary scene – even if they face torture or the death penalty in their country of origin. This I regard as no more and no less than a flagrant disregard of international asylum law. It is quite clear to me, and to my group, that the ‘super-safe third countries’ rule is unacceptable. Mr Kreissl-Dörfler has already referred to this, and I endorse his criticism of it. It is obvious that the Council needs to make improvements here.
Mr President, the consistent asylum policies adopted by Denmark, Sweden and Switzerland have enabled these countries to deter innumerable people who would never have had any right to asylum from undertaking a dangerous journey and to thereby deal a severe blow to the people-traffickers. A policy of speeding up procedures and of rigorous deportations has made it possible for them to reduce the flood of asylum-seekers by up to 50% and to save millions that would have been spent on pointless casework. They are nevertheless adhering strictly to the definition of refugees as laid down in international conventions and, by so doing, have even managed to increase the numbers whose claims are being recognised.
On the one hand, this prevents the exploitation of the social security system; on the other, the effect was to make the proceedings more humane and welcoming for genuine refugees and enabled them to be speedily integrated by means of obligatory courses on the country’s language and customs, essential in making a new start in a new home.
If we want to wipe out Europe’s people-trafficking industry, which is a cause of suffering and unending misery, if we want to prevent those granted asylum from being drawn into the criminal milieu and to help those refugees who have not come to us for economic reasons alone, applications for asylum without a genuine need for asylum being demonstrated are simply no longer acceptable. As for whether this report constitutes a step in the right direction, that is, in my view, a matter of doubt.
– Mr President, it is right that the European Union takes concrete steps towards a common policy regarding immigration and asylum which includes clear provisions regarding the repatriation of illegal immigrants. Until now as we can see in Malta's case, the countries of Southern Europe, have been left to fend for themselves, and consequently they are facing a national crisis. However, to develop a common policy, we must not look only at the obligations which each country has to face, but we must also see how the burden can be shared. Unfortunately, Europe is still far from the situation where the burden of this problem can be shared equally between everyone and there are countries who are carrying a much heavier load than they can actually carry. And let us be realistic, the burden must not be carried only by European countries, but it should be carried also by the countries from which the migrants originate, as well as transit countries, such as Libya. What can be done in order that countries of origin, especially those considered ‘safe countries’ would cooperate? What can be done so that a transit country such as Libya, fulfils its obligations also by, amongst other things, entering into a repatriation agreement? These are the questions which we should also be asking. Especially, we should address this subject, Mr President, in a holistic way, especially when deciding which countries should be considered 'safe' or 'super-safe'. I say ‘Yes’ for a common European policy, but a policy of solidarity where the burden is shared equally, and a policy which is coherent and insistent with third countries, so that they too should burden their responsibility.
I finish off with a comment about the role of Parliament. We must be careful, because if this Parliament imposes on the Member States burdens which are too heavy, then we should not be surprised if the Council ignores us.
Mr President, I wish to thank the rapporteur, Mr Kreissl-Dörfler, for a constructive report. It is important for us all to work towards the same goal: that the EU should, in the long run, conduct a policy on refugees and asylum that is the same for everyone everywhere.
Rules concerning safe or very safe countries give rise to a disturbing and unclear legal picture and lead to refugees being treated differently in different countries. My own country, Sweden, does not apply general rules or the concepts of ‘safe countries of origin’ and ‘safe third countries’. Instead, we see all refugees as individuals and consider each of them on an individual basis. A Member State can then assess refugees’ individual histories and their need to have their reasons considered. A country may be safe for a group, collectively, but be impossible for an individual or family to return to, precisely because the person or people concerned may have been politically active in union work or belong to a non-governmental organisation engaged in activities that incur disapproval.
I naturally also view with unease the fact that, in both international contexts and the EU, children’s and young people’s age of majority is tampered with. No one is grown up at the age of 16, either in these or in other cases. I hope that, with the help of this report, we shall make some headway in the process that, in time, should provide us with a common policy on refugees and asylum in the EU. That is what people in the EU want us to do because they want to see the EU as a single entity.
Mr President, I should like to join with previous speakers in congratulating the rapporteur.
The aim of the directive we are debating is to establish a simple, clear, effective and humanitarian system for dealing with refugees in the European Union according to a common set of minimum standards. The system must also respect human rights. This directive is certainly needed, because not all Member States of the European Union have in place national systems for dealing with refugees. Immigrants, asylum seekers and refugees are a problem for the Union as a whole. All the Member States are affected, regardless of the number of refugees they have to deal with. A refugee who files an application in Poland is not simply a problem for Poland. That refugee should be a concern for countries a long way away from Poland, because he or she is likely to relocate. Consequently, issues and policies pertaining to refugees have a European dimension and should be dealt with at European level.
I believe we have fallen into a trap as we discuss this directive. We have allowed ourselves to be swayed by our natural fear of terrorism, which might actually be more of an obsession. We cannot allow ourselves to perceive every refugee as a potential terrorist. It is important to keep the right balance between our normal justified fears for our own security on the one hand, and traditional European hospitality on the other.
Another comment I would like to make is that the European Parliament cannot remain on the sidelines as the policy on asylum is developed. I was surprised to note today that it has fallen to the European Parliament to call for compliance with international law. We would like to point out to the House that the Convention relating to the Status of Refugees is not being complied with, and in addition, the 1967 Additional Protocol has not been implemented. These shortcomings could be remedied if the relevant amendments are accepted at the vote.
The House should support this directive, because it will serve as a kind of safety valve Europe sorely needs. Millions of refugees are eagerly awaiting it, and we could help these people by ensuring minimum standards and fair treatment.
Mr President, ladies and gentlemen, I should like to thank all those who have spoken. I have taken good note of their comments. There are certainly non-negotiable values in Europe: protecting the life and dignity of every person is an institutional and, above all, a moral duty of ours, and in that respect I thank the rapporteur for having emphasised that and also other speakers for having repeated it clearly.
I believe that the European Union should acknowledge and uphold this basic right for anyone who is truly fleeing persecution or war, but I mean truly fleeing. There is in fact another very clear point, mentioned by Mrs Klamt, amongst others: it is important to avoid abuse; it is important to distinguish clearly between those who are true refugees and are actually fleeing, and those who are economic migrants instead.
It is a matter of credibility. The European strategy requires precise laws and sure means of enforcing them. That is the only way in which we can give a truly shared and sharable response both to those who would have fear prevail and to those who would have the duty of giving a welcome prevail. Both extremes can, I believe, find common ground if we give ourselves transparent laws and clear rules for implementing them, with no more grey areas between what is allowed and what is not.
That is why the directive can and must enter into force as soon as possible. In that way, ladies and gentlemen, we shall be able to avoid retaining those legislative differences between Member States that often result in differential treatment for people who are in the same situation. That, too, is a serious violation, when someone in one Member State is in the same situation as someone else in another Member State but is treated differently.
It is a serious injustice, which the directive can in some way reduce and eliminate. That is why a Europe-wide measure is needed, and I fully agree with that, even though, as many of you have realistically pointed out, it is difficult to imagine that the Council will fully reopen the debate on points of substance.
Many of you – I will mention Mr Fava and Mrs Lambert in particular – have brought up a very important issue: the European list of safe countries. Well, I am aware that there are problems with the legal basis, and I know that the Council is making a forceful case for having only the consultation procedure apply when the list is drawn up. Regardless of the formal legal bases for drawing up the list of safe countries, I believe – and I am personally in favour of this – that it is essential to work with Parliament.
There are formal legal issues with the legal basis, but there are also substantive political issues. I will mention a variety of subjects: the Agency for Fundamental Rights, the data retention question – in other words, topics on which I have proposed that this Parliament should work within a substantive political, interinstitutional agreement, whatever the formal legal bases. Therefore, why should we not also explore the possibility of the Council and Parliament working together on a subject that is clearly sensitive, as Mr Coelho said as well? I frankly agree with many of the comments that have been made: it is difficult to imagine that the Council will now, after four years of negotiations, simply drop the list of safe countries idea. Let us try, then, to give it what I see as a political boost that will involve Parliament much more than Parliament has been involved up to now!
For these reasons I conclude by hoping once more that you will vote for the directive, since voting for it would mean giving substance to that idea of European solidarity that Mr Busuttil has just recalled: European solidarity means sharing responsibilities and also burdens, and it means standing up to the opinions of those who would like to have exclusively national approaches. In my view, Parliament has a chance to give a political response of that kind.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the Commission statement on the EU-US Wine Agreement.
. Mr President, I am glad to have the opportunity to address here the question of the European Union-United States Wine Agreement, which was initialled in Washington on 14 September. It will be submitted to Council for final approval in the coming weeks.
This is only a first phase agreement. It is the result of many years of bilateral negotiations, during which the United States was granted and renewed specific authorisations on wine-making practices, certification and labelling rules, completely 'for free'.
These never-ending negotiations affected the trading environment in a negative way. The United States left the International Wine Organisation in 2001 and created the World Wine Trade Group. Besides that, since the Community revised its labelling rules in 2002 with the adoption of Commission Regulation (EC) No 753/2002, the United States has been one of the most critical WTO members, questioning the WTO-compatibility of all these rules.
Another example of negative trade relations was the adoption by Congress in November 2004 of certification requirements for imported wines, except for countries with which the United States had a wine agreement.
Community exports to the United States amounted to almost EUR 2 billion in 2004, which is about 40% of our wine exports. The United States only exports EUR 415 million to the European Union. Considering, therefore, the importance of the United States market for the European Union, the evolution of our trade relations over recent years and the situation in the Community wine sector, it is my view that this first phase agreement is a very positive one for our wine sector. This deal will secure what is our biggest export market in terms of both value and volume.
I welcome the agreement, since it will help consolidate and improve our trading relations with the United States. It may also facilitate a non-polemical and substantial dialogue with the members of the New World Wine Group. In addition, this first phase agreement contains some provisions that clearly benefit the Community. There is now official recognition by the United States of our wine geographical indications, which will be protected under their labelling rules.
There are the 17 European wine names, such as port, sherry and champagne, which are currently considered as semi-generic in the United States. We have agreed that their use will be limited in the United States and that they will change their legal status to restrict them to wines originating in the Community in future.
The present situation will be frozen, but there will be no further negative impact from the agreement. We cannot underestimate the fact that the explicit recognition of these names as Community wines will benefit Community wine-makers and traders.
We will also be exempted from the 2004 United States certification requirements. Not only for wines covered by the agreement, but also for wines which contain less than 7% alcohol, which was an issue of interest to many of the wine-producing Member States. And let us not forget that, without the present agreement, we would have faced heavy certification requirements for our 2005 vintage. I can assure you that all these requirements would have been very costly for our export sector.
I wish to highlight two other very important points. Under this agreement, the United States and the European Union agree to resolve bilateral issues through informal bilateral consultations, rather than through formal dispute settlement mechanisms. This is an important declaration, as it represents a peace clause and will allow further constructive discussions to be held.
Given that this is only a first phase agreement, it was key to have some clear perspectives for the second and more ambitious phase. We have obtained a clear commitment to start the negotiations for the second phase not later than 90 days after the entry into force of the first phase.
The United States ultimately agreed to spell out more clearly in a joint declaration the issues that should be part of these second phase negotiations. These include important issues for us, such as the future of the 'ex' semi-generics, geographical indications, the use of traditional expressions, wines not covered by the agreement, wine-making practices, certification and the creation of a joint committee.
Lastly, I have heard some criticism to the effect that the Commission has granted the United States mutual recognition of its wine-making practices. This is not at all the case. We will continue to accept United States wine-making practices currently covered by Community authorisations. We will also accept existing United States wine-making practices not covered by the present Community derogations. However, it will only be possible for the United States to export those wines after the status of the 17 semi-generic United States names has been changed. New wine-making practices will be analysed and only accepted in the Community if no objections are raised. This is not mutual recognition.
Because the United States is our most important trade partner in the wine sector, I consider this first phase agreement a very important one for European wine-makers and exporters.
. Mr President, I thank the Commissioner for her statement on this issue. Our group has two points of view on this subject, and I do not propose to mince my words in setting them out.
The fact is that the Commission has acted – to say the least – shamelessly and unacceptably in making these concessions in the EU-US Wine Agreement, and that I say, as a Member for one of the oldest vine-growing regions in Germany, also on behalf of the vine-growers of the Moselle. You yourself stressed the obvious need for a trade agreement with unambiguous rules, and the negotiations have also been going on too long already, but what we need is an agreement with fair conditions for both parties. This document, with its long and vague deadlines and, worst of all, the concession of unconditional mutual recognition of oenological processes in wine-making, is a slap in the face for all the efforts the European Union and its Members have put in to legislation on vine products.
The Commissioner said that there is a need for further discussions, yet we have negotiated for so long that I have to ask why we are putting off such important decisions. The production and manufacturing of wine in Europe is subject to clearly defined conditions. Adding water to it is something we see is unthinkable and which the consumer would not stand for. Are we now to accept that the Americans may add water to wine up to 7%? Modern methods involving the breaking-down of wine into its individual components are a workable proposition these days, but are we, by way of mutual recognition, to accept that it can be put together industrially and any old how?
We have no need of synthetic wine! Wine is diverse, its diversity a manifestation of nature itself, owing its character to climate and vintage. Is the Commission not aware of the likely effect of such a concession, which affects future agreements, on negotiations within the WTO? The ‘most favoured nation’ principle laid down by the WTO means that, later on, the same concessions will have to be made to other states. The International Wine Institute is endeavouring to find a globally valid definition of wine, and this is being taken .
Commissioner Fischer Boel also mentioned another organisation. The USA has left the OIV. Does that mean that the OIV has in some sense gone bust? Yet what we insist we need – the protection of geographical indications of origin without the specification of a date – is simply being put off for ever and a day. Champagne comes from Champagne, Rhine wine is grown on the Rhine, and Moselle on the Moselle – not somewhere in America. If we want fair trade, then such descriptions must be banned now rather than at some unspecified date. Even maintaining the current status quo strikes me as going too far. What I want the Commission to tell me is in what sense the negotiations around this agreement can be described as a success; as I see it, all we have done is to make concessions, and too many of them at that.
I feel – and let me say on behalf of the many winemaking families at present bringing their harvest home from the vineyards, we feel – that a deal has been done to sell us down the river.
. – Mr President, Commissioner, I should like to start by thanking you for presenting the proposal for an agreement and for the clarifications which it was absolutely necessary to give the European Parliament.
This is a difficult agreement which, I think, was fairly complex, meaning that we all need more clarification. On the other hand, you too need to take account of our proposals and concerns in connection with this agreement.
This agreement might indeed be considered as one of the most long-winded international sectoral trade agreements, given that issues have been pending since 1983. Over the last 20 years, the European Union, as you quite rightly said, has constantly granted the USA derogations relating to wine-making practices and the labelling of American wines imported into the Community.
This agreement will, first of all, smooth trade relations between the USA and the European Union: the USA exempt the European Union from their new certification requirements and undertake to endeavour to resolve possible differences through bilateral consultations rather than, as was previously the case, through dispute settlement mechanisms.
However, we should not forget that, for the time being, this is only a first phase agreement, what we might call an emergency solution, and that important trade matters are pending which the Commissioner must take into account in the ruthless negotiations now beginning.
First, protected names are not adequately safeguarded, it would appear, in the agreement, while the recognition given to the wine-making practices of the USA, allowing 7% water to be added or for wines to be matured with wood shavings in the barrel, which are not of course a health hazard, jeopardises the reputation of wine as a quality product.
Secondly, this recognition of the lax wine-making practices of the USA will act as a precedent for imports from other countries. Consequently, in the second phase, the question of wine-making and maturing practices will need to be addressed responsibly, in order to create a stable reference framework.
Thirdly, traditional names are being threatened and the role of the International Wine Organisation is being questioned.
Fourthly, the procedure to safeguard recognition of the 17 names in Annex 2 needs to be speeded up, so that all protected European names are strictly protected by the American authorities.
Fifthly, the creation of an international register of protected geographical indications needs to be promoted within the framework of WTO negotiations and this objective needs to be integrated into the top priorities of the European Union.
Commissioner, one major cycle is closing but another is beginning and perhaps now the Commission's efforts should be stepped up within the framework of the second round of negotiations with the USA and the forthcoming review of the common organisation of the market for wine, so as to create the best possible conditions with respect to the production and quality of and the trade in the product. You are in the eye of the storm and I wish you . Parliament and its comments will, I think, help in this direction.
. Mr President, Commissioner, let me start by expressing my – our – congratulations on your success in achieving this interim result in the negotiations with the United States. This is an important trade project, accounting for EUR 2.3 billion, but the trading relationship involves two different systems, with different approaches to production and marketing, and so cooperation is not easy. It is for that reason that this agreement can be regarded as no more than a first step, a first phase agreement, and I am glad that you have described it in those terms.
In the past, we accepted many derogations for the Americans; the trading relationship made that necessary. What matters now, though, is that our rules on labelling should be enforced, and we also see it as significant that the USA is ready and willing to resolve all bilateral issues through consultation rather than through the WTO’s dispute settlement procedures, but what is surely most important to us Europeans is that geographical indications of origin should enjoy in the United States the protection that they deserve, in return for which we – for the time being – are prepared to accept the Americans’ winemaking practices. That may be a bitter pill, but we have to swallow it; its effect will be only temporary and the labelling rules – which will result in greater freedom for what we hope are emancipated consumers – will help it go down.
Nevertheless, in the second stage of negotiations, the Commission must go further and press for the improved protection of intellectual property in winemaking, an area in which we Europeans have led the world in establishing worldwide standards, and so we should not relax our efforts on this point; we also suggest that the Commission should push for a WTO-wide register of geographical descriptions of origin, something that both the speakers before me mentioned.
To sum up, this agreement may not be brilliant, but it is a first, and an important step, and you, Commissioner, have done the right thing. The next step must now be taken hand in hand with the reform of the market organisation for wine, to which we all look forward eagerly.
We can take pride in our European wine. It is esteemed and enjoyed the world over. We enjoy a global advantage in wine production, and we need to maintain it by further improving the protection of intellectual property. We wish you, Commissioner, much success in doing this.
. Mr President, for our part, we refuse to be taken in in the ways mentioned by our fellow Member. I would like first of all to emphasise a procedural issue. This debate has been hurriedly organised, following the signing of an agreement – even if it is a first phase – by the Commission. Furthermore, the Council is not here, although it is the institution that ultimately has the agreement in its hands. I believe, therefore, that we are not working in a serious fashion and that the opinion of MEPs is not being taken into consideration, as it ought to be.
With regard to the content, while this agreement works in the favour of the traders and merchants who exert a great deal of pressure to get ahead, it clearly does not, in any way, serve the interests of either the producers of registered designation of origin wines or of consumers. Today, the situation is extremely confused. What you have set out, Commissioner, does not correspond to the information we have from another source. A state of deep concern is emerging on the ground. How much confidence will European consumers have in the labelling, in the labels that are in danger of being considerably undermined by this type of agreement? Furthermore, you are considerably weakening the principles that the European Union has always upheld with regard to geographical indications.
What is currently taking place with regard to wine, and which is, in our view, unacceptable, is in danger of subsequently taking place with regard to a whole host of other products. For our part, we want two things to happen. On the one hand, that the Council does its job and clearly states what remit has been given to the Commission regarding this issue. On the other hand, that the European Union takes a far greater stand on ensuring that the registered designations of origin are observed, on wine-making practices and on protecting sectors that are genuinely vital to the existence of our territories and to a great number of rural territories throughout the European Union, and that it fights to protect this quality and these designated origins. Otherwise, if we embark on the WTO negotiations by giving up from the outset, I very much fear that we will lose ground time and time again in the weeks to come.
. – Mr President, it is well known that the wine sector is going through a difficult time, not least in Portugal where there are increasing numbers of good wines that are having trouble competing in the marketplace. This situation is exacerbated by the increase in third-country imports, which has had a highly detrimental effect on farmers and wine-growing regions.
This first wine agreement with the United States, the fruit of 20 years of bilateral negotiations, is an important one and yet it also raises concerns. In light of the massive concessions given to the United States, this agreement appears to have been brokered more because of the ongoing negotiations with the World Trade Organisation, than for the purpose of defending the interests of EU wine producers.
We also believe that the scope of the negotiations must be broadened internationally. Furthermore, as regards the United States, Mrs Fischer-Boel must explain fully how she intends to guarantee the interests of wine producers from regions of Europe in which wine production is crucial to economic development.
With regard to both labelled designations of origin and traditional wine-making practices in Europe, this is what must be done if the quality of wine is to be maintained and consumers are to be protected. When we checked the detail and listened to your explanations, we became very concerned as regards the guarantees that must be given to our farmers and to the regions concerned.
Mr President, ladies and gentlemen, the recent European Union-United States agreement is only a first step – and certainly an inadequate and insufficient one – towards the international recognition and safeguarding of protected traditional names. It was time to change course after the harmful effects of the infamous Regulation (EC) No 316/2004, which effectively authorised producers in non-EU countries to make improper use of protected traditional names, thus causing enormous damage to quality wine production, both in Italy and, of course, in Europe as a whole.
Commissioner Fischer Boel also stated in this Chamber that the agreement protects European names and will safeguard the European Union’s largest export market. There is no doubt that those are the aims to be achieved; doubt remains, however, as to whether the agreement is the right basis on which to achieve such aims.
It is indeed true that the US Administration will put a bill before Congress to change the status and limit the use of 17 European names currently considered semi-generic in the United States, but it is also true that the United States will still be able to use 14 Community traditional names, although subject to certain conditions and for a limited period of time. In fact, the hoary question of the ongoing misuse of names has still not been settled once and for all.
On the other hand, the United States has undertaken to accept the basic principles of the Community’s labelling rules and will seek to resolve any bilateral issues relating to the wine trade through informal bilateral consultations rather than through dispute settlement mechanisms.
What is the most worrying concession made by the European Union? Well, under the agreement, the European Union recognises the wine-making practices of US wine producers. Substantially, what that means is that the EU can import wine diluted with 7% of added water or flavoured with wood chips, practices that our producers, of course, are absolutely forbidden to use. That will result in a serious threat to wines of excellence and a major upset in the wine market.
Although we have succeeded in providing a certain stability for wine exports to the United States, not least through the easing of procedures, we have at all events gone too far on wine-making practices and we do not yet have sufficient guarantees regarding the misuse of protected names.
Mr President, the agreement includes the commitment that negotiations for an even more thorough agreement will start 90 days after it enters into force. In this regard, we ask that the talks focus on the effective protection of traditional names. We believe that, during the talks, the Commission should above all try to obtain a final commitment from the US authorities to put an end to the illicit use in the United States of geographical indications protected by Community legislation within two years at most.
I shall conclude by pointing out that the agreement and the extraordinary derogation for US imports could be used by other WTO member states to claim similar treatment, thus opening the floodgates to imports of dubious origin and composition. Faced with this situation, the European Union must take action with more vigorous measures in order to defend its production of traditional quality wines. We should make a fresh start by actually repealing Regulation (EC) No 316/2004, which liberalised the use of protected traditional names, thus creating unfair competition and misleading consumers as to the origin and quality of products.
Mr President, Commissioner, I speak on behalf of all my people. Firstly, on behalf of the wine growers from the Languedoc-Roussillon region who have been making wine for 2 000 years – since the days of the Roman Empire and not for a century like California – and who make wine like people make love, like people cultivate love for what is handsome and what is beautiful. I also speak on behalf of all the wine growers from France, Spain, Rioja, Hungary, Tokay – the wine of kings, the king of wines – Italy, Greece and the entire Mediterranean area, where wine is part of civilisation, an art of the gods.
Yet you, with your agreement, you are reducing the wine that is the product of civilisation to an industrial product for marketing. Your Munich Agreement of the wine industry changes the definition of wine and the nature of wine. It is no longer a natural creation that is the fruit of the fermentation process, but a chemical product. You accept the United States’ chemical – and not wine-making – practices. You accept a Coca Cola-type of wine made with water plus ingredients, sugar, colourings and wood. It is like the United States wanting to change Mrs Fischer Boel into an inauthentic, 7%-dilutable commissioner. You can understand, therefore, why the United States does not want labels: because it obviously does not want the chemical substances to be included on them. Soon, the REACH Directive will be applied to wine.
What is more, you are allowing the theft of 17 designations, on the pretext that they are semi-generic. Champagne, why, that is insignificant; Chablis, that is not at all significant; Sauternes, even less so! You are giving the rubber stamp to fraud and counterfeiting. For five years, the United States will be able to use bogus châteaux and bogus Clos wines in exchange for the peace clause. It is like what happened with the Uruguay Round negotiations, it is like what happened with oleaginous fruits: the thief agrees not to drag the cheated wine growers under the nose of the WTO policeman. This had already been done before for the agreement with South Africa and, at the WTO, of course, the producers of Chilean, Australian and California wine, and of all the wines from the Pacific, are going to revolt and claim this precedent for themselves.
Commissioner, I come from a region that invented the great revolts in the 1950s. Well, the wine growers from the Languedoc region will say ‘no’ to you. They will revolt and they may, for that matter, come to the Commission in Brussels. They have been able to rouse the whole of southern France, and they will have no difficulty in saying ‘no’ to you as violently as is necessary, because you are attacking them and you are attacking a civilisation.
Ladies and gentlemen, although our esteemed visitors in the galleries are most welcome and ought of course to share in the liveliness of the debate, I would ask them to bear in mind that – following the practice of parliaments all over the world – we ask the listeners in the galleries not to applaud. Only the Members may do that. You may, however, nod energetically, provided this is not audible. I thank the visitors in the galleries for their understanding and warmly welcome them.
Mr President, Commissioner, if I were to be banished to a desert island, in the farthest ocean, which would be the Pacific, and someone were to ask me which European agricultural products I would like to take with me, I would say, apart from bread, two bottles. One of those bottles would contain wine, and the other olive oil. And since I am from La Rioja, the wine would naturally be a Rioja, which has an international reputation and whose renown and prestige are due to an ancient wine-making culture.
Since before the Roman invasion, vines were being cultivated in La Rioja and wine was being produced. Our wine is therefore produced by means of extremely ancient production methods which guarantee the high quality of the product.
I therefore believe that the Agreement reached with the United States could lead to a profound change to our wine-making culture, which would not always work to our advantage, because, fortunately or unfortunately, the commercial success of our wines has always been linked to a production method that conforms rigorously to the most purist definitions of the wine.
The definitive authorisation of the import of wines treated by means of dubious wine-making practices that are very different to ours could jeopardise our own wine-making culture, upon which – I would insist – the commercial success of our products has always been based.
How long can the European Union go on prohibiting the use of flakes in the maturing of wine or the addition of water, if we are allowing wines produced by means of these practices to be imported?
It is clear that the chapter on wine-making processes will be one of the sticking points to which particular attention will be paid in the forthcoming reform of the COM in wine, because the agreement that the European Commission has just reached with the United States will, I fear, have repercussions which will go beyond trade with that country.
My region, La Rioja, is lucky enough to benefit from good protection in the United States’ market, but the same cannot be said for other Community designations such as Burgundy, Port and Sherry and Málaga wine, which are still considered by that country to be ‘semi-generic’. The agreement reached does not contain a firm commitment from the United States to cease misappropriating these descriptions.
I would therefore like us to call upon the Commission to include the creation of an international register of geographical indications and designations of origin amongst the main priorities of the negotiations in the World Trade Organisation. The current negotiations in the World Trade Organisation offer a golden opportunity which we must not waste.
The Commission should also urge the United States, on a bilateral basis, to stop using names protected in the European Union within the maximum period of two years mentioned in the recent wine Agreement.
Mr President, Commissioner, it is true that after twenty years of contacts between the European Union and the United States, the first agreement has been reached. But we see this just as a starting point and not something with which we should be content. I agree with the majority of what has been said in this Parliament and, above all, I hope that the Commission will take good note because I have not heard a single person say that they are satisfied with this agreement.
These first agreements do not guarantee effective protection for European designations of origin. However, they do leave the Community market open to United States wines produced according to wine-making practices not authorised in the European Union, such as watering. It is going to be difficult for our wines, produced according to traditional methods and high-quality criteria, to compete with others produced by means of much cheaper industrial processes.
My country, Spain, is disappointed by this first agreement and we hope that the second phase will be far more convincing. Amongst many other things, we are particularly worried about the issue of semi-generic designations; we believe that it is they who have lost out most. It is true that the United States have committed themselves to not using typical European designations, but only for wine that they export to third countries. They can therefore continue to use the same descriptions that they have been using to date in their own territory, with the added complication that United States legislation views descriptions from my region, such as ‘Sherry’ and ‘Málaga’, as semi-generic and not designations of origin.
The second phase of the negotiations will begin shortly; we call on this Parliament to defend the geographical indications more firmly in those negotiations, to which end we must open up a debate on the future of semi-generic terms. We need to hold a dialogue on traditional terminology, certifications and wine-making practices and, in particular, it is necessary to create a joint committee for wine-making issues.
In order to work better in the future than we have until now, this Parliament is prepared to work with the Commission; we are going to adopt a resolution which we must take into account so that what has been happening to us until now does not continue. It would also be desirable for the Committee on Agriculture and Rural Development to produce an initiative report so that what has happened does not happen again and so that this Parliament’s opinion is taken into account in order to try to save the European wine-making sector.
Mr President, the challenges of the wine market are huge. The United States remains a key market for the European Union with 60 million wine drinkers and an average level of consumption that has grown from 8 to 13 litres per inhabitant per year over the last ten years. Last year, the volume of the US market increased by 5.6%. France is ranked third among exporters to the United States, behind Italy and Australia.
In this context, we must welcome the agreement on wines which has been made between the European Union and the United States and which concludes the first phase of negotiations that were begun 20 years ago. Using blackmail, the United States threatened to subject European exporters to an onerous certification procedure. This autumn’s therefore, would have been first in line. It would have been subjected to additional analysis and certification checks.
This agreement has also enabled progress to be made in the area of wine-making practices. European producers, however, consider these control standards to be insufficient. They oppose practices such as flavouring, which is aimed at infusing wine with the taste of fruits. The changing way in which we define wine is at stake. They also emphasise the protection of geographical designations.
Commissioner, it is necessary, therefore, in the second phase of negotiation, to ensure that the commitments undertaken by the US authorities are observed: to cease using semi-generic terms, such as Burgundy, Chablis, Champagne and Port, and to improve the level of protection of geographical indications, as well as improving labelling. In this global wine market, which is often controlled by the large US wine traders, the type of vine has become a brand name. I am not against the globalisation of the wine market, but I am against copies. I am against the standardisation of flavour: I do not want a McDonalds-style Chardonnay wine.
Wine goes hand-in-hand with cuisine; it is the mark of the region where it was produced, it carries the flavour of the cultivated soil and it is the symbol of festivity and of living together. The diversity of the designations reflects the diversity of the wines, our cultural diversity. Mutual recognition of the geographical indications, that is to say the designation of the soil from which the wine is produced, will contribute to preserving our respective cultural identities, to boosting our trade with the United States but, above all, to encouraging European wine growers who, for years, have constantly improved the quality of their production in order to satisfy our demands, and serve our enjoyment, as consumers.
Mr President, Commissioner, the agreement between the European Union and the United States on trade in wines, which was initialled by the European Commission on 14 September following 20 years of negotiations, divides opinions. There are the European operators for whom this agreement will safeguard their exports to the United States, which is their most important market, with exports valued at EUR 1.6 billion. They believe that this agreement will also enable a climate of confidence to be restored in the sector and trade to flow smoothly, provided, of course, that a prompt start is made to negotiations for a second phase of the bilateral agreement and for defining common positions in the multilateral negotiations, particularly in Hong Kong with regard to aspects related to intellectual property.
Yet there are the other operators too, in particular the European wine growers, including my colleague, Mrs Klass, to whom, moreover, we owe the initiative behind this debate, and for that I offer her my thanks. She has expressed very competently the concerns which, as chairman of this Parliament’s ‘Wine, tradition, quality’ intergroup, I share to a very large extent. According to these concerns, this agreement is in danger of further aggravating the crisis that is currently hitting the wine-producing sector and, in the long term, of destroying once and for all the individual nature of European wines, which are characterised by their traditional roots in the soil and by natural and quite specific wine-making practices.
As political men and women, we know that we often have to water down our wine, but please, not the wine that we drink. Mutual recognition of the wine-making practices on both sides of the Atlantic poses a problem – my fellow Members have spoken at great length about it – all the more so because some of these practices used by European wine growers are also banned by the WTO. I hope that you are not going to propose that we change that state of affairs when you make proposals for reforming the common organisation of the wine market.
Being traditionally attached to production models in keeping with their environment and subject to an arsenal of stringent Community regulations, European wine growers, who are anxious to deliver quality products, are in danger of ending up in a situation of unfair competition if the United States’s practices are accepted, so much so that, in the long run, they will find themselves forced to abandon their ancestral practices which have, over hundreds of years, created the individual nature of Europe’s wine-making sector.
Therefore, Commissioner, it would be wise to pull out all the stops in order to protect this sector, which is undoubtedly fragile from being subjected to a large number of varying factors such as the climate but which has always been at the centre of European culture. It is therefore a question of continuing to defend and promote our wine-making practices; it is a question of supporting the quality-focused efforts of our producers, in particular at the WTO, and, finally, of agreeing on a definition that restricts the production models that are unacceptable and that give rise, as I have already said, to a kind of competition that is detrimental to our quality products.
The use of geographical indications is a further issue that unquestionably creates a problem. This subject has been provoking controversy around the negotiating table for a long time now. I took part in a seminar in Washington on this matter. We maintain good relations, in fact, with our colleagues from the US Congress, whom we are trying to convince about the validity of our arguments. Yet they wanted us to buy back – to pay in order to buy back – our designations of origin. I held the view that the reasoning was, nonetheless, slightly odd. I come from Luxembourg, where the Moselle river flows, and the wine from the Moselle valley, while it can be produced in Germany, Luxembourg or France, is emphatically not, as far as I am aware, produced in California.
I believe, therefore, that there should be an end to the costs and, Commissioner, that it is crucial to protect our designations and to implement, once and for all, a system for registering geographical indications within the WTO. We hope that you will vigorously defend this point of view in Hong Kong, because it is a question of the future of quality products and of Europe’s wine-making culture.
– Mr President, wine production in Europe is not merely a matter of applying techniques learnt in a laboratory or in marketing handbooks to the agronomy sector. As earlier speakers have said, winemaking culture and wine production are an integral part of the cultural heritage of a number of European regions and have been part of their history stretching back centuries.
I should like to refer to just one example, which you will appreciate is very close to my heart, namely that of Port wine. This wine is produced in the world’s oldest specified region, created and regulated long before the American colonies had even thought of coming together to form sovereign states. On the steep slopes of the River Douro in Northern Portugal, successive generations have for centuries sculpted the mountains with their bare hands and miraculously transformed the stones of a desolate landscape into a scene of extraordinary beauty, which is now classified as a world heritage site.
This does not hide the fact that I am well aware of the importance of concluding the agreement with the United States. I am aware of the profound impact that European exports have had on that country and of the delicate negotiating framework within which this problem has dragged on for many years. Pragmatism at the negotiating table must not be allowed to undermine the need to enshrine basic rules for protecting our designations of origin and geographical indications. Under no circumstances must the Commission neglect the issue of protecting semi-generic names in the US internal market. A specific date must be set for the signing of a final commitment. The next phase of the negotiations must get underway without delay so that the 17 designations of origin in Annex II can be accorded recognition.
I sincerely hope that the disappointing outcome of this first phase of negotiations can be offset by the second round, which we hope to see concluded swiftly. A fair and balanced agreement with the United States could be the positive sign that European winemaking, currently facing a number of tricky challenges, is urgently looking for.
Mr President, Commissioner, ladies and gentlemen, I am an MEP from the great Eastern France, a region that produces Burgundy, the wine of Alsace – Alsace, where we are today – and, of course, Champagne. I have a duty, as an MEP who is, indeed, from the Champagne region, to inform you of the following observations, since the essence of today’s debate is the start of the agreement you spoke of, Commissioner, and which you obviously wish to finalise. While we too wish for it to be finalised, it is for the reasons that I am going to expand on.
There is an economic necessity underpinning all of this. The US market, as has been pointed out several times since it was mentioned earlier, is extremely important for Europeans. In this age of globalisation, however, I would like to focus my remarks on issues related to quality. At international level, UNESCO regularly acknowledges a number of our sites of interest and buildings among the world heritage sites. Well, European wines, particularly those produced around the Mediterranean, as was pointed out earlier, have established their pedigree throughout the centuries and millennia.
In an age when, at every important moment, when a peace agreement is signed, when a family party is celebrated, etc., it is wine and, moreover, quality wine that is consumed, quality must be recognised. Yet, what has been taking place for some decades now? We have been witnessing the spread of plantations throughout the world – in Chile, in Australia, in New Zealand – and, above all, and this is what is fuelling the debate this morning, an explosion of ‘Canada Dry’. People are reproducing wines left, right and centre throughout the world, quoting denominations on the labels that allude to the vine and the region in which the wines were produced – Champagne, Bordeaux, Porto, etc. – and they are trying to make consumers believe that, in the bottle they are buying, they have a wine whose origin and quality matches what the labelling would suggest.
Commissioner, this agreement that you are going to finalise in the weeks and months to come must prevent consumers throughout the world from feeling cheated and deceived. We live in an age where the volume of counterfeit products is multiplying; we can see this taking place in the case of clothing items, with Lacoste, in the case of watches, with Rolex, and also, unfortunately, in the case of medicines. It is quite normal, natural and necessary that consumers throughout the world should be certain that a bottle of wine bearing the words ‘wine of Alsace’, ‘Burgundy’ ‘Champagne’ or ‘Port’ does indeed contain the wine in question. The quality of our world heritage is at stake, as are the interests of all our European wine producers. Long live European wine!
– Mr President, ladies and gentlemen, I would like to thank you, Commissioner, for wanting to start the second phase. You have talked about a first phase agreement on the issue, and you have talked about a second phase that will take into due consideration a number of factors that we wish to emphasise, regarding quality, wholesomeness, protection and tradition.
Commissioner, the European Union has always pursued a policy of quality in the wine sector by means of very specific and very selective rules on wine content and wine-making procedures. How can we now ask our producers to comply with Community rules and the Community’s quality policy if we then give third countries the chance to export to our market products that the Community itself forbids its own producers to make? How can we ask our producers to compete on price with imports that benefit from production costs that are held down through the use of production practices that appreciably impair quality? Quality above all means guaranteeing a wholesome product for the consumer: food safety is for us a priority that we have vigorously pursued and have regulated more than once; I refer to Regulation (EC) No 178/2002 and the special Food Safety Authority.
The positive effects of wine on human health are now well known: they depend not just on its organoleptic properties but on its hygienic and sanitary status as well. The lack of any indication of origin of the wine, moreover, means that the consumer cannot identify it, and it also leads to difficulties for producers who incur extra costs in order to make a superior quality product. It is our job to ensure that the wine on our tables – on the tables of European consumers – is both wholesome and good quality.
Our wine-making traditions, Commissioner, are no less important. This morning we have invoked our ancient culture, our specialities and our territorial diversity. In a word, it means ensuring that the geographical indications for our wines are respected and that our production in this sector thereby remains competitive. I do not see sufficient protection for our geographical indications in this agreement; I do not find it consistent with the position that the European Union is advancing in the WTO negotiations; and I do not find in it that same firmness of resolve that you yourself, Commissioner, reaffirmed last week in the Council.
If we want to protect our indications in the Doha Round, we must do so, particularly through bilateral negotiations, without making any concessions. The agreement does not respect our producers; it does not respect our consumers; it does not respect our market; and it does not respect the European Union’s identity on the international stage. It is not a case of closing the market – far from it – but of ensuring fair, undistorted competition, in which both product quality and consumer protection really can prevail.
– Mr President, ladies and gentlemen, the European Union-United States wine agreement provides a stable legal framework for our trading relations and is therefore a worthwhile step forwards. I am pleased to tell Commissioner Fischer Boel that I acknowledge its merits.
Like many other Members of this House, I consider it essential that in phase two the Commission does not lose sight of the priorities for the Community market, which are to ensure definitive results regarding the protection of denominations of origin and regarding the restrictions to be placed on the recognition of wine-making practices. I believe my fellow Members’ concerns on this matter are justified and I trust that, through close dialogue with Parliament, the Commission will press for these objectives.
Mr President, ladies and gentlemen, I think we are all agreed that wine is among agriculture’s most elegant products. Some 265 million hectolitres of wine are produced every year, two-thirds of them in Europe. The Wine Agreement between the EU and the USA is first to be concluded with the object of securing this important market for sales from the EU.
The intention is that this agreement should dispel the legal uncertainty that has marked this trading relationship for many years, and it was designed to benefit producers on both sides of the Atlantic. The conclusion of this first agreement is meant to create the conditions for future close cooperation with the USA in the wine sector and protect designations of origin in the EU. The Commissioner herself described this agreement as an important first step, and said that it is still not without faults. Like the other Members, I am much obliged to her for this statement.
The European Union is doing something it has never done before by agreeing to the principle of the unconditional recognition of oenological processes. The Member States had hitherto always argued that there should be what they termed an international code of definitions for wine and the processes involved in its manufacture. It is for that reason that I believe doing this puts a question mark against the continued existence of the international organisation, the OIV.
As far as the protection of European designations of geographical origin is concerned, the concessions made in this agreement go too far. They affect all those regions that base their quality systems on designations of origin or traditional terminology.
While there is no doubt that we need a trade agreement with the USA, what we need is an agreement with unambiguous legal provisions that do not undermine existing European law and requirements and offer a secure future to our European high-quality wines.
There is to be another round of negotiations once the first agreement has been in force for ninety days. I believe that this approach is absolutely right, proper and necessary, and I hope that the decisions taken then will make it possible for us to withdraw the criticisms we have expressed today. All the best, Commissioner!
– Mr President, Commissioner, ladies and gentlemen, I should first like to thank Mrs Klass and Mrs Herranz Garcia for bringing this subject to the Chamber so promptly, thus giving it the importance it deserves.
Wine is one of the products that is facing increased international competition as a result of the globalisation and liberalisation of the markets. Wine is one of the few success stories that we can enjoy in Europe. Our designations of origin are the fruit of centuries of tradition and form part of a culture for which wine is one of the major flag-bearers. At this point, it is worth mentioning the Doha Declaration and the WTO General Council statement of 31 July 2004 in Geneva, which introduced the concept of ‘non-trade concerns’. These aspects, which one might call non-quantitative, must be taken on board in any agreement, including this agreement with the United States, a country that imports 40% of our wine exports. If so, they should guarantee that when the negotiations are over we can rest assured that the door will not be left ajar for future restrictions in other negotiations with third countries, either on a bilateral basis, or with the WTO.
For there to be a fair agreement, it is not enough simply to liberalise. Rules on quality must be put in place, because our designations of wine origin represent what is referred to as intellectual property, something that requires protection in the same way as copyright. This first agreement was concluded, in my view, with little transparency and with Parliament somewhat pushed aside. We therefore need to know what the United States actually accepts in terms of our wines with designation of origin.
For example, from what I have read in the newspapers, we do not know whether or not Madeira wine and Port wine are included among those that the United States accepts as designations of origin. We are prepared to make some concessions and adjustments to winemaking practices, but we cannot accept the idea that our designations of origin, which are genuine intellectual property and which characterise our culture even more than trade, are not respected in full.
To conclude, I therefore feel that if an agreement is necessary – and I accept the need for one – then such an agreement must not be at any cost, and especially not at the cost of our traditions and our culture when it comes to designations of origin.
Mr President, Commissioner, the only reason I can imagine for your self-satisfaction with the signature of this Agreement is the fact that it has brought to an end twenty years of negotiations and that the United States absorb 40% of the external market in our wines.
Nevertheless, Commissioner, in the first phase, the United States have achieved 100% of their wishes and we have left Europe’s interests for the second phase. Our adversary in the negotiation has once again been paid in advance.
Furthermore, Commissioner, we have lost our main weapon in this contest. The main weapon available to us if we were not to accept the wine-making practices of the United States was, precisely, that our designations of origin should be recognised, and we have lost that weapon. We have paid and we have ended up without the weapon which could have provided us with ammunition with which to defend our interests.
Furthermore, we are running the risk that, from now on, certain Community producers may also call for greater flexibility in the Community rules on wine-making practices, which could lead to unwanted changes and put an end to our ancient wine-making culture for good.
Commissioner, I am also thinking of certain designations that are so emblematic in my country, such as Sherry or Málaga. What will happen to them? What is going to happen during the second phase of the negotiation?
For all of these reasons, I believe that it is rather shameful that the European Union should surrender to the United States’ wishes as a result of threats. They have threatened us with closing our markets and we have given in. And we have not achieved what we really wanted: to defend our designations of origin once and for all.
I believe, Commissioner, that we must be firmer in our negotiations, that we must learn from others and not pay in advance, and above all, that we must not pay with the money of the European producers.
Before I call the Commissioner, perhaps I might be permitted a personal comment. I have been a Member of this House for some time, and rarely have I experienced such an interesting and committed debate, but it is one that I also regard as an example of Europeanisation and globalisation. Only a few years ago, when we spoke in terms of ‘us’, each of us meant his or her own nation, and, even so, we had exactly the same problems with mutual recognition, designations of origin, certification, and mandatory labelling. All these things we once fought long and hard to secure for Europe, and now it seems that we have to do the same again for a global market that has shrunk. The American Professor Jeremy Rifkin is quite right to say that Europeans are best equipped, by reason of these laborious experiences of things that the world is now having to get to grips with, to deal with these problems, for we have been through them already and know how they need to be addressed. Now, Commissioner, we are all agog to learn how you propose to sort out the problems with wine. Everyone present – including the spectators – knows how important wine is to their own winegrowers. How, then, Commissioner, are we to solve these problems?
. Mr President, I am very encouraged by all the contributions made on this very important issue. As I mentioned in my statement, I welcome the conclusion of the first phase agreement on trade in wine between the European Community and the United States.
I welcome the conclusion of this agreement on trade between the European Community – which, as many of you have mentioned, is the birthplace of wine – and one of the leading countries in the New World Wine Trade Group. I am convinced this development is positive not only for the Community and the United States, but also for the world at large. I am also convinced that the conclusion of this first phase agreement will pave the way for further discussions and cooperation with the United States in the wine sector, which is in the clear interest of the Community, and in particular its wine sector.
At the same time, I have taken note of all your remarks, which I will not underestimate. The negotiations for the second phase, which as I mentioned previously will begin within 90 days of the entry into force of the agreement, will allow us to act on many of the remarks made today. However, I also believe that most of your remarks go far beyond the conclusion of this first phase agreement and in a sense confirm that it is the right moment to start the analysis and discussions on reform of the wine sector.
I should now like to reply to some specific questions. Some of you seem to be of the opinion that this agreement is unbalanced and skewed in favour of United States stakeholders. Considering the economic pattern of the EC-US wine trade and the political and legal background, this first-phase agreement is not unbalanced. It improves our relations with our leading customer considerably and establishes a good basis for future discussions and negotiations.
Besides, several provisions of key interest to the United States, such as the approval of their existing wine-making practices not covered by current Community authorisations and much simplified certification requirements, will only kick in once the United States has notified the Community it has changed the status of the 17 famous European wine names that are semi-generics in the US.
There is the question of the protection afforded to European wine names being insufficient. The protection under this agreement is afforded through US labelling rules and guarantees that European wine names will only be used for European wines, notwithstanding a grandfathering clause on existing brand names. In addition, this agreement is without prejudice to our rights under TRIPs and does not affect our legislative framework for GIs.
On the most-favoured nation risks mentioned by several of you, I can state that the Commission's aim in these negotiations and those with other new wine-producing countries, is to improve the dialogue between us and our negotiating partners and avoid the trade conflicts and WTO panels that would be extremely costly for European producers.
The most favoured nation clause is well-known with regard to tariffs, but the situation is completely different when it comes to its application in relation to procedures for recognising wine-making practices. In order for the same concessions to be granted to another third country, that third country would have to be in a similar situation as regards acceptable wine-making practices and monitoring of those practices and of the wine. However, the United States system of administration for wine labels is unique. It is not used in other third countries and the most favoured nation risk therefore seems to be very small. That is an important point.
As regards the possibility of adding water, let me recall that this is permitted today in the European Union for reasons of technical necessity. We have no defined limits for the addition of water to wine, but, for example, a limit of 7% has been defined in respect of adding water to concentrated grapes, as it is impossible to detect the addition of water below that threshold. But make no mistake, we will not accept any undermining of the quality of EU products.
On the question of mutual recognition, as I said in my introductory statement this agreement does not grant the United States mutual recognition of its wine-making practices. This was one of the key US objectives, just as the phasing-out of semi-generics was for us. However, since the US did not agree to phase out the use of the 17 EU semi-generic wine names used in the US, we did not agree to grant them mutual recognition of their wine-making practices.
As I said, we will only maintain the existing Community authorisations on United States wine-making practices. We will accept the other existing US wine-making practices only when the United States has changed the status of our semi-generics. That link has to be taken into consideration.
We will have the possibility, for new wine-making practices, to raise objections and hence not to accept new US wine-making practices. We will not simply accept all the practices used by the United States. However, various myths seem to abound. To take the example of oak chips, which have often been referred to, such chips are already permitted in the European Union on an experimental basis. Clearly, however, under the agreement, a wine will have to be aged in oak barrels before the term 'barrel-aged' could be used on the label. That goes without saying.
Finally, it is very important that discussions be opened on the reform of the common market organisation in wine. The impact assessment work has already started and consists amongst other things of an economic analysis of the sector, which should be completed by the end of the year. Later, the impact assessment report will cover several options and the effects of those options.
The Commission will involve all stakeholders within the sector in a public debate that will hopefully be held in February, before presenting a proposal. The Commission communication could be submitted by June next year, with a Commission legislative proposal being presented before the end of next year.
I should inform Mr Freitas that both madeira and port are on the list of the 17 wine names considered as semi-generic, and that the use of those names will therefore be restricted. He can be quite sure about that.
Finally, the whole issue of geographical indications is of huge importance to the Community and I have constantly made this clear to our trading partners in the WTO negotiations. Our intention has been to obtain a multilateral register, the extension of the existing higher level of protection afforded to wines and spirits to other products, and a clawing-back of certain names, the use of which has been abused world-wide. Some of our trading partners even consider that GIs are not an issue for negotiation. Something on GIs must come out of our final discussions in Hong Kong. It is such a vital issue for the agricultural sector.
We all hope that you will succeed in defending Europeans’ interests on this occasion.
At the close of this debate I have received six motions for a resolution(1) submitted pursuant to Rule 103(2) of the Rules of Procedure.
The debate is therefore closed.
The vote will take place on Thursday, 29 September, at 12 noon.
The sitting will now be suspended until the beginning of the vote. To those who may be asking why we are doing this rather earlier than usual, I will say that the Bureau has discussed how we might avoid the situation that always occurs at 12.00, 12.05 or 12.10 p.m., with the representatives of the Council of Ministers or the Commission having to talk rather over the noise of all the Members pouring into the Chamber for the vote. We have therefore agreed to experiment with closing the debate at 11.50 a.m., so that the debate can proceed without disturbance. It is for that reason that we now have a bit more time than usual.
(For the outcome of the vote: see Minutes)
We are going to begin our voting session, with which our friends from Bulgaria and Romania shall become acquainted for the first time.
Mr Zappalà, I give you the floor on the basis of Rule 131(4).
Mr President, ladies and gentlemen, the content is quite simple: when this directive was being drawn up, a discrepancy arose between Articles 7 and 8 and Article 78, and today we are putting it right.
I should like to add some information for my fellow Members. This directive obviously affects a large part of the economy in the Europe of 25 Member States. Therefore, we who dealt with this legislation at the time are envisaging setting up a major investigation next spring to examine its implementation within the Member States and, where appropriate, to study any impact this legislation has had and hence the progress it has made within the European Union.
Mr President, I would like to make reference to the principle whereby Parliament defends democracy and the rules of the constitutional state. While we know that the Constitution of Cyprus provides that, before the public prosecutor of the Republic of Cyprus may address Parliament, he must ask for the opinion of the Supreme Court, we have to check that he has done so. It has been said that he did not do so. I do not believe that Parliament can vote in favour of a motion that contradicts the legal order of the Member State.
Mr Geremek, simply out of courtesy to you, I am going to consider your speech to be a personal statement, but you cannot resume the debate at this stage. I give the floor once again to the rapporteur, Mr Lehne, and ask him not to reopen the debate, as this is voting time.
. Mr President, ladies and gentlemen, I would just like to explain what Mr Geremek has said. The very simple reason behind it is that the Cypriot constitution includes a provision on the suspension of the immunity of members of the national parliament that is not to be found in the constitutions of other Member States. In Cyprus, it is not the parliament that rules on suspension, but the Supreme Court. As Mr Matsakis is a Member of the European Parliament, though, it is clear that, in accordance with the protocol on privileges and immunities, it is of course not the Supreme Court of Cyprus that is competent to rule on his suspension, but this plenary, that is to say, those who are assembled here today.
It was for this reason that the Committee on Legal Affairs, saving only one vote to the contrary, took the view that the proposal should be put to the House in its present form. I ask you to endorse it.
Thank you for that clarification. I am not accepting any more speeches; I am sorry, but we are in the middle of voting. Moreover, I will resume voting time without delay.
Mr President, I rise on a point of order under Rule 166. You know as well as I do that, no matter what the colour of your politics in this place, there is one factor that uniquely unites nearly all of us: whether black, blue, yellow, red or green, we all try our best to represent the people who kindly gave us this job.
In my region, the East Midlands of the United Kingdom, in the last election voters experimented and tried a different colour. Indoctrinated by old adverts and TV celebrity, they believed that, as we say in the UK, the future is bright, the future is orange. A few months later and alas, one of our new representatives disappeared from the scene and from this Parliament. There are many concerns for his safety: some believed he had been kidnapped, others that he was a relative of Lord Lucan. I ran a competition in the East Midlands offering a bottle of champagne for the first confirmed sighting of my illustrious but missing colleague Mr Robert Kilroy-Silk. Alas, to this day the champagne remains unclaimed, and so as an unclaimed prize, I believe I should give it to the man himself. Here is the said bottle of champagne.
After that short interlude, we will now be able to carry on with our votes. However, do not abuse the patience of the President of the sitting.
.  I voted in favour of the report both for reasons of substance – its content and purpose – and because of the urgent need for it to be adopted.
The good proposals for directives on the table will be rendered pointless unless Article 78 is amended. I feel, however, that the need for a clear, simplified legal framework, one that is consistent on the subject of public contracts, is sufficient grounds for adopting this proposal at the earliest possible opportunity.
. I very much welcome the result of the vote on the correction of Directive 2004/18/EC of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts. In order to adjust threshold values in the award of public works contracts, the correction of this clerical error was necessary.
I would however like to observe that there is still, in my view, a need for improvement in the substance of some of the Directive’s provisions, particularly in those relating to cooperation between municipalities and to the establishment of associations for a particular purpose by boroughs. Mandatory tendering for such forms of cooperation is not practical, goes against the objectives of the directive and prevents boroughs from providing public-friendly services at a reasonable price.
I therefore regard it as urgently necessary that the directive be revised on the basis of practical experience at the beginning of 2006 in order to give attention to this matter. I am glad that the Committee on the Internal Market and Consumer Protection has already decided to consult interested parties about this.
.  I voted in favour of the Costa report on the proposal for a Council decision on the conclusion of the Agreement between the European Community and Bulgaria on certain aspects of air services.
The various bilateral agreements established in the field of air services are the main instruments whereby we can guarantee that our relations with third countries run smoothly, with particular regard to aviation safety. Accordingly, and in light of the fact that the Court of Justice of the European Communities has recognised the Community’s exclusive competence in this area, the Council has authorised the Commission to open negotiations with third countries aimed at replacing certain provisions in existing bilateral agreements with a Community agreement.
In Bulgaria’s case, the amendments proposed by Parliament are corrective in character and deal with taxation on air fuel, clauses on designation and pricing, and there is nothing in these areas to which we object.
.  I voted in favour of the Costa report on the conclusion of the Agreement between the European Community and Croatia on certain aspects of air services.
The various bilateral agreements established in the field of air services are the main instruments whereby we can guarantee that our relations with third countries run smoothly, with particular regard to issues of aviation safety. Accordingly, and in light of the fact that the Court of Justice of the European Communities has recognised the Community’s exclusive competence in this area, the Council has authorised the Commission to open negotiations with third countries aimed at replacing certain provisions in existing bilateral agreements with a Community agreement.
In Croatia’s case, the amendments proposed by Parliament are corrective in character and deal with taxation on air fuel, clauses on designation and pricing, and there is nothing in these areas to which we object.
The financial effect of the proposal to increase the fees payable to the European Medicines Agency (EMEA) has not yet been established. The proposal will in any case have consequences for budget headings 3 and 2 of the new financial perspective for 2007-2013. We are, on principle, unfavourably disposed to the EMEA being strengthened as an authority and being given an increased budget. We have therefore voted against this report.
.  The Florenz report on fees payable to the European Medicines Agency is a good example of the way in which we should take on board the experience and the evaluations carried out by the Community’s agencies.
The report before us follows a significant change in the powers of this Agency, which have not merely been changed but have in fact been extended. It is therefore of vital importance that this Agency be given a solid and up-to-date financial framework.
The purpose of the amendments that were tabled was to clarify the principle of setting the fees payable to the Agency and reducing rates for traditional herbal medicinal products.
Accordingly, the rapporteur’s position is that the level of the fee should be commensurate with the actual workload involved in evaluating the products.
I therefore voted in favour of the Florenz report on fees payable to the European Medicines Agency.
EU fisheries policy should be aimed at guaranteeing abundant fish stocks, quality food products for consumers and sound basic conditions for the European fishing industry.
EU fisheries policy has unfortunately been turned into a permanent policy for subsidising an unprofitable fishing industry that cannot survive by its own unaided efforts and without aid policy guaranteeing the fish stocks. This prevents structures from being rationalised but not the depletion of stocks.
At the same time, the Icelandic example, with its developed ownership of fishing rights, shows that there are other methods that both protect fish stocks and help the industry adapt to new basic conditions. Fisheries policy does not need to be aid policy.
EU fisheries policy should seek new directions whereby fish stocks are secured from depletion and, at the same time, the fishing industry is restructured.
.  The new fisheries protocol between the EU and the Comoros for the period 2005 to 2010 is the logical and predictable development of the previous agreement, and differs little from it.
Following the very good level of utilisation of fishing opportunities between 2001 and 2004, the new protocol proposes a reduction in the total number of vessels, despite an increase in the permitted annual catch from 4 670 to 6 000 tonnes.
In keeping with other fisheries agreements with Indian Ocean countries, the agreement between the EU and the Comoros is of great importance to the Community’s tuna fishing sector, as it will equip the sector with the resources to meet the demands of the Community market.
Although the rapporteur has produced an excellent report, which I broadly support, I must point out that the new agreement reduces the number of Portuguese longliners licensed to fish in the area covered by the agreement.
I must also register my dismay at the Commission’s failure to consult the Portuguese sector in the course of the negotiations relating to the proposal before us.
.  The new protocol for the fisheries agreement with the Comoros will be in force between 2005 and 2010. It differs little from the previous protocol (2001 to 2004), which has been extended for ten months. The adoption of this agreement will make it possible to provide fishing opportunities to Member State fleets operating in these waters, including Portugal.
From the EU side, it is calculated that each EUR invested by the Community in the agreement generated an added value of EUR 5.7, an impressive return on investment.
The number of purse seiners remains the same (21 Spanish vessels, 18 French and 1 Italian), while the number of longliners decreases from 25 to 17 (12 from Spain and 5 from Portugal). This is due to the low level of utilisation during the previous protocol, which demonstrates that the distant water fleet has become ever smaller, as evidenced by the negligible size of the Portuguese distant-water fleet.
This protocol increases contributions from shipowners by 40% from EUR 25 to EUR 35 per tonne, and cuts the Community’s contribution. We find this unacceptable, as the Commission stated its intention to negotiate future protocols with other countries at the same rate for shipowners.
. The new protocol setting out tuna fishing opportunities concluded between the Community and the Comoros for the period from 1 January 2005 to 31 December 2010 has raised a number of questions for Member States with fishing fleets as regards its viability.
Having followed the process carefully, I was struck by the fact that the negotiations did not involve consultation with the sector. The Commission has taken this criticism on board and has reiterated the huge importance of continuing and stepping up dialogue with the fisheries industry within the framework of the partnership agreements. The Commission has also stated its intention to hold talks with the tuna sector in autumn 2005, to address all of the relevant issues to the sector.
I should like to highlight the fact that the financial contribution has gone up from EUR 350 250 to EUR 390 000 per year. More importantly, 60% of this amount is earmarked for measures designed to support the development of local fisheries.
I therefore have no objections to the rapporteur’s proposals.
We approve of the initiative taken by the Council concerning the retention of telecommunication data for the purpose of giving the law enforcement authorities better tools in the fight against serious crime and terrorism. Experience in Sweden shows that telecommunication data has been important in many serious crime investigations. We therefore support the Council’s proposal in principle. The proposal presented by the Commission on 21 September 2005 concerning the retention of telecommunication data opens the way for a debate on combating crime. The Commission’s proposal would give the European Parliament influence. We therefore chose to abstain in today’s vote in anticipation of a new position being adopted.
We believe that the initiative by, for example, the Swedish Government on the retention of data processed and stored in connection with the provision of services such as telephone communications, text messaging, e-mail and the Internet etc for the purpose of combating terrorism and other cross-border crimes goes much too far in relation to the expected benefits.
The Member States should facilitate the exchange of information between each other in order more efficiently to combat these crimes. That does not, however, require harmonisation involving uniform rules governing the way in which this huge quantity of data is collected. In fact, the proposal gives rise to considerable misgivings about people’s legal certainty and is also in danger of entailing significant costs for the service operators.
In spite of its criticism, the report states, however, that harmonisation in this area is necessary but that legislation must take place not, as is currently the case, on the basis of intergovernmental cooperation but on the initiative of the Commission and through codecision on the part of Parliament. The June List does not share that view.
.  We backed the proposal to reject this initiative, which, using the ‘fight against terrorism’ as its pretext, is an attack on the citizens’ fundamental freedoms, rights and guarantees.
The purpose of this proposal is to store communications data (telephone, SMS and e-mail) indiscriminately, systematically, and, from what we can gather, without any checks and balances.
As the rapporteur points out, this is an inappropriate and unnecessary proposal, which breaches the European Convention for the Protection of Human Rights and Fundamental Freedoms.
Quite apart from the countless doubts and questions as to the actual scope and effectiveness of this measure, this measure would, as far as the rapporteur is concerned, be tantamount to storing four million kilometres’ worth of files.
It is worth noting that this is not the first time Parliament has rejected such an initiative. Yet the British Presidency and the Commission, despite widespread criticism, have presented fresh initiatives in this area this week.
Portuguese law provides for a security system which, in conjunction with the judiciary, already includes a balanced range of measures, rules and controls. If the system is used judiciously and rigorously, and assuming it is given the required human resources, it will certainly be capable of combating crime, even the most organised crime, effectively.
.At a time when several European countries are in the grip of the terrorist threat, it is unthinkable that the Member States should be called on to withdraw an initiative that is intended to ensure more effective cooperation, in order to ward off, trace, detect and pursue the perpetrators of terrorist acts and their accomplices.
To reject this initiative solely on the grounds that it comes from the Member States and not from the Commission is irresponsible, given what is at stake: protecting the safety of our fellow citizens.
Once again, this report is guided not by the interests of the general public, but by ideological considerations, with an attempt made, without revising the Treaties, to deprive the Member States of their powers more and more each day for the benefit of the Commission.
Being unable to rely on the people in the wake of the French and Dutch referenda, the supranational institutions of the Union seem to have embarked on a quest, outside the Treaties, to gradually seize the Member States’ powers, following the example of the landmark ruling pronounced on 13 September 2005 by the Court of Justice, which precisely authorises the Commission to legislate on criminal matters.
Finally, in the face of the terrorist threat, how useful are these delaying tactics based on a would-be breach of Community law, proportionality or the presumption of innocence?
That is why we have voted against this report.
. The practical usefulness of the proposal for the EU-wide storage of communications data is very much a matter of doubt.
The blanket monitoring of all telephone calls, -mails and text messages without any well-founded suspicion cannot be justified on the grounds that it might, under certain circumstances, with a little bit of luck, or at some unspecified point in time, perhaps, help with the investigation of a terrorist attack. To do so would be to accumulate an unimaginable mass of data, which, if the worst came to the worst, hard-pressed investigators would have to work through with a fine-tooth comb.
What is lacking is a well thought-out definition of which items of information are actually of use for the purpose of efficient and successful cooperation, resulting in an excessively comprehensive list which leaves too much room for interpretation. Nor has sufficient attention been given to how this would be implemented in practice.
It is small and medium-sized enterprises that will be particularly hard hit by this initiative, for they lack the organisation and funding to cope with such mandatory storage. What is particularly questionable is why there is no explanation of how industry is to be reimbursed its costs – which are expected to run to several hundred million euros – by the individual Member States.
The draft is legally dubious, may well be contrary to various constitutions, and runs counter to the EU’s declared goal of becoming an area of freedom. It is also objectionable when, for the sake of preventing young people from being radicalised, there is control and censorship of the electronic media, while, at the same time, people are assured, in all seriousness, that the freedom of the press and the media are not being compromised – that is reminiscent of George Orwell.
. My vote on the retention of data report reflects both my feeling as a London MEP that there is a necessity for the security services to have the most effective powers available to combat terrorism and protect the public. In developing important retention of data powers, it is equally important to ensure that the powers are workable, are developed in close partnership with Internet Service Providers and that we achieve proportionality in relation to how long data can be retained. It is clear in the light of the London Bombings that my own Government wanted to see effective powers to tackle terrorism and as a London MEP, I want to ensure these powers are both effective and proportionate, and that they help to the UK public safe.
.  I am broadly in favour of the thrust of the proposal tabled by the four Member States, and share the concerns expressed therein. I also feel that, overall, it does not contain anything excessive or disproportionate. Nevertheless, I voted in favour of the report proposing the rejection of the proposal by the four Member States, because while I welcomed the thrust of the proposal, the Commission is soon to present a thorough, comprehensive proposal on this issue, and I believe that this is the right way to make law on this issue.
At the present time, security must not be confused with securitarianism. The retention of communications traffic data is not at all the same as bugging telephone calls; it is simply a matter of retaining the minimum amount needed for effective criminal investigation. Although the strength of this measure does not specifically lie in prevention – although this element is a part of it – its usefulness in terms of criminal investigation is clear for all to see.
Accordingly, let us now hope that the Commission justifies the trust placed in it and, at the earliest opportunity, presents the proposal required to regulate this important area.
Mr President, the introduction of a list of safe countries is a step in the right direction if we are to have a common minimum policy on managing the flow of refugees to Europe. A minimum policy is all it should be, though, for the ultimate powers of decision on the recognition and admission of political refugees should still rest with the Member States. That is why it is necessary for Member States to have the right and option, alongside the European list of safe countries, to use their own lists.
The rapporteur vehemently refuses to recognise this possibility, though. This report has, in fact, one goal and one goal only, and that is to undermine the very principle of the list of safe countries. That being the case, it will not come as a surprise to you that my colleagues and I voted against it.
The June List believes that the Member States themselves should be free to decide the shape of their immigration and asylum policies as long as these are in accordance with current international law. We do not wish to help create a Fortress Europe. Nor should it be for the European Parliament to lay down which laws should apply in this area.
We cannot therefore support the Council’s proposal, be it with or without the changes proposed by the report, and we have thus abstained from voting since the directive is part and parcel of devising a common policy for this area. We have however voted in favour of many of the committee’s amendments in order to emphasise our support for a refugee policy that is more humane than that expressed in the Council directive and that fulfils current standards laid down in international conventions.
.  This proposal for a directive represents the first step on the road to harmonising the asylum process at EU Member State level.
As our Group has pointed out, Parliament’s report sets in stone some of the worst aspects of the agreement reached by the Council on the same proposal, such as the removal of the ‘super safe country’ concept, which is criticised by the United Nations Commission for Refugees, and the possibility of appeal in the event of an asylum application being refused and the applicant being allowed to remain in the country until the appeal process has been completed.
The amendments tabled by our Group and our vote in plenary, however, are further attempts to remove other negative aspects, including:
- the rejection of a period of detention for asylum seekers, especially in ‘detention centres’ for illegal immigrants;
- the rejection of the concept of ‘safe third country’, because the analysis of a period of asylum should take account of each individual case; consequently, the idea of setting up an arbitrary list of countries should be rejected. After all, on what criteria should such a list be based?
. This report forms the framework for the European Union's common position on the sensitive question of dealing with the procedure for granting and withdrawing refugee status. Despite the fact that the EPLP still have certain reservations concerning the Kreissl-Dörfler report, British Labour MEPs voted to support the report in the final vote. We do so safe in the knowledge that any outstanding concerns or problems will be rectified by national governments in Council during the implementation stage of the new procedures. We remain confident that a balance can be found in Council on the basis of some of the recommendations made under the consultation procedure in Mr Kreissl-Dörfler's report.
, . In general, we have to conclude that the report is in many areas a vast improvement on the Commission proposal. During Mrs Liotard’s visit to the Italian refugee camp on the island of Lampedusa on 27 and 28 June 2005, she was able to see for herself how important it is for refugees to have specific rights. If an EU Treaty can do something to improve the situation of those people, then we are in favour of such improvement. We still have major misgivings about some sections of the Commission proposal, though, including, for example, the concept of ‘safe third countries’. We have, unfortunately, been obliged to choose between the devil and the deep blue sea, so, despite these concerns, we will nevertheless vote in favour of the amended proposal, because it can vastly improve the position of asylum seekers, because Amnesty International was relatively positive about it, and because we hope that it will put an end to the disgraceful Lampedusas of Europe.
. This is an important and welcome report as it allows directly-elected representatives at the European Parliament to have their say on a crucial Civil Liberties issue following the political agreement reached by the Member States governments in Council.
I sympathise with the Rapporteur's view that international standards for the protection of refugees (including the 1951 Geneva Convention) should not be undermined and fully endorse the role of Parliamentarians in scrutinising the amendments proposed by the Council. Nevertheless, given the fast changing international climate, the need for some flexibility to be retained at the national level in the listing of 'safe third countries' leads me to abstain on aspects of this report. It is clear that we need a fair yet workable approach to the management of asylum, one which is sensitive to the needs of those fleeing political persecution, whilst guarding against possible abuse by others who do not have a legitimate claim. I therefore welcome the steps taken by Council towards an integrated approach to asylum policy and look forward to further constructive proposals in this sensitive area.
. In my vote on the Kreissl-Dörfler Report, I would like to express my concerns around the concept of ‘super-safe’ countries, by which the EU States would be allowed to draw up a list of third countries, which are deemed so definitely safe so that refugees' status would be automatically denied. It is vital in my view, having practiced asylum law in the past, that we do not erode completely individual assessment for asylum seekers and the Geneva Convention's ‘non-refoulement’ Principal (principal by which governments may not turn refugees away automatically without having their case heard or checking subjective or objective elements to genuine asylum cases).
. The Kreissl-Dörfler Report, which this House has today adopted by a narrow majority, reflects the EU’s asylum and immigration policy in all its wretchedness. By way of a response to the Council’s proposal for a directive, which was characterised by nothing more than the desire to keep refugees out, the report enshrines in law a number of glaring deficiencies.
It incorporates the concept of the ‘safe country of origin’, so that asylum seekers are denied the right to have their applications examined in the first place.
As regards the treatment of asylum seekers and ‘illegals’, the text makes no distinction between them, not even in relation to their being dumped in ‘deportation centres’.
It gives legal standing to the concept of ‘safe third countries’, along with the criteria for them and a list of them, with the consequence that such things as the deportation of refugees from one country after another cannot be prevented.
I shall be abstaining from voting on it, for, even though the report does institutionalise the denial of rights to refugees, it does at least include a number of improvements to their lot over against the Council document.
The EU’s political dilemma has not gone away. Its ‘Fortress Europe’ policy puts the lives of more and more people at risk, while also depriving people of their rights. An EU asylum policy that treated people as having dignity would be rather different.
.  The delusion that legislating on this issue is a simple process takes no account of the evidence that different legal systems produce different results, which may prove unpredictable or unwanted. Take, for example, the issue of the suspensive effect of appealing against a decision not to grant refugee status.
This delusion also overlooks the fact that there are different traditions as regards the actual definition of refugee. Take the difference between Portugal and the United Kingdom, for example.
These two aspects were the reason why I voted as I did on the report before us. Given that all of the points I felt were key were rejected by the Left in Parliament, I was unable to vote for this report. All that remains is for me to express my disappointment that the Left’s obviously good intentions will, as often happens, produce an unwanted outcome. A series of moderately flexible rules aimed at making the necessary adaptations to the various national legislations in no way undermines the need to ensure decent, humane hosting of refugees. In fact, this is the right way of addressing justified concern over the refugee issue, and demonstrates a desire to find workable solutions.
Parliament’s changes, which do not force countries to refuse to handle applications from people from ‘safe countries’, which demand shorter processing times and which would require asylum seekers not to be treated as criminals, are along the right lines. However, the European Parliament voted against the Group of the Greens/European Free Alliance’s proposal totally to abolish the concept of safe countries and instead to follow international human rights rules on giving individual consideration to asylum seekers. In all probability, the Council will take no account of the improvements voted for by Parliament. When we vote today on this directive, it will instead be the Council’s proposals, which are inimical to human rights, that we shall in practice be voting on. I shall therefore vote against the proposals. Sweden’s Green Party is opposed to a harmonised asylum policy because such a policy is in danger of becoming undemocratic and of precipitating the lowest standards. The result would be both a bad bill and Parliament threatening to go to court citing illegal procedures.
. Having had many encounters with refugees from Kosovo, Chechnya, Afghanistan, Nepal, Russia, Uzbekistan and Kazakhstan, I appreciate that these poor souls do not come to our continent for fun. Each set of parents and every child have their own story to tell – a story of despair and fear. This draft directive is disturbing and is the ultimate proof that the Home Affairs and Justice Ministers are playing their own games and refusing to consult with the European Parliament. They went against the spirit of the Treaties in concluding what I believe to be an ill-considered political agreement without consulting the European Parliament. I therefore endorse Amendment 182, according to which the European Parliament retains the right to bring a case before the Court of Justice in order to verify the proposal’s legitimacy and its reconcilability with the fundamental civil rights. I also support all amendments that intend to delete the concept of ‘safe third country’ from the proposal. This notion is unacceptable in that it passes the buck from Member States to third countries and will inevitably lead to arbitrariness and political scheming. Incidentally, who decides whether a country is (super)safe or not? Is Afghanistan safe after the war? Are Kazakhstan and Uzbekistan – two countries that are creaking under a totalitarian regime – safe countries? Some people in Belgium believe they are.
The Danish Social Democrats in the European Parliament have today voted in favour of Mr Kreissl-Dörfler’s report on the amended proposal for a Council directive on minimum standards on procedures in Member States for granting and withdrawing refugee status (A6-0222/2005). We are, however, aware of the fact that the proposal concerns an area covered by Title IV of the Treaty establishing the European Community and does not therefore apply to Denmark, cf. the protocol on Denmark’s position.
– The sitting is resumed.
The Minutes of the previous sitting have been distributed.
Are there any comments?
Mr President, I have something to add to today’s Minutes, that being the fact that the written statement on rheumatic diseases has, today, already surpassed the two-thirds majority. Three hundred and sixty-seven signatures had already been collected, and the figure reached 378 by noon today.
This written statement, of which I am the joint originator, calls on the Commission and the Council to include rheumatic diseases among the priorities for the EU’s Seventh Framework Programme for Research. I ask that this sensational achievement be recorded in today’s minutes.
– Mrs Stenzel, what you are saying does not pertain to observations on the Minutes of yesterday’s, that is the previous, sitting.
– The next item is the joint debate on the following reports:
- A6-0251/2005 by Mr Guellec, on behalf of the Committee on Regional Development, on the role of territorial cohesion in regional development [2004/2256(INI)];
- A6-0246/2005 by Mr Marques, on behalf of the Committee on Regional Development, on a stronger partnership for the outermost regions [2004/2253(INI)].
. Mr President, Commissioner, ladies and gentlemen, I would like to spend a few minutes presenting my report on the role of territorial cohesion in regional development.
It is worth pointing out that there have been repeated and insistent calls from a large number of European regions over many years for this concept to be taken into account in EU policies. The accession of 10 new Member States, which has manifested itself in a worsening of regional disparities and the emergence of new territorial inequalities, has singularly amplified the calls for this major necessity. The draftsmen of the draft Constitution for Europe were well aware of this, since Article 3 of the draft Treaty refers to economic, social and territorial cohesion among the essential objectives of the EU.
The problematic fate of the Treaty could lead some of those responsible for regional policy, particularly within the European Commission, to show extreme caution against even referring to the necessity for territorial cohesion. We do not consider this attitude to be justified and I hope, Commissioner, that you will share our viewpoint. Indeed, the tremendous geographical, human and cultural diversity of the territory of the EU, within what is, when all is said and done, a relatively limited area, represents a unique asset on this planet, but, if we are not careful, it contains the seeds for major imbalances that are unbearable for those who view themselves as the victims. This was demonstrated beyond all our fears, unfortunately, during the referenda in France and the Netherlands on the draft European Constitution.
It is probable that popular referenda organised on the same basis would have produced the same result in several other Member States. That is why I wanted my report to contribute to finding answers to the questions raised. How can we reconcile the citizens to the European project? What is the future for Europe? For our Europe.
One of the answers is provided by the cohesion policy, this policy of solidarity that is the original model for the EU and that sets it apart from a simple free-trade area. Besides ensuring that it has the necessary resources, which assumes that it will be taken properly into account in the financial perspective 2007-2013, it is important for it to integrate the territorial dimension into all its aspects. That is how territorial cohesion will come to represent a clear basis that all Europeans can understand for increasing cohesion within the territory of the EU. More particularly in relation to the realisation of territorial cohesion, I will mention a few specific principles and measures.
The principles are as follows: the principle of equality between citizens throughout the territory, which in particular implies appropriate accessibility of services of general interest and services of general economic interest; integration of the territorial aspect into the Lisbon and Gothenburg strategies; multicentric development of the European territory; the role of small and medium-sized towns and their connection with rural areas; strengthening all aspects of territorial cooperation; supported decentralisation to the regions, which are best acquainted with the needs and potential of their territories; multilevel governance, and the participation of non-public partners.
One of the concrete proposals that we are presenting to the Commission relates to the implementation of three instruments. First of all, we are proposing a mechanism for cross-fertilisation between sector-specific policies with a major impact on the development of the EU’s territories and regional development policy. Next, new territorial indicators, in addition to gross domestic product, are needed to measure the development of a region and to assess objectively the obstacles to this development. Finally, we need a system for assessing the impact that various Community policies have on territorial cohesion.
Another proposal relates to the drafting of a White Paper on the objective of territorial cohesion and in particular on how this objective is to be incorporated into the national strategic plans that the Member States are currently in the process of drawing up. I hope, for my part, that tomorrow’s vote will translate Parliament’s broad support into an ambitious territorial cohesion policy.
. – Mr President, ladies and gentlemen, Commissioner, today sees the completion of a further stage in the process of conferring special status for the outermost regions, pursuant to Article 299(2) of the Treaties, which is based on the highly specific situation in these regions. These regions are characterised by their remoteness, insularity, difficult topography, small size, mountainous nature and economic dependence on one sole product or activity, and the permanence and combination of these factors. These are the characteristic features of what are referred to as the outermost regions, and are unique within the EU.
The fact of the matter is that it would be a grave violation of the principle of proportionality and equality were the outermost regions treated in the same way as the other regions of Europe. The model of integration in these outermost regions must take account of their highly specific characteristics and must therefore be subject to adaptation, adjustment and in some cases derogation. What is different must be treated differently, and the differences evident in the outermost regions have a very detrimental effect on their economic and social development, resulting in unacceptable competitive disadvantage and an inability to make the most of the benefits triggered by the internal market, the recent enlargement, the Lisbon Strategy and globalisation.
The fact is that the outermost regions have little chance of competing on a level playing field when the economic activities developed there are burdened by considerable extra cost, arising from, , transport, the absence of economies of scale and external economies, small and fragmented markets and the scarcity of qualified labour. It is therefore of vital importance that we pursue measures aimed at stepping up the EU’s special treatment towards the highly specific characteristics of the outermost regions. This is the thrust of the Commission’s communication entitled ‘a stronger partnership for the outermost regions’, on the subject of which I had the honour and the exciting task of drawing up the report before us today.
The Commission is proposing a far-reaching strategy based on three priorities: competitiveness, accessibility and regional integration. This strategy is set to be implemented under the revamped cohesion policy. The Commission is also proposing the setting up of innovative instruments, such as the specific programme to compensate for additional costs, along with a wider neighbourhood action plan to aid integration of the outermost regions into the surrounding geographical areas, which will involve both transnational and border cooperation on the one hand and trade and customs measures on the other. This is the backbone of the Commission’s proposal to offset and reduce the severity of the main handicaps from which outermost regions suffer. The main priority is to address the most serious of these handicaps, namely the remoteness of the outermost regions, which will be done by promoting the use of new information and communications technology, by facilitating transport links to the European mainland and by fostering the integration of the outermost regions in the surrounding areas to which they have always had their backs turned.
The second big idea is to promote the competitiveness of the outermost regions, which will be achieved not only in terms of the extent to which we reduce the significant extra costs inherent in being an outermost region, but also by means of decisive action on dynamic elements such as competitiveness, education, training, innovation, research, the information society and entrepreneurship. On this last point, the Commission’s proposal falls well short and this is its major weak point.
The problem is that Community policy with a potentially significant effect on the competitiveness of the outermost regions falls well short of what is required. This is particularly true of policies designed to boost human capital, technological research and development, the environment, services of general economic interest and telecommunications. For that matter, the Commission does not propose any special plans for those regions leaving Objective 1 on account of exceeding the 75% of the Community average in terms of per capita GDP. Special phasing out arrangements from Objective 1 to Objective 2 are clearly called for in Article 299(2) of the Treaties.
The Commission’s proposal is, however, a major step in the right direction, because it is timely, because it correctly establishes its strategy and its priorities and because it proposes innovative policies. We welcome the Commission’s initiative, but we urge it to be more ambitious and to take on board the suggestions and comments made in my report. I could not finish without a word of thanks to those people whose contributions have enhanced this report.
. Mr President, I wish to begin by making some comments on Mr Guellec's excellent report on the role of territorial cohesion in regional development. I highly appreciate your support for promoting the concept of territorial cohesion in our regional policy. I wish your enthusiasm was shared by all our Member States, but, as you know, the current version of Structural Funds draft regulations has weakened the Commission's proposal on territorial cohesion. This is true, for example, for urban issues. The proposals foreseen by the Commission as compulsory have been rendered merely optional by the Council. Another example is the substantial decrease in terms of financial resources regarding the new European territorial cooperation objective in the Financial Perspective, according to the latest compromise proposal of the Luxembourg Presidency. In this proposal it amounts to only half of the amount proposed by the Commission. So I should like to encourage you to reinstate our initial ideas in the negotiations.
I see the work on territorial cohesion as something that we must take forward on two fronts. First, through greater emphasis on territorial cohesion in the next generation of cohesion programmes. It must be said that in the draft Community strategic guidelines – which were adopted by the Commission at the end of June – we asked Member States and the regions to pay particular attention to a balanced territorial development when preparing their future regional programmes. In this context, the future national strategic frameworks represent a key opportunity for promoting development models respectful of territorial balance. Moreover, the draft regulations foresee provisions for the specific character of certain territories and they focus on certain thematic priorities which contribute to the territorial development by improving their accessibility or by fostering the development on research and innovation poles.
Secondly, I believe we can advance our work on territorial cohesion through promotion of exchange of experience, best practice, benchmarking and also analytical work. As you know, Espon – the research programme – is helping us to improve the understanding of territorial trends and the impact of sectoral policies on the enlarged Union. In addition, other networks, such as Interact or Urbact, contribute to this. I feel confident that these initiatives can be continued in the future as well.
With regard to the regular reports on economic and social cohesion carried out by the Commission, I propose to devote part of the fourth cohesion report – due for publication in 2007 – to the territorial cohesion issue. I would also like to inform you that my services are currently preparing a working paper on the cities' contribution to growth and jobs in the regions. This paper will complement the Community strategy guidelines and will be presented to the informal ministerial meeting on sustainable communities in Bristol in December of this year.
Finally, I am also convinced that we can take forward our work on territorial cohesion through better coordination of Community policies and national policies. So, once again, I am grateful for the emphasis you put on the role of territorial cohesion in our regional policy and I am willing to take forward the territorial cohesion issue both in the context of the new programmes and in our exchange of best practice.
I now turn to Mr Marques' report, which is also excellent. It is about stronger partnership for the outermost regions, with a number and diversity of recommendations which are clear proof of the strong commitment and dedication of the European Parliament to this important subject.
I am very pleased that the Commission succeeded in establishing a good foundation for a strong partnership with the outermost regions, at both political and technical levels. I strongly believe that the last meeting we had in La Réunion is visible proof of this partnership.
As you said, we have indeed proposed a significant number of measures to promote economic development of the outermost regions in line with our communication of last year. Our proposals cover many areas such as cohesion policy, agriculture, fisheries and research. Those proposals are currently under negotiation in the Council and Parliament. I sincerely hope that we can swiftly come to an agreement.
Some important proposals are still under preparation; in particular, rules on national regional aid, which the Commission will adopt by the end of 2005. I share your view that much remains to be done. Your draft resolution constitutes an important milestone, which we will take into account in our daily work. In our next report on the outermost regions, possibly in 2007 or 2008, I plan to assess the progress made. It is also indispensable to have a coherent approach across all Community policies that takes account of the specific situation of the outermost regions and which needs to be complemented by appropriate national policies. As Commissioner in charge of the coordination of questions related to those regions, I am committed to ensure that all measures taken by the college are adapted to the specific situation of these regions. Your motion for a resolution identifies a significant number of topics to which I will refer in my closing remarks.
With regard to financial perspectives and the cohesion policy and the outermost regions, we certainly welcome the UK Presidency's stated aim of reaching a consensus on the package of regulations as soon as possible so that it can be finalised very quickly once the outcome of the future financing negotiations is known. I pay tribute to Parliament, which quickly recognised the urgency of the situation and voted through the regulations at first reading by an overwhelming majority and with very constructive amendments. An urgent deal on the budget is particularly important for the outermost regions. Such a deal must include, in our view, the special programme that the Commission has proposed for the outermost regions in order to compensate for the additional costs those regions have to bear.
I repeat that we will do everything we can to get support from the Member States for those ideas.
. – Mr President, Commissioner, ladies and gentlemen, I should like to focus on the second report. For any policy to be implemented successfully, it needs a good strategy, as we are all aware. Yet a good strategy on its own is of little worth without the policy instruments needed for its implementation.
The Commission deserves praise for the strategy document that it has presented to us. What the document reveals is that the repeated expressions of concern and the calls from various Community bodies for stronger partnerships with the outermost regions have been duly taken on board and followed up. As regards farming, I was the draftsman of the opinion of the Committee on Agriculture, and was delighted to see the unanimity among its members on the broad issues raised by the document, on sectorial questions and on the specific recommendations and suggestions that I formulated in order to make improvements and plug gaps, with regard to banana, sugar, milk and fruit and vegetable production.
I welcome the fact that the rapporteur responded positively to all of the crucial questions put forward by the Committee and congratulate him on his outstanding work. I also share his concerns as regards the uncertainties concerning the policy instruments required to give the proposed strategy tangible form, such as those instruments designed to solve the current impasse on the financial perspective for the next programming period.
Without such practical measures, this debate will be little more than a statement of good intentions. I want to believe that the Commission and the Council will be consistent with the positions that they have thus far held and I hope that their actions will live up to their responsibilities and the expectations that have been created. If so, this will be to the benefit of the social, economic and territorial cohesion of some EU regions suffering from the greatest disadvantages; and if not, the objectives of our Union will not be met.
. – Mr President, Commissioner, ladies and gentlemen, I should first like to applaud Mr Marques for his outstanding report and for taking on board the proposals tabled by the Committee on Fisheries contained therein.
As draftsman of the opinion of that committee, I should now like to say a few words of interest to the fisheries sector in those regions. Although I broadly welcome the content of the Commission’s communication in relation to this sector, I feel that it should have gone a little further. I therefore put forward a range of points that I consider essential in the opinion of the Committee on Fisheries. There is no doubt in my mind that POSEI-Fisheries should be updated, in keeping with POSEI-Agriculture, on which I was rapporteur, owing to the specific characteristics of the sector and the regions, and the constantly developing situation there.
I wish to highlight the highly vulnerable nature of the fishing zones there, of which we are all aware, and the social and economic importance of fisheries in some of these regions. The truth is that although there is a great deal of water, it is well known there are not many fish in the waters of the outermost regions. Added to which is the lack of a continental shelf, meaning that fishing essentially takes place on what are referred to as ‘submarine hills’.
On this basis, I am of the opinion that the Commission must always apply the precautionary principle where appropriate, unreservedly and without delay. We recall, for example, the recent proposal to ban deep-water trawling off the Azores, Madeira and the Canary Islands, a position that we advocated in Parliament. Nevertheless, the Commission must give preferential treatment to the outermost regions when it comes to access to maritime resources with a view to safeguarding traditional fishing methods. I also feel that the Commission should place limits on fishing methods that may be harmful to ecosystems.
As for the financial aspect, I should like to remind the Commission of the vulnerable nature of the outermost regions. The Commission should therefore maintain, in the European Fisheries Fund, the level of aid currently granted under the Financial Instrument for Fisheries Guidance, the level of aid for the processing industry and the derogations that have thus far enabled the outermost regions to modernise their fleet. It should also look to increase compensation levels in respect of the additional costs involved in marketing certain fisheries products.
Mr President, I wish to comment on Mr Guellec’s report on territorial cohesion and should like to begin by thanking him for the extremely constructive cooperation we have had while the report was being drafted.
The big difference between now and 15 to 25 years ago is that the regions are very active in their own development. They no longer wait for someone else to enable them to develop their economies and societies and create a good life for themselves. They wish to do these things themselves. It is not so strange, therefore, that territorial cohesion has become an important concept. What it does is sum up this feeling and this desire that exist throughout Europe, including in the city suburbs, that everyone is needed on the continent of Europe, that everyone is important and that all regions have something to contribute. This needs to be obvious to all of us in the EU. That is why the concept of territorial cohesion, whereby we hold our continent together and everyone feels they are participating, is so important. There is a huge amount of knowledge throughout Europe, and that is something we must make the most of if we are to develop our continent. If we do not do so, we shall be making a mistake.
The whole of Europe has an incredible amount of wealth, which is often to be found out in the regions or city suburbs. We have a great many natural resources which, when they are turned to good account, are helpful not only to the regions but also to the whole of Europe. We are also concerned here with energy, which is what provides us with export income. We also have very extensive natural resources that we can use in tourism and for recreation. A lot of people are employed in these areas, which are ones that we can develop and that our good for the whole of our continent. We also have variety in Europe. We have minorities and immigrants from all around the world whose energy and knowledge must also be made full use of.
I therefore wish to emphasise a number of points in the report that I think are important. The first is that the Lisbon and Gothenburg strategies must embrace everyone. We must ensure that they extend to include all regions. Otherwise, we shall not be able to develop the whole of Europe. The second is that we cannot accept sectoral policy areas, which have the opposite effect of merely strengthening the centre. Thirdly, I want to say how important it is for the various policy areas to be valued in Europe so that we obtain genuine territorial cohesion. Take the transport area, for example. We must ensure that we have transport routes enabling the whole of Europe to be developed.
I think that this is a constructive report, and I really do hope that the Commission will listen to what Parliament has to say.
. – Mr President, we simply changed places because Mr Galeote will be along later.
I should like to start by saying that we have before us two excellent reports, one by Mr Guellec and one by Mr Marques, both of whom I should like to congratulate.
With regard to the report by Mr Marques, I should like to point out very briefly – because I do not come from one of these regions and my honourable friends from such parts know more about this matter than I do – that the Union needs to give priority to the issues of the outermost regions by honouring the commitments which we all made within the framework of the Treaty on European Union and I am sure that the Commission, insofar as it is able, will proceed in this direction.
I wish to comment at greater length on the report by Mr Guellec and to say that the Commissioner was indeed right; the draft regulations on the Structural Funds contain many ideas relating to the question of territorial cohesion, an issue which is dealt with in Mr Guellec's report. For its part, the European Parliament will indeed do what it can in its negotiations with the Council to ensure that this principle of territorial cohesion is promoted through the regulations on the Structural Funds.
However, we must not forget that this principle was a principle which was first introduced in a text of the Treaty on European Union within the framework of the adoption of the draft Constitution. It was an idea which was jointly promoted by your predecessor, Mr Barnier, and the Committee on Regional Policy of the European Parliament at the time. The endeavour was indeed a success, but we have nonetheless, as you know, been unable as yet to get the Constitution ratified.
I should like to say that the ratification of the Constitution, in relation to the principle of territorial cohesion, will give us many more tools than we presently have at our disposal for proceeding beyond regional policy and seeing territorial cohesion within the framework of competition policy, within the framework of the transport policy of the European Union and so on.
Consequently, Commissioner, I should like to come back to what was also said yesterday in this Chamber. You for your part – the European Commission – and we for our part must take advantage of this period of concentration on the European Constitution in order to enlighten the citizens of the European Union and ensure that this Constitution, which contains positive provisions for the citizens themselves, is adopted as quickly as possible, so that we have more substantial legislative tools in our hands.
Of course, as long as this period does not turn from a period of concentration into a period of hypnosis. That is the huge wager before us and I think that both Parliament and the Commission need to make every possible effort not to waste valuable time and to ensure that the European Union acquires the Constitutional Treaty to which it is entitled and which it deserves.
. Mr President, Commissioner, ladies and gentlemen, I would like to say to Mr Guellec and Mr Marques, both personally and on behalf of my colleagues in the Group of the Alliance of Liberals and Democrats for Europe, that it was a great pleasure to work on their reports, which, of course, are essentially acceptable to us.
For my part, I would like to focus more particularly on one of the points raised in Mr Guellec’s report, but which also affects Mr Marques’s report, as Mr Guellec has examined the role of urban centres and the surrounding areas.
For a number of years we have readily been talking – I myself represent a town, Rheims in Champagne – about the concept of catchment areas. Catchment areas are zones covering both a town, whether small, medium-sized or large, and all the surrounding rural areas up to 5, 10, 15, 20, or even, to take the French capital, Paris, as an example, up to 200 kilometres outside it, where a number of people travel every day between their homes and their workplaces. It was therefore vital, in order to achieve the Lisbon and Gothenburg objectives, for the European Union to fit the bulk of its assistance into the framework of harmonious, consistent territorial development.
These catchment areas, in particular, must play a central role, which is currently not the case. I have mentioned travel; it is clear that, in all catchment areas, there are housing problems. Housing is more expensive in the town centre, and cheaper on the outskirts; people choose to live in the outskirts because it is quieter there, or because housing is cheaper. All of this results in problems with daily commuting. We are seeing depopulated villages just a few kilometres from our towns, while, in some neighbourhoods, there is appalling overcrowding. We are experiencing security problems, and I could go on.
It is therefore perfectly natural that, in order to achieve the Lisbon and Gothenburg objectives, we need to ensure that there is real cohesion within these catchment areas, between the town centre, the suburbs, the immediate surroundings and the more remote areas. Can we overcome these problems without too much difficulty? The answer is obviously no, in view of the large number of players involved. These include housing associations, decision-makers in the employment sector, and, of course, political decision-makers operating at local, regional and national level. We are all aware of the difficulties involved in harmonising the positions of the various political organisations.
In this regard, Mr President, Commissioner, ladies and gentlemen, I think that the European Union currently has a central part to play, in providing a stimulus to create, over the years to come, true cohesion in all of these areas, and harmonious development within these catchment areas.
Finally, Mr Marques, I have already mentioned the respect I have for your report, and the support that we give it. I hope that, in all of our outermost regions, whether in the areas surrounding small towns, larger towns or in any other areas, the EUR 1 100 000 000 that we obviously hope will be released will enable us to realise the harmonious development for which we all hope and pray.
. Mr President, Commissioner, although I propose to devote my remarks primarily to Mr Guellec’s report, Mr Marques can take note of the fact that I regard ‘territorial cohesion’ as applying also to the outermost regions. I am much obliged to Mr Guellec for what is a really good report, and I believe that its being an own-initiative report makes it a good means whereby we in this Committee of the European Parliament can develop our own approach.
Good teamwork has made it possible to produce this balanced but forward-looking report. If we all agree that we want – and let me say, Commissioner, that I hope you will succeed in your efforts to get the Member States to join in this – to communicate Europe to people where they are and in their day-to-day lives, then territorial, along with social and economic, cohesion is of enormous importance. It will help to secure the acceptance of the principle that all EU citizens should be valued equally and treated fairly irrespective of the region in which they live; it will also help to get this incorporated in all our important documents, for example those relating to the Structural and Cohesion Funds, but also in the implementation of the Lisbon and Gothenburg strategies.
We do well to make partnership a primary principle – partnership between cities, their and rural areas, but also partnership between all political levels. As I see it, the coherent, harmonious development of all the EU countries, the regions and the cities, largely depends on this, and I want to express my strong support for the idea that a region’s state of development should be assessed by reference to more than just its GDP; other territorial indicators – educational, scientific, cultural and sporting provision, for example, as well as the incidence of unemployment or the state of the infrastructure – need to be included, for viewing the region as a whole gives a much clearer picture of what it is like. That is a significant step towards fairer assessment, and will eventually enable the people who live there to have a better understanding of Europe and of the regulations that we enact, and I get the impression that there is still a desperate need for far better communication between us and the citizens of Europe.
. – Article 299(2) of the Treaties states that, taking account of the structural, social and economic situation of the Azores, Madeira, the Canary Islands and the French overseas departments, specific measures to support these regions should be adopted.
These regions are characterised by permanent structural disadvantages which set them apart from the other regions of EU Member States. These structural disadvantages are compounded by their remoteness, their insularity, their small size, their difficult topography and climate and by their dependence on a few products, the permanence and combination of which severely restrain their development. This is referred to in the Treaties, and for this reason, the specific characteristics of the outermost regions must be mainstreamed across all Community policies, bearing in mind their development needs and the need for effective implementation of economic and social cohesion, a principle that is also enshrined in the Treaties. Furthermore, a specific Community programme to support these regions, bringing together all of the dispersed measures should be set up, which must be granted adequate financial resources within the framework of the financial perspective for 2007-2013. This will contribute significantly towards solving the regions’ problems.
Many of the characteristics and needs of these regions and their populations can and should be addressed. Of these, I wish to highlight the need to ensure the sustainability of fish stocks and the activities of fishing communities in these regions. To this end, it is essential that exclusive control of access to their waters, pursuant to the relevant national jurisdiction, should coincide with its exclusive economic zone.
We must consider implementing a range of permanent support measures in the area of the environment, given that most of the territory of these regions is made up of nature reserves and other protected areas. Lastly, we should support measures to support training in traditional handcrafts, local production and tourism.
. Mr President, the British Deputy Prime Minister has been here this week, so it is timely to have a report centred on two of his pet subjects: regionalism and gobbledegook. My plain-speaking constituents have no time for regionalism and I doubt if they would be interested in strategic spatial impact evaluation procedures.
Mr Guellec clearly does not pick up simple messages from ordinary voters. His fellow Frenchmen rejected the EU Constitution, yet it is an essential ingredient of his report. That is no surprise, for the rapporteur's own website has a whole section devoted to the Constitution, including a table of key dates. The most recent key date for Mr Guellec is 29 October 2004, when the Constitutional Treaty was signed in Rome. The day of the French referendum, 29 May 2005, is not even a minor detail for him. He said that territorial cohesion becomes an essential objective of the EU in the Constitution. Sadly for him the Constitution is not an essential objective for French and Dutch voters.
What is territorial cohesion? The rapporteur can only tell us that the first formal attempt at a definition comes from the Commission. Who ever heard of such nonsense: to suggest a project and then attempt a definition? How typical of this mad European Union.
The rapporteur says that regions are the best qualified level to determine needs. He should visit the so-called region that I represent. The regional authority in Exeter cannot possibly know what is best for Gloucester, Swindon or Penzance, all many miles away. The ordinary people in those areas do not think so. Perhaps Mr Guellec is not bothered what those ordinary people think, as long as he can emphasise that his beloved EU Constitution strengthens the role of the regions. The only problem for him is that ordinary people in his own country do not agree with his approach. He certainly achieves cohesion in one respect, because ordinary people in all parts of the continent will be equally confused by his report, and he is equally out of touch with all of them.
Mr President, implementation of cohesion policy stems directly from the provisions of the Treaty establishing the European Communities. It is stated therein that as a Community we shall strive to reduce disparities in the level of development of individual regions and the degree of underdevelopment in less privileged areas. This also applies to rural and remote areas. It is therefore entirely appropriate for us to consider this very important issue, and I should like to thank the rapporteur for his work.
Cohesion policy involves more than implementation of the provisions of a treaty. It is about long-term thinking and strategic action. It is also an expression of solidarity within the Union. Clearly, when considering territorial cohesion we should not adopt a simplistic approach, along the lines that everyone is entitled to everything in equal measure. We are all aware that we should be striving to achieve equality between citizens, which is quite another matter.
The existing differences between Member States and their regions mean that the Union’s cohesion policy must adopt a variety of approaches. The policy must be ongoing in nature, and have commonly agreed aims and appropriate limits in terms of time periods and areas covered. I would also like to emphasise most strongly that it must have suitable financial resources at its disposal if it is not to be meaningless. In this connection, the difficulties experienced in reaching agreement on the 2007-2013 Financial Perspective give reason for concern. The delays and the real threat of a delay to the Union’s budget could have very serious consequences.
In my view, it would be advisable to return to sound source material that is politically neutral in nature. I have in mind the Europa 2000 Plus study referred to by the rapporteur, though it does of course need updating.
The priorities set in the strategic guidelines published by the Commission in July are due to be endorsed by Parliament and the Council. They should then serve as a basis for genuinely cohesive preparation by the Member States of documents aimed at the future, namely the National Strategic Reference Frameworks. In general, I feel that the priorities laid down in the Commission’s document are sensible.
The urban aspect is worthy of mention. Mr Beaupuy referred to it just now, in connection with the role played by metropolitan centres. Other important factors are entrepreneurship and the knowledge-based economy. I would also like to say that genuine coordination of work related to the various Union documents is essential. We need more than lip service to the idea.
The proposal concerning the relevance of potential accelerated work on the White Paper on territorial cohesion should be considered seriously. It does rather seem as if little account has been taken of the actual situation in the new Member States in the work undertaken to date.
According to the latest figures published concerning Union expenditure over the last year, two countries of the old Fifteen, namely Greece and Portugal, head the list of net beneficiaries with reference to GDP. The new countries lag far behind. I should add that in term of absolute sums Spain comes top. It is not my intention to criticise anyone in any way whatsoever, but simply to dispel the myth that enormous amounts of money are being handed out to the new Member States.
Mr President, the Union cannot look to the future with optimism if it lacks a properly run cohesion policy. I would remind the House that there can be no European cohesion without European solidarity.
Mr President, the Guellec report does not impress me, for three reasons.
First of all, the EU has no power in the field of spatial planning, yet it presumes to chart a course for this on the back of the dead Constitution. That is wrong and it shows utter contempt for the electors of Europe, not least the electors of Mr Guellec's own country, who handsomely rejected the Constitution.
Secondly, territorial cohesion is clearly being advanced for the political objective of bypassing and downgrading the entity of the nation–state. It aims for territorial integration. There are obvious political and constitutional issues here, which are perhaps more obvious to me, given where I come from, than to some others. I do not want my part of the United Kingdom, Northern Ireland, treated instead as part of the territorial whole of the island of Ireland. That would offend and it would defy the settled political will of Northern Ireland's people. The EU must act within the constraints and parameters of that reality.
Thirdly, within the context of cohesion funding, talk of territorial cohesion in my region is somewhat ironic, since we were excluded from cohesion funding from its inception, while our neighbour in the Irish Republic was included. The real route to cohesion was equality of access to funding, but that was denied to Northern Ireland, while the south of Ireland benefited to the tune of over EUR 2 billion for its infrastructure.
Thus, it is so much nonsense to now talk grandly about securing equality of treatment between territories. The EU had its chance to give such equality of funding to Northern Ireland for necessary infrastructure but it failed, by making national statistics instead of regional need the threshold for access.
Mr President, unless I am misinformed, I have had Mr Galeote’s three minutes added to my speaking time, but I shall defer to the services’ judgment on that; in any case, I do not need all three of them, but I would be glad to lay claim to some of them.
I, of course, take a completely different view of Mr Guellec’s splendid own-initiative report from that of Mr Allister, who spoke before me, for Mr Guellec is right to emphasise territorial cohesion as one of the EU’s strategic goals in terms of the promotion of harmonious and balanced development throughout its territory. It is in this respect, as he also rightly points out, that the EU marks itself out as something more than just a free trade zone, and quite right too.
The eastward enlargement brought a new and significant dimension to the challenge of cohesion, as the EU had never before had to face such a marked increase in disparities. It is true to say that the new, enlarged EU is now characterised by a great deal of geographical and cultural diversity, and this is what distinguishes it from comparable major economic areas such as the USA, Japan or Mercosur.
As such diversity does, however, constitute one of the EU’s great growth factors, it needs to be maintained as European integration proceeds.
This means that the policies that affect the EU’s spatial and urban structure must promote its territorial continuity, without – let me emphasise – standardising local and regional identities, as these have a vital role to play in enriching the quality of life for the public as a whole.
If I may express this in more precise terms, the territory that now comes into being does not abolish national, regional or local areas. On the contrary, the object of spatial planning at European level is to make the best possible use of every specificity as a source of growth. The rapporteur is right to say that the EU does not as yet possess any competence for spatial planning, for no provision is made for it in the treaties, even though it is a thorny issue for the Member States.
I am persuaded that the reduction in the number of goals for the coming planning period will make the new regional cohesion policy more coherent. The new regional cohesion policy, with fewer targets to meet in the next planning period, must – and will – gain new dynamism in facing up to the challenges that await it, so that the objective of territorial cohesion, too, will be achieved, and, indeed, if need be, independently of the budget funding provided for regional and cohesion policy, which we still hope will be substantial enough to enable us to perform the tasks set us.
With this end in mind, we must, on the one hand, focus on the Community’s strategic guidelines for cohesion, while also taking territorial specificities into account, and, while I am on that subject, I have to say that I take a rather sceptical view of the rapporteur’s proposals, according to which, alongside GDP, new territorial criteria and indicators need to be created in order to evaluate a region’s development and the obstacles to it.
We have learned from previous planning periods that this is where we face the great risk of such additional criteria, when brought into play by one or other party, all too easily degenerating into a wish list that can no longer be objectively evaluated.
It is indeed the case that economic, social and territorial cohesion make interconnection not only between the regional, state and European levels, but also between the Community’s various policy areas necessary. It is the regions, however, that will in future remain the appropriate territorial level for the implementation of cohesion policy, in line with the principles of subsidiarity and decentralisation.
It is with this in mind that both Parliament and the Commission have – and rightly – favoured explicit decentralisation and concentration along the lines of ‘one fund, one programme’, and so I am led to take what is actually an optimistic view of the next planning period.
– Commissioner, ladies and gentlemen, I should like to begin by congratulating my friend, Mr Marques, on his excellent report and to thank him for being amenable to incorporating contributions made by other Members of this House. I should also like to congratulate Mr Guellec on the quality of his report.
As shadow rapporteur in the Committee on Regional Development, I tabled a number of amendments, most of which were adopted, and proposed that my political group support the report and most of the amendments tabled in the vote, both in committee and now in plenary. Despite our different perspectives and approaches, we came together in support of, firstly, the strategy proposed by the Commission for the sustainable development of the EU’s outermost regions, as regards the priorities, the instruments and, most importantly, the setting up of a specific programme to offset the additional costs relating to the specific, permanent constraints suffered by the outermost regions, such as remoteness, insularity, small size, difficult topography and climate, economic dependence on a few products and activities and the limited scope of local markets, and, secondly, the establishment of an action plan for the wider neighbourhood.
Although we were in favour of the strategy, we offered a number of criticisms or reservations, relating to the following areas: firstly, the absence of measures and financial resources to follow up the Commission’s statements and proposals; secondly, the use of per capita GDP as the sole criteria for these regions to qualify for the new ‘Convergence’ objective of the revamped cohesion policy; thirdly, the use of population criteria for the distribution of budgetary appropriations set out for the specific programme to compensate for additional costs; and fourthly, uncertainty over the action plan for the wider neighbourhood, given that it is unclear how this will fit in to the future ‘European territorial cooperation’ objective of the revamped cohesion policy and of the relevant ‘New Neighbourhood Policy’.
Consequently, in line with the view expressed by the rapporteur, I would suggest that the outermost regions deserve to be treated as a special case in view of their specific constraints, under Article 299(2), regarding the conditions for access to the Structural Funds, whereby priority financial support should be given to them, irrespective of their income level.
I would also advocate an increase in budgetary appropriations relating to the specific programme to be redistributed fairly on the basis of the constraints affecting them. Furthermore, the action plan for a wider neighbourhood should be clarified within the framework of the future ‘European territorial cooperation’ objective and the Union’s new ‘Neighbourhood Policy’. The concept of neighbourhood should encompass both neighbouring regions and countries such as Morocco, Cape Verde and Brazil, and countries hosting large communities of immigrants from the outermost regions that retain strong traditional ties.
I therefore support the adoption of this report, Mr President, ladies and gentlemen, as it represents a further step in the right direction in response to the Commission’s welcome proposal. In this way, once the financial perspective has been adopted, the conditions will be in place for the sustainable development of the outermost regions, and the successful promotion of economic, social and territorial cohesion.
– Mr President, ladies and gentlemen, I should like to express my sincere appreciation of both Mr Guellec’s and Mr Marques’s reports; I shall focus particularly on Mr Guellec’s.
One of the European Union’s basic aims concerns cohesion policy, especially since the latest enlargement and in view of the imminent future accession of Bulgaria and Romania. The European Parliament has distinguished itself precisely on cohesion policy during this first part of the parliamentary term, since it has approved all the regulations on regional policy for the 2007-2013 programming period.
On the other hand, the constant, fruitful cooperation and dialogue with Commissioner Hübner, which I have personally experienced as rapporteur on the Cohesion Fund regulation, has led to a firm resolve on the part of the Commission and Parliament not to accept reductionist solutions. A credible and effective cohesion policy cannot, indeed, exist without adequate financial instruments, and that is why we are hoping for a prompt decision on the financial perspective.
It is necessary to avoid having European aid concentrated in just a few areas, thus adding to the existing disparities within a single region. Instead, measures must be adopted that are widespread, harmonious and thorough in less-developed areas, as Mr Guellec has rightly shown. I also agree with the rapporteur on the importance of towns, especially small to medium-sized ones, as motors for territorial cohesion. That is the point I tried to make by tabling amendments, which Parliament then adopted, to the regulation on the European Regional Development Fund, for which I was shadow rapporteur on behalf of the Group of the Alliance of Liberals and Democrats for Europe. The amendments also emphasised the pivotal role of the urban dimension in developing the immediately adjacent rural fringes.
I also welcome Mr Guellec’s proposal of using specific territorial indicators alongside the usual parameter of GDP for measuring a region’s development. I also believe that they should be used periodically to provide impact assessments on ongoing Community programmes. Among all the positive effects that such working methods would bring about, I would mention the further transfer of responsibilities to local authorities and actors, who must increasingly be seen as leading players and promoters of development, and greater flexibility at the implementation stage of measures, leading to a more appreciable effect on the territories.
– Mr President, I am delighted that we have the opportunity today to debate and vote on two important reports on the regional policy of the Union.
I should like, if I may, to focus my attention on the report by Mr Guellec on the role of territorial cohesion in regional development.
My colleague's report has, in my opinion, one very important paragraph: I refer to paragraph 3, which states that Parliament calls for 'regional development to be founded on programmes which guarantee equality of treatment between the EU's territories, while preserving their diversity, which notably implies appropriate accessibility of services of general interest and services of general economic interest'.
What services of general interest are we talking about today? The services which the European Commission insists on liberalising? How will these services continue to be services of general interest and how will they help territorial cohesion? To give you a spectacular example, I am sure that you know that Greece, on the basis of Community legislation, will shortly be privatising its national airline. I wonder to what degree this will help territorial cohesion, knowing the peculiarities of the Greek state. How can a private individual replace the state as a general interest service provider? Obviously, we are proceeding with a firm step, in this instance, towards both the decline of the citizens in outermost areas who expect a service of general interest, and of the workers who risk finding themselves unemployed in the Community of the future.
We are also discussing territorial cohesion here at a time when, in Brussels, the governments of the Member States can hardly even agree on the financial perspectives, with the result that the Member States will be in for a few surprises. So let us not bury our head in the sand. Territorial cohesion is desirable but on the right bases, bases which relate to social opinion, not on the basis of market pressures.
Mr President, one of the European Community’s strategic aims often referred to by advocates of integration is to reduce the disparities in the level of development of the regions of Europe. Citizens of the new Member States placed great importance on this and still do. Along with economic and social cohesion, territorial cohesion has an important part to play in achieving that aim.
In view of the differences in development across the 25 Member States that will soon become 27, actions concerning transport, tourism, environmental protection, research and innovation are particularly important. Territorial balance can be ensured by strengthening the ranks of small and medium-sized urban centres. In these areas, urban planning should provide for the development of housing stock, transport networks and the regeneration of land previously put to industrial use. This approach will allow the periphery and surrounding rural areas to benefit from the economic growth of the centres too.
At present, dynamic economic and urban growth is only taking place within the largest urban centres, namely the metropolitan areas. Unfortunately, the developmental needs of smaller urban units are being disregarded, so the growth is accentuating inequalities instead of reducing them. Satisfactory territorial development in all Member States of the Union can only be achieved through the implementation of a decentralised model of spatial development. One key feature of such a model is that it is based on a network of towns with different economic, social and cultural potential. Another important feature is the establishment of permanent links with rural areas.
The Lubelski region I come from is one of the largest in Poland. It accounts for 8% of the territory of my country and 5% of its population. There are 40 mainly small and medium-sized towns in this region, the largest being Lublin, the regional capital. The latter has a population of approximately 400 000 inhabitants, and the population of the other town varies between 20 000 and 70 000 inhabitants. Over half the population of the region lives in rural areas. If the unsatisfactory level of infrastructure is taken into account also, the Lubelski region could serve as an example of the practical implementation of territorial cohesion in a decentralised manner.
One can but hope that the activities of the Union’s decision-makers will result in more than mere fine words and intentions, as was the case in the past. Specific measures are needed, and provision should be made in the Union’s budget for the next few years, and also in the long-term Financial Perspective.
– Mr President, Commissioner, ladies and gentlemen, first of all I should like to thank the Commission for the good work it has done, for defining the special nature of the outermost regions better, and for meeting the needs of those areas, which suffer particularly from their geographical location in terms of development and market competitiveness.
It is good that increasingly effective measures in support of those regions are being assessed and that a wider neighbourhood action plan is also foreseen in the Marques report, to encourage trade between those regions and their adjacent markets.
The wider neighbourhood action plan is a good opportunity both to establish economic, social and cultural links with those countries that host emigrant communities from the outermost regions and to bring down the barriers that limit trading opportunities with the surrounding geographical areas, such as the West Indies, the Americas and Africa.
In its communication COM(2004)0343 of 26 May 2004, the Commission set itself two goals: to reduce the difficulties of access to the outermost regions, not just in relation to continental Europe but also from one region to another, and to improve the competitiveness of businesses.
This is the goal we must achieve: help them to grow so we can all grow. That, if you like, is also the meaning of the Lisbon Strategy. In the present context, however, efforts must first be directed towards having some certainty on the financial perspective, because only then will we be able to judge whether the funds available to the regions will allow for the fair distribution of resources in line with the requirements that the Commission has outlined.
In conclusion, then, I welcome a greater commitment to the outermost regions and a stronger partnership for these regions, so as to enable them to escape from isolation and to make them increasingly competitive on the common market.
Mr President, I know I have one minute, and you would not let me go over it, would you? You just conspire against me, as the previous President did, to engage in some kind of institutional bullying. But we shall leave that to one side.
I am glad of the opportunity to place on record the deep resentment of my constituents in the East Midlands at the attempts by Brussels – aided, let it be said, by a supine British Government – to divide England by imposing artificial regions. It will divide the English nation and undermine our nationality.
Well, I have news for you: it will not work because the people in, for example, Derby, in the East Midlands, have no special affinity with the people of Lincolnshire. The regions are artificial. They are spurious. They have no identity. They will not work either because the English people do not want them. They voted against in the north-east by 90% in the one opportunity they had, and they will do so elsewhere.
We English are very tolerant. We are prepared to subsidise the Welsh, the Scots and most of the nations here. We do it with resignation. We will not tolerate being robbed of our nationality and our identity. So carry on with your policy. Carry on trying to divide us, because what you will do is inflame the English and English nationalism and we will assert ourselves and we will insist on governing ourselves again.
Thank you, Mr Kilroy-Silk. The speaking time allotted to you is nothing personal. It is not my will, nor my responsibility. I am just reading the list in front of me, as you very well know.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mr Guellec and Mr Marques on their excellent reports. As I come from one of the outermost regions, I will concentrate on Mr Marques’s report, which focuses on a stronger partnership for the outermost regions, because it makes it possible, thanks to some in-depth work, to provide a comprehensive assessment of the European Union’s activities in those regions.
I give my full support to the rapporteur, who, while noting that the most recent proposals drafted by the Commission in favour of the outermost regions are promising, nevertheless calls on it to be more active in exercising the right of initiative accorded to it under the Treaties, with regard to the cohesion policy, of course, but also to other Community policies and more generally to areas important for the development of the outermost regions.
It seems to me to be essential to point out once again, at a time when everyone is preoccupied with the financial perspective and the reform of EU regional policy for the period 2007-2013, that the great majority of the derogations implemented or proposed for the outermost regions can in no way damage competition or the fundamental principles of Community law.
With regard to the programme to compensate for the additional costs incurred by the outermost regions, the Commission has quite rightly proposed to provide it with EUR 1 100 000 000. However, echoing one of my amendments, which was adopted in the Committee for regional development, I would stress that these funds should be devoted solely to the outermost regions and that their allocation should not penalise any of those regions.
With reference to another of my amendments that was adopted in committee, I hope that the wider neighbourhood action plan will have a specific budget aimed at transnational and cross-border cooperation and that the much hoped-for coordination between the assistance funded by the ERDF for the outermost regions and the assistance provided by the EDF for their ACP and OCT neighbours will finally come into effect, with or without the inclusion of the EDF in the budget.
In conclusion, I think this is an opportune moment to state, with modesty, but without an inferiority complex, my conviction that the outermost regions of the EU are just as important as its centre. I sincerely hope that this vision is shared by all the Member States, old, new and future. Indeed, in an increasingly globalised world, there is no benefit for the enlarged Europe in doing without its outposts in the Atlantic Ocean, the Caribbean, Latin America or the Indian Ocean. That is the position that Parliament has always defended and will, no doubt, continue to defend. Have no doubt that the overseas populations will be particularly grateful to you for this.
Mr President, Commissioner, ladies and gentlemen, while I welcome Mr Marques’s work, I would like to comment more specifically on the report on the role of territorial cohesion in regional development.
First of all, I would like to congratulate Mr Guellec on his excellent work and the pertinence of his comments on the concept of ‘territorial cohesion’, which seems to me to be at the heart of Community regional policy, which is now referred to more and more frequently as cohesion policy. The Constitutional Treaty makes territorial cohesion an objective of the European Union, in the same way as social cohesion and economic cohesion. Thus, even though the ratification process experienced some difficulties, as we know, this constitutes official recognition of the relevance, currency and importance of the territorial aspects of regional and cohesion policy. The latest enlargement also confirms the urgent nature of this.
In my opinion, regional policy primarily aims to reduce development disparities at local and regional level and thus constitutes an indispensable counterbalance to convergence and economic competitiveness policy. However, cohesion does not stand in opposition to convergence and competitiveness: these concepts must be and remain complementary. While ensuring that the development of Europe’s most dynamic regions is not hindered, so that they can play their part as the engine of the European economy, the main aim of the cohesion policy is to help the most disadvantaged and underdeveloped regions. The reformed regional and cohesion policy must also be integrated in the Lisbon Strategy but, above all, ensure solidarity and equality between areas and the visible continuity of the efforts previously agreed to in the old Member States.
Therefore, to achieve harmonious and sustainable development of the European territory, we must attack territorial imbalances. We must take into consideration the diversity of the European area and the often cumulative handicaps of certain areas, be they natural, historical or demographic, such as low population density or imbalances in the age pyramid or in the active population. We must measure the additional costs faced by these regions and help them so that these areas have the same development opportunities as others and so that the people who live there are not penalised.
Of course, that requires resources and I hope that the financial perspective will soon reach a favourable outcome, so as to give the regional policy an adequate budget and to help the areas that still need it.
Mr President, ladies and gentlemen, Mr Marques’s report once again bears witness to the attention that the European Parliament pays to the outermost regions. Indeed, the Ligios report on the French overseas departments, back in the second parliamentary term, laid the initial foundations for the concept of the outermost regions, a report that inspired programmes already intended to compensate for remoteness and insularity.
During the current period of uncertainty about what will happen after 2006, Parliament’s support for the outermost regions is very valuable. Sérgio Marques’s report is very much to the point in this regard. Indeed, although the European Union’s support has made possible a number of achievements in our underdeveloped regions, there is still much to be done. That was also the conclusion of the 11th Conference of Presidents of the Outermost Regions, which took place on the island of Réunion at the beginning of this month, in your presence, Mrs Hübner.
On that occasion, I advocated a reversal of approach to relations between the European Union and the outermost regions. Over and above what the European Union brings to these regions, we must recognise the worth of what they bring in terms of European added value.
Let me remind you of some obvious examples. It is the outermost regions that put Community shipping in its position as world leader. The geographic situation of Kourou in Guiana makes a significant contribution to the competitiveness differential enjoyed by the European space industry. So, there is the ocean, space, and we could also cite the exceptional biodiversity of the outermost regions, their importance for improving knowledge of climatic phenomena and their contribution to cultural diversity. The great distance from the continent in which the outermost regions are integrated and the geographic proximity of other continents with which the European Union has agreements also sometimes give rise to contradictions.
I would like to conclude, Mr President, by saying that this dual identity provides a real prospect for the sustainable codevelopment of these areas, all of which face major challenges. The EU’s ability to respond to the question of the development of its outermost regions will bear witness to its ability truly to be a decisive player in fair and controlled globalisation.
Mr President, this debate is particularly important for the new Member States of the Union and especially for my country, Poland. To put it bluntly, any changes in the policy on providing equality of opportunity for poorer Member States must not have a negative impact on the new Member States.
If the Union is to demonstrate solidarity and unity in practice, it must respond to the aspirations of its new members on the basis of existing principles. At the same time, this policy must take greater account of the needs of small and medium-sized towns and regions than has been the case in the past. To date, the tendency has been for metropolitan areas to receive the lion’s share of Union funds and resources. There is some justification for this, but it has meant neglecting smaller local government structures at a lower level, even though they were in even greater need of support.
I fear that the proposed changes we have been hearing about this last year are aimed exclusively at extending the flow of funding to the poorer countries of the old Union. We have nothing against that, but at the same time we would like it to be possible to make use of all the existing opportunities and support for the new Member States. I have every confidence that the Commissioner will be the guardian of a Europe of equal opportunities within the Commission. I can assure her that she can always count on our support on these issues.
Mr President, the European Union has been pursuing its policy of social and economic cohesion for the last 30 years, with notable cohesion not meaning putting the brake on the development of the most powerful and dynamic of the regions of Europe. On the contrary, it means increasing the potential for development of the weakest and enhancing their opportunities in terms of competitiveness.
The European Union is called on to react creatively to recent and future enlargements. For example, cohesion policy must be adjusted appropriately in response to new conditions and challenges. Conditions in the enlarged European Union are different. Consequently, existing actions aimed at social and economic cohesion need to be expanded, and become horizontal. More emphasis should be placed on the need to reduce the differences emerging between centres and the hinterland, between metropolitan areas and small and medium-sized towns, and between towns and rural areas. The new conditions also make it necessary for local authorities to be much more involved in efforts to do away with the disparities between all the social groups mentioned.
The democratic deficit will not be reduced without the active participation of representatives of regional and local communities in the implementation of Community programmes. I would remind the House that in January 2003 the European Parliament adopted a resolution on the role of local and regional authorities in the European Union. It was laid down in this resolution that not only should local and regional authorities be more involved with the implementation of Union policies, but that they should also contribute to the drafting of such policies.
Extending cohesion policy to include territorial cohesion confirms that cohesion policy as implemented across the length and breadth of the Union is one of the European Union’s key policies. I should like to add that I believe Community provisions should place more emphasis on partnership. I have in mind partnership between authorities at different levels and also joint activities increasing effective use of European financial instruments.
Mr President, the European Parliament showed its desire to give special assistance to remote and peripheral regions when it voted in July on a major package of cohesion policy measures. However, in July, the Committee on Regional Development adopted the own-initiative report drawn up by Mr Sérgio Marques, in response to two Commission papers on a stronger partnership for the outermost regions. The report called for support for the outermost regions and for areas that are important to their development: agriculture, fisheries, competition and state aids, enterprise policies, services of general interest and services of general economic interest, taxation, customs measures, environment, energy, research, technological development, vocational training, transport, trans-European networks, new information and communication technologies.
It is to public transport that I would like to turn. Public transport is important to all our local communities, and in Scotland ferries provide an essential service for some of the European Union's most peripheral and vulnerable communities. Tomorrow I will be welcoming to the European Parliament a delegation from the CalMac trade unions, who will be meeting the transport Commissioner. As I said yesterday, presently these ferry services are being put out to tender in communities where they are the sole mode of transport connecting island communities to the mainland. Under the latest Commission proposals for land transport public service obligations, public administrations will be given flexibility over tendering processes and will be able to award certain services to in-house operators directly.
Why are lifeline ferries being treated differently from trains, trams and metros? There are no trains, trams and metros in Scotland's peripheral, island communities. Given the Commission's general position on the needs of the outermost regions, its position here would appear to be contradictory. I urge the Commission to clarify its position. Lifeline ferry services are too important to be ignored.
Mr President, that the outermost regions need our support is self-evident. The Marques report offers many good proposals for strengthening the infrastructure of, for example, isolated islands or mountainous regions. Structural policy of this sort is yet another expression of European solidarity and equality of opportunity. What I particularly like about this report is the balance that it has acquired now that the unreasonable demands are gone from it. What makes the rapporteur’s concept credible is that it takes Parliament’s existing structural policy conception as its foundation.
Its consistency and the reasonable demands for the coming period notwithstanding, I do see danger ahead in the likelihood that, in future, far less money will be available for structural policy, and this leads me to believe that structural policy on the present models will, in a few years’ time, be obsolete, and we will need to look for new ideas as to how, with less money, to carry on supporting Europe’s regions – whether that means a policy of subsidised loans, of guarantees, or one with a greater emphasis on key infrastructures and core projects.
In future, we will have to give more attention to the question of how and where subsidised investment actually does attract more investment, and whether our use of investment subsidies in isolated areas might not in fact result in an ever-increasing need for support. Our eventual goal must be a policy with an overall greater emphasis on Europe’s ability to compete.
Much as I welcome the Marques Report as a first step towards a realistic outlook, we need to move even further away from indiscriminate ongoing subsidies and towards economic growth that maintains its own momentum. If we are to do that, the EU needs more encouragement to move in that direction, not least from those who make regional policy.
– Mr President, Commissioner, ladies and gentlemen, the EU is not only a political project; it is also a project that is synonymous with solidarity and should be based on economic, social and territorial cohesion. As an area that cuts across all areas, territorial cohesion should be mainstreamed in all EU policies, so that we do not fall into the trap of exacerbating the differences between the existing 25 Member States and those that are on their way, whom I should like to take this opportunity to greet.
We must break down some of the barriers faced by the outermost regions and invest in a sustainable development model that takes account of the disparities between not only Member States but also regions, even within the same Member State. The purpose is therefore to give tangible form to the aims of the Lisbon Strategy, without making the mistake of achieving efficiency and competitiveness by promoting an unequal Europe.
It is essential that we do not use per capita GDP as the sole eligibility criteria for the Structural Funds, which is after all the classic indicator. Other indicators must be used, as a matter of priority, such as the amount of activity in research and innovation, the level of education and training, the extent of diversification of productivity in the area and the unemployment rate. Subjecting a region’s actual needs to an indicator that is often determined at national level is notoriously error-prone.
I should like to draw your attention, Mr President, Commissioner, to the issue of phasing out in certain regions, 19 of them in all, which since enlargement have acquired the status of being statistically wealthier, whilst their actual economic situation has seen no improvement. This is a serious problem affecting regions such as the Algarve, in Portugal, from where I hail, one of the outermost regions in terms of the European mainland, which also suffers from deep internal disparities, quite apart from the fact that it is surrounded on all sides by Objective 1 areas. For this region, just as for all of the other 18, a balanced solution must be found whereby they remain eligible while structural problems are still apparent, and they are helped to achieve more balanced development.
The Union needs to find a response to the challenges that enlargement has placed before us. That response must be characterised by solidarity and responsibility and requires territorial cohesion and the political courage to create the conditions whereby the EU can become a prosperous area, without discrepancies between north and south, east and west, between mountainous areas and outermost regions.
– Mr President, I wish to refer to the report by Mr Marques, whom I warmly congratulate on the work he has done.
I refer to the particularly remote island areas which we also have a duty to support and not to abandon. To exaggerate somewhat, and this goes slightly beyond the boundaries of the issue, I would say that we have a duty to support every resident of the European Union living in difficult areas under difficult living conditions.
In my country, in Greece, many people live in island areas, which may not be particularly remote but where living conditions are difficult and the people there often remain totally cut off for fairly long periods of time, especially in winter.
The European Union is the country of solidarity. All its citizens have the right to education for their children, job security, a healthy life, healthcare, recreation and everything that urban residents can enjoy. If we abandon the people in remote regions and they are forced to leave their villages, no one else will ever go to live there, resulting in ecological deterioration, devastation and destruction. These people are doing us a favour by living there. We need to give them solace. .
The region is the foundation of Europe. If we start to abandon these people to their fate without a second thought, then the destruction of the European Union will come about. They are doing us a favour by living there under these difficult conditions and we must return the favour.
Mr President, territorial cohesion is a strategic aim of the European Union, and one of the most important of these, as it promotes harmonious and unified development. Nonetheless, it remains a dream. In particular, following the recent accession of 10 much poorer countries, the disparity between the development of individual regions has become even more marked. For example, if the British Inner London region boasting 270% of average GDP for the Union is compared with the Lubelski district in Poland whose GDP is barely 30% of average for the Union, one can appreciate how much still remains to be done.
The European Union needs a Community strategy for cohesion, and the territorial aspect should be taken into account when implementing all Community policies. All aspects of territorial cooperation should be strengthened. I refer to cooperation at cross-border level and also at inter-regional and supra-national levels. Stronger cooperation and partnership between urban centres, their periphery and rural areas is also needed.
In a European Union founded on solidarity, regional development must be based on programmes that ensure equal treatment for all regions. In practice, this means that the citizens should have appropriate access to public services and to services provided in the general economic interest. The House is well aware that we are nowhere near attaining that objective. Consequently, the failure to agree on a new budget for the Union and the lack of a new Financial Perspective are particularly worrying.
Actions aimed at achieving territorial cohesion across the Union must be improved, and Parliament must become more involved in monitoring progress towards genuine territorial cohesion. If this does not happen, disparities in the development of individual regions are bound to increase. Ladies and gentlemen, I appeal to you to help create a cohesive Europe founded on solidarity. I am sure none of us would advocate a Europe in which we were subdivided into the rich and the poor.
– Mr President, Commissioner, ladies and gentlemen, I share the positive assessment of the two reports that we are examining, which reveal the considerable differences that exist among our regions and show how these differences have become even greater with enlargement.
Territorial cohesion is the basis for lasting social and economic cohesion. If we want to aim at having an area of growth, well-being, stability and justice that embraces all the 500 million inhabitants that make up the European Union today, it has to be a primary objective. If it is so difficult, however, to make more slowly developing regions progress, what will happen when events that are completely out of the ordinary strike one of these regions, events that may result from climatic factors, fires, floods or earthquakes? We have seen on our television screens what has happened on the other side of the Atlantic in highly developed areas like Louisiana or Texas. On our own doorstep we have the situation of the regions in Romania where the flooding of recent weeks has led to death and despair.
If the European Union is not there when it is needed – because in actual fact, apart from a Solidarity Fund that hardly has any money available at all, we do nothing – if Europe is not there in those cases, when does it expect to be there? What can a Europe that has not yet reached agreement on the financial perspective, a Europe in which six governments of large countries are calling for further reductions in their financial commitments, promise to those countries and those peoples who have believed in the European dream? Well, I think we need to reflect on that, because that is what our fellow citizens are expecting and that is what we are duty-bound to do for our future and for that of our children.
Mr President, one of the most efficient ways of implementing community policies is to strengthen the cohesion between regions with different levels of development. This is something we must do to achieve the most important objectives of the Lisbon Strategy, such as increased competitiveness, more jobs, a strengthening of social cohesion, togetherness and solidarity as well as securing sustainable development. Cooperation and cohesion between regions contribute to stronger integration; they create the foundation of sustainable development in each region and facilitate the universal use of best practices. They enable the regions to cooperate in various ways within the framework of regional cooperation across borders, between states or larger geographical entities.
Exploiting heterogeneity and the national, regional or local opportunities may increase our workload, but if we consider the task on a European scale, it promises more substantial results and larger benefits, and it is definitely worth the effort. The government must also take part in the national, regional and local cooperation. Dialogue, the exchange of opinions and a lively relationship between the three levels of nation, community and region are essential prerequisites to cooperation, as are the public and private sectors. Development strategies are built on good partnerships that involve consultation, active participation by all partners, combined efforts with the relevant authorities, social partners and the organisations of the civil society including non-governmental organisations.
Regional cohesion implies equal treatment of the various European regions, while not losing sight of their individual geographic and demographic characteristics. Its fundamental objective is to raise the standard of living which in turn is a precursor to the equal treatment of citizens. The economic and social convergence of the regions helps the cause of gender equality in all areas and at all levels. To get there, we have to initiate dedicated programmes and fight all forms of discrimination.
Mr President, I too would like to thank both rapporteurs, Mr Marques and Mr Guellec. As Commissioner Hübner has already said, territorial cohesion is under pressure, and she was actually asking for this Parliament’s support. There is every reason to repeat this request in this House, for when we study last week’s OECD report on the regional differences, we see that 40% of growth is realised in less than 10% of the regions.
We know that competition on a world scale requires that a distinction be drawn between regions, top regions and regions of excellence, which are mentioned in the Seventh Framework Programme for research and development. Although that may be the case, knowledge is one thing, but innovation in the regions, production and marketing are quite something else. In short, specialisation within the regions is necessary. There is nothing wrong with it, but the strategic actions plans requested by Parliament and the Commission that are in line with the Lisbon objective are tailored to national scale.
It is now important in this Parliament to highlight once again, and safeguard, the territorial, or regional, dimension, certainly now, with a view to the future, that the new objective 2 funds and the resource and development funds will be combined, or will, at least be deployed together. That is why I support Mr Guellec’s idea of reviewing the regional contribution in 2007 in the form of a White Paper or otherwise. What will then be the state of play as regards this multi-level approach, or this decentralised focus, for that matter?
On a final note, there are, fortunately, regions developing that often take on cross-border tasks in a new context. In my region, I have seen Eindhoven, Louvain and Aachen, located in three countries, do exactly that. So, although territorial dimension and cohesion are important, they are also being restyled. In that way, we have to help think ahead in respect of these opportunities that are vital across the European Union.
– Mr President, Commissioner, ladies and gentlemen, it is an undisputed fact that, without economic, social and territorial cohesion between the regions of the Union, we shall be unable to meet the internal and external challenges which we face.
How successful can our fight for a competitive and social Europe with quality of life for all its residents be if structural inequalities between its regions continue to remain acute and territorial peculiarities continue to constitute a factor of delay and exclusion for numerous European areas?
In the enlarged European Union, with the rapid increase in regional inequalities and acute intra-regional inequalities, we need a dynamic and effective regional policy, which not only must reach the poorest regions of the Union, but also must help to bring about a balanced relationship and integrated development between urban and rural areas in each region, while at the same time strengthen inter-regional cooperation.
The budget which will be allocated in order to apply regional policy and cohesion policy must respond to the risks which are now visible. The role and importance of territorial cohesion must not, under any circumstances, be downgraded.
In the new programming period, it is of fundamental importance that sectoral policies which aim for integrated regional development be better coordinated and new territorial indicators be adopted, together with GNP, which will allow development to be calculated and obstacles to development at regional level to be identified and evaluated.
Mr President, I should like to begin by thanking Mr Guellec for his report on the role of territorial cohesion in regional development. The report is being discussed at a time when work on the 2007-2013 Financial Perspective is ongoing, and when the Council is considering cutting the resources devoted to the European Union’s regional policy. I trust the outcome of this debate will be that most of the resources the Commission proposed should be devoted to regional policy in the 2007-2013 Financial Perspective will escape cuts, in particular as concerns the new Member States. I should also like to endorse the rapporteur’s view about the importance of territorial cohesion to regional development.
I come from the Mazowsze region. It is true that this is the richest region in Poland, as evidenced by the fact that we have the highest GDP per head of population in the country. At the same time, Mazowsze is the region with the most marked internal differences. According to estimates of GDP per head of population, it is likely that in the seven years between 2014 and 2020 Mazowsze will exceed 75% of the average GDP per head of population for the European Union, and will no longer qualify for support from the Structural Funds. Nonetheless, many parts of the region will remain characterised by a very low level of development.
I have taken Mazowsze as an example, but the same is true of many other regions in the old and new Member States. I therefore hope that the European Union will devise additional instruments for use in such situations, and that territorial cohesion will become an important aspect of the Union’s future regional policy.
In conclusion, I should like to thank the rapporteur for highlighting the role of spatial planning in cohesion policy, as it often goes unrecognised when planning regional development.
Mr President, for two hours, many Members of the European Parliament from 25 different countries, using twenty different languages, have been expressing their views on regional development issues. Commissioner Hübner’s presence in this debate is very important for all of us and I would, of course, like to acknowledge the work of the two rapporteurs, Mr Guellec and Mr Marques.
I believe that the two reports demonstrate a European reality which is very different to that of other territorial political entities and models. It would say that the European Union is characterised by a lack of territorial continuity. We are essentially a small peninsula off the great continent of Eurasia, with a very distant peninsular and island presence.
It is very different, for example, to the great North American quadrilateral, which is enormously consistent, and it has great territorial diversity, which makes it very difficult to remain competitive compared to other similar territorial entities. Recognition of this regional reality and these regional policies is very important.
I am a representative of an island region, an outermost region, very distant from the centre of Europe, but, as Mr Vergès said earlier, this type of region presents a different reality and aspect, since they take Europe out into the great oceans, the Atlantic, the Caribbean and the Indian Ocean, in a different manner. But it would be impossible to try to redirect the whole of this population – we are talking, for example, in the case of the outermost regions, about 4 million inhabitants, who face difficulties competing in the Union’s great internal market — solely by means of economic protection measures.
I would like to thank the Commission for the proposals it has made and, of course, express my support for the proposals of our rapporteur, Mr Marques, on the development of these regions within the context of a great European Union cohesion policy.
– Mr President, ladies and gentlemen, I should like to begin by congratulating Mr Guellec and my compatriot Mr Marques on their excellent reports.
What emerges from these reports is that the stakeholders share a view of an ideal Europe that sees the priority of cultural diversity in their regions as the most important element of the EU’s development model. Regional policy is therefore a separate initiative and must not simply be subject to replicating the implementation of national policy at national and European level.
Regional policy is an area of concepts, policy measures and action, which takes the relevant parts of national policy and adapts it to its own objectives and strategies.
Regional policy in the EU has always been seen as something of a focal point, given public policy does need to intervene; after all, not everything is resolved merely by means of a functioning market, as some would still have you believe. Regional policy is the strongest way of ensuring territorial cohesion. Consequently, if the resources at its disposal become weakened, selfish interests will prevail and solidarity will be the loser, and without solidarity the feeling of belonging, the key element characterising European identity, will not be able to flourish.
I therefore add my voice to the calls for the Commission to draw up a White Paper on this objective of territorial cohesion and to create a system of gauging the impact of Community policy on territorial cohesion.
This has become even more of a priority, in my view, owing to the impact of the phenomenon of globalisation, given that some EU regions will be successful and others will lose out. In these new circumstances, regional policy requires a new driving force and for this reason I wish to commend the Commission for stepping up the integration of territorial issues into existing Community policies.
– Mr President, Commissioner, I should like to begin, if I may, by congratulating Mr Marques on the thorough work that he carried out and wish to thank him for the attention he gave to the Azores perspective.
Community policies have presented many challenges to the outermost regions. There have been welcome developments in some of these, such as restrictions placed on free access to the waters off the Azores, but also cases of incomprehensible backtracking on others.
An example of the latter is the proposals to amend the specific supply arrangements proposed by the Commission, which, if implemented one day, would lead to total economic paralysis in the Azores.
We are opposed to the ban on shipment of the only product covered by the ‘contradictory’ specific shipping arrangements, along with new arrangements designed to ban the shipment of any product containing goods covered by these supply arrangements, in breach of international and Community law governing rules of origin.
The setting of insignificant quotas as regards quantities and products solely destined for exotic destinations such as Morocco, which has no traditional business links with the Azores, at the same time as a ban on shipments to traditional markets such as the Portuguese mainland, the United States and Canada, would be a sick joke if it did not feature, in black and white, in one of the Commission’s regulations.
The procedures put forward by the Commission are, in any event, out of step with the structure of the internal market, impossible for small businesses with simplified tax arrangements to put into practice, deeply discriminatory and of an unprecedented administrative complexity.
The President of the Commission’s statement that he accepts decisions made by the national European justice system to reject precautionary measures to stop shipments from the Azores is a very welcome sign. It is now crucial that, in the same way, all remaining legal provisions proposed are carefully reviewed.
I therefore appeal for common sense to prevail, so as to ensure that the interests of a European cartel are not confused with the general interest and that a root and branch review can take place of the Commission’s legislative proposal.
Mr President, I wish to make five brief remarks. I support both reports as they are well written and cover the most important points.
My first remark is that I like the way in which the reports focus on one fund and one programme, as this streamlines the way in which we conduct our business and makes it more effective and less complex. That is a very welcome approach from both rapporteurs.
My second remark concerns the territorial indicators. Coming from Finland, I think it very important that we do not just focus on GDP but broaden our view and look at how difficult it is to get to a place. I welcome the rapporteurs' proposals on that point.
My third remark is that I am disappointed there is no mention of the northern sparsely populated regions in the reports. I urge anyone who has not been to Lapland to go and see what a real outermost region looks like. This was mentioned in Article 218 of the Constitution, and it is unfortunate that it is not going to be adopted on time.
My fourth remark concerns the agencies. Agencies and the decentralisation of agencies are part of regionalisation. I do not mind that the Food Agency went to Parma – I can live with a Chemicals Agency – but we must be rational. As part of a rational regional policy we should look at where the seat of the European Parliament should be. I am not sure that it is good regional policy to fly or take the train to Strasbourg once a month.
Finally, I wish to congratulate the rapporteurs for including competitiveness and Lisbon in the reports. All in all, I support them.
Mr President, I would like to take this opportunity of thanking Commissioner Hübner for the fact-finding missions that she keeps undertaking in various parts of the Union. The basic point I would like to make about the report is that you cannot have ‘more Europe’ for less money, and so it is, to say the least, desirable that we should come to a speedy and realistic agreement on the Financial Perspective.
The report itself, as is only right and proper, makes demands for an increase in economic and social cohesion in line with territorial cohesion, so that every citizen of the EU will be able to rely on the best possible state and political structures in making a success or his or her own life. What can the EU do about this? For a start, it must establish a framework for the balanced economic, social and territorial development of the geographical area of the Community as a whole. Secondly the EU’s sectoral policies must therefore acquire this new territorial component and with it added European value. Thirdly, the Community’s diversity needs to be promoted, with the various regions supported in their specific interests, strengths and weaknesses for the sake of a polycentric regional policy.
It is through such an all-embracing approach by EU policies, enhanced by the territorial component and with subsidiarity maintained, that we will be able to move the EU a significant step further down the road towards becoming a Union of all citizens. Particular attention needs to be given to disadvantaged regions such as rural mountainous areas, for which suitable indicators will have to be devised if we are to have a better picture of what their actual disadvantages are, for which existing models and calculation methods, such as, for example, per capita GDP, are not sufficient. There must also be a greater emphasis on the simplicity and practicability of Community policy if its effective implementation and application in every EU region is to be guaranteed. This is one instance where the ‘less is more’ principle is particularly applicable.
– Mr President, Commissioner, ladies and gentlemen, one of the main aims of territorial policy, as is correctly pointed out in the two reports, is the application of the principle of equality among citizens regardless of where in the European Union they live.
Particular attention needs to be paid to the 9 400 000 inhabitants of the 284 islands of the European Union: 3% of the total population living in an area of 95 000 km2. Economic development in these areas is affected by their isolation and the additional costs that that causes. In many cases, these islands are mountainous and they are also less-developed outermost regions. Their average per capita GDP in 2004 was 72% of the EU average and in most cases lower than that of any other area in their respective countries.
It must be pointed out, however, that those logistic difficulties do not necessarily equate to unfavourable economic circumstances. Such handicaps should potentially, in fact, be turned into advantages, opening the door to new development opportunities. These islands are part of our Union’s natural heritage and are particularly suitable for many kinds of activity, such as tourism, cultural and leisure pursuits.
Amongst other things, with the development of a knowledge-based economy – a major Community policy objective – it is no longer closeness to raw materials or to major markets that leads people to choose where to live, but rather the natural beauty and amenities of the surrounding area. In that respect, the availability of infrastructure and essential facilities become decisive factors.
Therefore, after introducing the ‘one fund per programme’ principle in the financial perspective for 2007-2013, we need to promote the territorial cohesion policy as an instrument that adds an essential resource, as these two reports have rightly done, and include it among the priority aims of the European Union’s cohesion policy in its broader sense.
. Mr President, that was an excellent debate on both reports and one to which I have listened carefully.
With regard to Mr Guellec's report, I have taken note of the strong support in this House for the recommendations it puts forward: to consider territorial cohesion as a major element in the Lisbon and Gothenburg strategies; to give a boost to all dimensions of territorial cooperation; and to place greater emphasis on cooperation between urban centres, suburban areas and the countryside, particularly those with specific disadvantages, so as to contribute to the development of sustainable communities.
I am very pleased that we share many ideas. Let me respond to those few ideas on which I think we might have difficulty in finding a solution. First, with regard to the adoption of new territorial indicators, alongside GDP, to measure the development of regions and evaluate obstacles, I would remind you that there are no standardised and generally-accepted indicators in the field of territorial cohesion and, as you know, any new indicator needs to be accepted by Eurostat. There are currently only a small number of indicators available at regional level that have been harmonized: GDP, employment, unemployment and population data. Secondly, I agree that more work needs to be done in this area, but we must be realistic at this stage.
On the issue of establishing a system for assessing the impact of the various Community policies on territorial cohesion within the Union, it is true that current impact assessment does not take into account territorial cohesion issues. I agree that this question deserves further examination. I have taken note of your proposal to develop such a system through Espon and I will ask my services to analyse this. We will also discuss it with the Member States, which, as you know, cofinance this programme.
On your suggestion that a White Paper on territorial cohesion be drawn up by 2007, indicating in particular how this objective is to be incorporated in the national strategic plan of each Member State, you may remember that I raised the possibility of preparing a White Paper in order to promote territorial cohesion on the European agenda in the perspective of a ratified Constitution. That was done in Luxembourg in May.
I would like to remind you that in the strategic guidelines we asked Member States to pay particular attention to territorial issues when preparing their national development plans. These are already being drawn up and so, while I agree strongly with the added value that the White Paper would bring, we cannot wait for it in order to incorporate this dimension into the national strategic plans.
On Mr Margues' report, I have also noted a number of concerns and recommendations and I would like to respond to as many of them as I can in the time available to me.
Concerning the wider neighbourhood action plan, I fully agree that we have to strengthen the economic, social and cultural links between the outermost regions and their non-member neighbours. We have to take this forward on two fronts: first, trade and customs measures that would allow for the integration of markets in goods and services, as well as in trade-related fields; and second, the preferential agreements with non-Member countries. This mainly concerns the ACP countries through the European partnership agreements. These new agreements are to enter into effect as of January 2008. We are currently in the process of negotiations, but we are also examining the needs and interests of those regions, together with the Member States concerned.
I share your view that economic integration needs to be supported by exchanges of a social and cultural nature and cooperation in fields such as new technologies, health measures, combating illegal immigration and measures on the environment and risk prevention. I can also tell you that my services are currently exploring ways in which the Community financial instruments – not only the ERDF, but also the European Development Fund – can be used to strengthen the wider neighbourhood policy.
With regard to agriculture and fishing, some of your recommendations are already part of our legislative proposals, as some of you must know. On the reform of the organisation of the sugar market, the Commission's proposal takes account of the specific problems of the outermost regions. The Commission is convinced that the sugar sector in the outermost regions is expanding, also in the context of its contribution to energy security.
On the new agricultural fund, here, as you know, we have proposed maximum co-financing rates that are higher for the outermost regions, while the intervention areas have also been extended.
On bananas, you know how difficult the negotiations are for us, but I can assure you that the Commission will do its best to protect the interests of Community producers.
On fisheries, at the Council meeting of 21 June, the Commission declared that specific treatment was needed for this sector in the outermost regions. We have launched a study into this and will carefully examine the issue.
On competitiveness, your recommendations concerning the competitiveness of regions and the attention to be devoted to the development of human capital constitute the centrepiece of the draft Community strategic guidelines for the next generation of cohesion programmes.
In the area of research, we have introduced specific measures for the outermost regions in the draft seventh framework programme.
With regard to state aid, the latest proposal for the rules on national regional aid contains a number of positive measures in favour of the outermost regions. Those regions will be considered within the scope of Article 87(3)(a). They will also benefit from increased aid ceilings and will be able to authorise operating aid.
My door is always open to those who need further detailed information. I believe that, at a time when so many proposals affect the situation of the outermost regions or regions in general, constant cooperation and communication are a must for all of us.
The joint debate is closed.
The vote will take place tomorrow at noon.
The next item is the Commission communication on the screening of the legislative proposals pending before the Legislator.
. Mr President, ladies and gentlemen, at half past three this afternoon, the Commission adopted a communication on its ‘better lawmaking’ policy, and this communication was immediately forwarded to your House and to the Council. The Commission has undertaken a comprehensive and systematic review of all the draft legislation presented by it prior to 1 January 2004 and not yet adopted, and today sees its announcement of the outcome. I would also like to say that all the things that may have appeared in this or that newspaper do not amount to a decision by the Commission, and that most of them are wrong.
Today’s communication is a first step, and a relatively small one, towards the completion of the far greater and more demanding project of ‘Better Lawmaking in Europe’, with which we have two ends in view, namely both to build up the public’s confidence in European integration and to counteract the impression that the European Union is a regulation-crazed and bureaucratic monstrosity. At the same time, we want to liberate the forces for growth in the economy that have been tied down by excessive or excessively complex rules and regulations. We must not underestimate the dangerous effect of the perception of Brussels as no more than an enormous and rather impenetrable bureaucracy, and this is where we all – in the Commission, Parliament and the Council – need to demonstrate by our actions that Europe is not like that.
‘Better Lawmaking’ is also an essential part of the initiative for growth and employment. In Brussels, the Commission has stated that it, in its work, gives priority to growth and to the creation of more jobs. It has revised the Lisbon Strategy for growth and employment with this in mind and highlighted the area of policy that can make a decisive contribution to the enhancement of growth and to the creation of jobs.
‘Better Lawmaking’ is one of these core policy areas. From my many, many conversations with representatives of European businesses, I know that many of them regard it, indeed, as the most important. Small, medium-sized and micro-businesses in particular wait with longing to have their burdens removed. Securing Europe’s position as a business location and improving its chances in global competition are both absolutely dependent on our having a successful purge of red tape, annulling regulations that have become meaningless and offering industry and service providers a modern legal framework on which they can rely in the long term.
I will speak plainly to you, honourable Members: this is not about the sort of deregulation that is weighed down with ideological baggage; this is about making regulation better. The single market needs an unambiguous and reliable legal framework, but we must also ensure that our societies are not weighed down with unnecessary bureaucracy, and that the public can be certain that European law is drafted with the greatest possible care and will take effect only where European regulations are absolutely necessary. That is something on which the institutions agree. Let me repeat that we are all in the same boat and share responsibility. That is the political context of the Commission communication on the review of pending legislative proposals. One might describe it as the of a menu, the main course of which is yet to be served. I do hope, though, that the goes down well.
This policy forms part of a broader-based strategy, which is itself founded upon three pillars. Firstly, the Commission regularly submits to systematic examination all the legislative proposals it has presented, yet which have not been adopted by the legislator within a given period of time, the object of this exercise being to decide whether the proposals can be withdrawn, or whether decision-making can be made easier by other means.
The Commission has, this year, reviewed all the regulations that were still waiting for adoption on the cut-off date of 1 January 2004, looking to see whether proposals had become obsolete, had been held up in the legislative process for some considerable time, whether their review was called for by reason of new scientific knowledge, changes in the market or other considerations, or whether they met present-day standards in terms of their expected cost and their likely effect on competitiveness.
The end result of this is that, of the 183 proposals it has reviewed, the Commission intends to withdraw 68 on the grounds of their incompatibility with the goals of growth and employment or with the criteria for better lawmaking, their being – quite objectively speaking – no longer relevant, or the improbability of their making further progress through the legislative process in their present form.
In the case of five of the proposals mentioned in the communication, the Commission recommends that the legislative process be proceeded with, although it does, before this happens, wish to submit in-depth economic analyses in order to help the legislative body to come to a decision.
I would like to point out that some proposals are being withdrawn as part of a wide-ranging review of Community policies, although the Commission is retaining the option of, after this process, submitting revised proposals accompanied by a comprehensive assessment of their cost.
I would also like to point out that the Commission, this afternoon, in communicating to the Council and Parliament which proposals it intends to withdraw, is complying with its obligations under the framework agreement on relations between it and Parliament. The proposals selected will be regarded as formally withdrawn only as and when an announcement to this effect is made in the Official Journal.
Today’s communication is concerned with pending proposals for legislation, which constitutes the first part of the Commission’s strategy. As the itself is not tampered with in any way, it has no direct effect on the economic process. In evaluating the result, I think there are three things that it is important to bear in mind. One is that the number of pending proposals for legislation was far smaller than many had expected. In two-thirds of all cases, the review has led us to the conclusion that there are good reasons for the proposals to be retained, and only one-third of them overall fall short of our requirements in terms of better regulation.
This screening process represents the first test for the credibility of our ‘Better Lawmaking’ policy and will be a trial run for the implementation of the real project, to which I shall now turn. That project is called ‘simplification of the regulatory framework’, and is the biggest project to be embarked on under the ‘Better Lawmaking’ policy. The Commission will now respond to the European Parliament’s resolution, adopted earlier this year, on the renewal of the Lisbon Strategy by proceeding to a comprehensive and systematic review of the European Union’s . I am talking here about over 20 000 pieces of legislation. At the end of October, the Commission will come to a decision on the principles and criteria by which this will be guided, and on how, organisationally speaking, we are going to get on top of this gargantuan task. The one thing that is certain is that this Herculean labour will demand that all three institutions work as closely together as possible, and the Commission will inform Parliament as soon as a decision has been taken on the procedures and methodology.
The third pillar has to do with the standards applicable to future legislation and the assessment of its impact. The Commission sees it as being of the utmost importance that lawmaking should, in future, be significantly improved and made subject to rigorous standards, and has already decided that all proposals for legislation, White Papers and policy statements underlying its work programme should be accompanied by comprehensive impact assessments. It has recently adopted detailed directives on the methodology to be used and will, next year, commission an external analysis of all the impact assessments already submitted. The Commission is also engaged, with the help of a network of outside experts, in building up the available analysis and scientific knowledge on which impact assessments rely. It regards the new criteria for future lawmaking as decisive in setting our direction for the future, and as making it possible to really cut back bureaucracy and take the burden off businesses and the authorities in the Member States. Some Member States have already adopted a policy of this kind and are achieving remarkable successes with it, freeing business and administration from unnecessary costs and thereby achieving measurable added growth. That is what we want for the European Union as a whole.
This, honourable Members, is something that we will need to discuss in depth, and, while the Commission will have the utmost regard for Parliament’s responsibility, this policy will need to be supported by the Member States. I very much hope that this debate sends out the clear message that, this time, Europe is getting serious about this. One thing we all agree on is that we need better laws and less bureaucracy. Even at this early stage, I can tell you that this project of codifying disparate pieces of legislation is very far from being the end of what we shall do. We shall also be considering whether regulations are still needed at all or whether they need to be made more user-friendly, that is to say, rewritten. Europe’s competitiveness will be one yardstick – but not the only one – whereby this will be measured, and let me say, lest there be any doubt about it, that the object is not to make Europe less integrated than it already is or to alter the balance between the three great policy goals of growth, social cohesion and sustainable development. Far from ‘Better Lawmaking’ being some sort of Trojan horse to undermine Europe, the intention is it should strengthen Europe and make it more efficient.
Thank you, Commissioner.
I now give the floor to Mr Stubb. I am afraid I am not sure how I should pronounce your name, Mr Stubb.
Mr President, Stubb is a very common Finnish name: you probably only need an 'inen' or 'onen' at the end to turn it into Hakkinen or Raikkonen or something along those lines.
Commissioner, I welcome your initiative, it is an excellent one. But I am a little sad to see that the debate we have had in Parliament was derailed, in the sense that we immediately started to talk about process: why did you not come with the paper to us first? Well, you have come to us, and we see it right here. It is a very good initiative. There is nothing new in this, it is part of improved regulation and it is something that we urgently needed, especially after the French and the Dutch referendums.
If I have understood you correctly, you are going to withdraw 70 initiatives, which are: firstly, old; secondly, based on an impact assessment; or thirdly, based on subsidiarity. If that is the case, I am all for it. I can say this even though I sit at this end of the table. I am a federalist, I want more Europe, but I want less and better regulation. The problem with the European Parliament today is that we are putting up too many barriers and we should not do that. We need more freedom.
Just give us one answer, what is your timetable, when do you want our answer?
Mr President, Commissioner, before the starter, there is often an . Although this particular little culinary offering, having been brought to us courtesy of the media, was not to our taste, we still find a juicy preferable to a dry piece of paper.
As for what you have served up to us today, we will have to look at the details. The philosophy you have described is, I think, one of which we can all approve. We are concerned not only that there should be no erosion of social and economic standards, but also that bureaucracy should be kept to a minimum, that regulations should be as simple as possible and be readable – not, perhaps, so much by the general public as by the experts, which these days they are not. We will also be discussing this with representatives of the national parliaments. I have just heard that there is to be a meeting of COSAC at the beginning of October, and this will certainly be on the agenda for that.
I do have a specific question for you, Commissioner, and it is this: are you willing to make available to this House all the documentation on the basis of which you have drawn up this list, so that we may gain an insight into your motivation and your reasoning, and may then consider them when we give our own opinion?
Mr President, Commissioner, I would like to apologise for having to go to the next meeting straightaway, but there are two things I would like to mention that I believe are important where better lawmaking is concerned. I do not intend to discuss what should be done about the involvement of the press. This is the first step in the right direction; it is courageous and it is the right thing to do. We must give it our backing and encourage the Commission to move on to the ‘main course’, for that we regard as crucial.
I have two suggestions to make. The first has to do with the small business sector, to which the Commissioner referred. Where better lawmaking is concerned, I can only hope that representatives of the small and medium-sized business sector will be included among the external groups of experts whose advice is to be sought. The fact is that industry can certainly cope with and accept certain aspects of regulation, but local small businesses and local craftsmen may well not be able to, and will go bust. So I ask, I appeal, as a matter of urgency, that these external groups give small and medium-sized enterprises the representation they deserve.
The second point I want to make is that complaints from the national level about over-regulation are a regular occurrence, and it often turns out that, rather than the over-regulation originating from Europe, its cause is in fact to be found in the complicated way in which the Member States transpose it. What is needed is the boldness to highlight the perverse ways in which European rules are sometimes applied and bring in a benchmark to indicate who is acting in such a way as to benefit the public and who is doing it in such a way as to inconvenience them.
. Mr President, I would like to answer the questions that have been put to me. Let me take the timetable first: the Commission will come to a decision about the methodology and organisational principles of the great ‘Better Regulation’ project at the end of October. I will be putting to it an action plan for an initial three-year period in the hope that we will be able to get most of the project completed in that time.
We will in any case have to decide what our priorities are, and we will do so in such a way that we start with the areas that there is reason to believe really are over-regulated by reason of the vast amount of legislation. We have already decided that sectors such as the automobile industry, the construction industry and waste management should be the first to be examined, with all the other sectors to follow on.
In parallel with this, Commissioner Fischer Boel is already working on a fundamental programme for the simplification of the agricultural , the first package of which will be able to be presented this year.
I am much obliged to Mr Swoboda for his support, and can tell him that I can give him the documents he needs right now, as I already have them to hand for him and for the other groups too. These documents will show you what stage the various projects had reached and the reasons why the Commission thinks they should be withdrawn.
Perhaps I might make another brief observation concerning the media. Right now, I have no desire to bore the House or to torment it, but I could well, here and now, read out a list of the occasions on which I have appeared before it to inform it about this project. The first was as long ago as September 2004 – even before I was appointed. I have spoken to your House about this matter on a total of 11 occasions. Initial information was given to your House before the public heard even a word about it – although I do assume that the plenary of the European Parliament can be regarded as representing the European public.
I do indeed insist that I have acted with absolute correctness as regards informing the European Parliament. Until this afternoon, and indeed until I stood up to speak here, neither I nor any of my staff gave the media any information about what is in the list. I have a certain reputation to maintain where my respect for your House is concerned, and so I hope I have made that perfectly clear.
You will, of course, be given all this in black and white. Even though the Commission is entitled to decide independently of anyone else what to do with this list, I think it highly advisable to wait and see what advice we get from Parliament and to act on it when implementing what is decided. The Commission has agreed to this.
Turning to the final question, for which I am extremely grateful, my concern about the economic future of small and medium-sized businesses in Europe was one of the reasons why I proposed this project in the first place. I am perfectly well aware that big business and major firms can handle regulation with relative ease; they can afford to have their own departments to deal with it. The smaller a company is, though, the more burdensome it finds the costs involved in dealing with red tape and the more difficult it is for it to plan and make investments and actually achieve some growth.
I can, then, assure you that the needs of small and medium-sized enterprises will be considered in all that we do. The external expertise on which we will draw will of course include that of the representatives of the small business sector. Our future policy on small and medium-sized enterprises is due to be announced in a communication in only a few weeks’ time, and there will be a great deal in that, too, about the issue of better regulation.
I am just as grateful for what you have had to say about transposition at national level. There are indeed some quite fascinating examples of how Member States have managed to take a short, clear and straightforward European directive and turn it into a bureaucratic monster with many times the number of words needed. There is a splendid English expression for this: ‘gold plating’. Part of this project, to my mind, has to do with us explaining to the European public that this sort of thing has to stop, and that European legislation cannot be used as a sort of protective screen behind which nation states run their pet projects and do things that they would not dare to do otherwise.
That, I think, should answer all your questions. I am grateful for the political support offered to me by three of your speakers, and offer you close and trusting cooperation in this project, which will have a particular impact on all three institutions.
Madam President, I too welcome the Commission statement, particularly as far as the optical radiation directive is concerned. I am delighted that the Commission is joining with us in Parliament to call for natural radiation to be taken out, and for the temporary workers directive to be looked at. I have always felt that a one-size-fits-all approach does not work.
I hope that the Commission might look again at another physical agents directive, the electromagnetic fields directive, and how it will affect MRI scanners, in terms of bringing in static magnetic fields. We need health and safety legislation, yes; but only when it is necessary at EU level and when it cannot be done at Member State level. For instance I would like to see a specific directive on needlestick injuries. I would like, under Article 13, to see a specific directive on age and on disability. Nevertheless I welcome what the Commission is saying. There is unnecessary regulation and, speaking as a pro-European, I think it does us more harm than good.
– Madam President, ladies and gentlemen, the issue for us is one of substance and not form. It is all very well to withdraw a few directives; indeed there are some that we would really love to see withdrawn, such as the Bolkestein directive, but unfortunately it is still there.
What concerns us, however, is the emphasis given to this exercise, which is absolutely uncalled-for, because trying to win the people over by undoing what has been done seems to us to be rather questionable, to say the least.
Commissioner, after you have seen and listened to industry, I would really urge you to go and meet the consumers’ association as well, as they uphold people’s rights and environmental rights. I am sure that you will meet people who will tell you that competitiveness is much more than what you have been trying to propose to us, alas, for about a year.
I also think that in connection with the impact assessment question and other topics that you have raised here, such as screening, there are outstanding problems that may seem innocent enough but unfortunately are not: just look at the demolition job that you – you yourself and the Commissioner and President Barroso – are performing on REACH and have already performed on the pollution strategy. I therefore sincerely expect a clear answer from you on these two topics.
Madam President, Commissioner, we agree with better law-making. Clearly, we would like there to be less pernickety bureaucracy and we would like to give business a bit of air.
However, what is your vision for cooperation with the European Parliament, which is a co-legislator? Even though it is not provided for in the Treaty, in view of the interinstitutional agreement, how do you see the participation of our parliamentary committees? With regard to the impact assessment, which we called for, it must not turn into automatic justification for the Commission’s proposal or into justification for doing nothing. What will happen, also, to the impact assessment on the amendments proposed by the European Parliament?
Finally, with regard to simplification, which is very important, we must take care that it does not lead to deregulation. Meddling with the Community acquis in the field of social affairs, the environment or consumer protection could lead to social dumping. We will therefore be very vigilant. Better law-making does not have to mean fewer laws. What place is given to standardisation? The European Parliament draws its legitimacy from codecision. We must not reduce its legislative power.
. Madam President, my answer to the first question is that we will, of course, be happy to take up any suggestions, including those being made in this sitting. I am able to inform you that I have invited the Member States, the business associations, the consumers’ groups, the trade unions and all members of the European public to submit their own proposals to us, and these have been coming in in their hundreds, many of them very detailed and very precise. What this tells me is that this project really does enjoy widespread support.
In response to Mrs Frassoni’s question, I would like to say that this is something I have tried to explain. It strikes me as being an issue of political trust. As I have said, and as I will emphasise once again, the object of the exercise is not to alter the quality of the in any particular section. The initiative is not intended to deregulate in the sense in which the radical ideologues of the free market use the term, but to simplify the existing system of legislation, making it more transparent and more user-friendly. In saying this, I am saying, as I have already said in your hearing on numerous occasions, that the European model actually consists in balancing growth and employment, social cohesion and sustainable development, and that is something of which we are not, of course, going to let go. Mrs Frassoni can take my word for it: nothing like what she fears will actually happen, and none of the standards we have already achieved will be made less rigorous.
To Mrs Grossetête, I can say that Parliament’s rights of participation will of course be retained. I think that one of the consequences of the simplification project will even be that Parliament will be able to avail itself of rights in ways that it could not have done originally, as we will be resubmitting acts that were adopted at a time when there was as yet no codecision in the areas to which they apply. I believe that what we do will enhance Parliament’s rights of codecision, and the Commission is of course willing to report to all the committees on what happens.
The whole question of the impact assessment is a difficult one, and one that I did have something to say about. For its own part, the Commission has decided that it will no longer be making proposals before a comprehensive assessment of the costs resulting from them has been carried out. Although that is an internal procedure within the Commission, we will present you with the results from it at the same time as we forward proposals to you. Speaking personally, I take the very definite view that a further impact assessment will of course be needed if the legislator does what it is there to do and makes substantial changes to the Commission proposal. That, though, is a decision for you yourselves to take, for it is you, and not the Commission, that are the legislative body; if you say that you can adopt an act even without an impact assessment, then that is your decision and your responsibility. I would, however, advise that we should, together, look for a way in which we can come up with a generally acceptable method of assessing the impact of legislation. I think we can actually be very proud of the fact that the impact assessment developed by the Commission has an extremely good reputation internationally, and, while I do not believe that you will find anything better anywhere in the public sphere, there is still room for improvement, and that is something we can work on together. I do indeed agree with Mrs Grossetête that we do not necessarily need less lawmaking, but that lawmaking does need to be better in future.
Let me reiterate that we are talking here about two different things. One is the great project of simplification, which will indeed result in a marked reduction in the volume – mark well, the quantity, rather than the quality – of the . The actual result of the other project, the new method whereby we draft legislation, will be a significant increase in its quality, and you, the Members of the European Parliament, being the people who make the laws, will be enabled to arrive at a very precise account of the costs and benefits of every individual decision.
Madam President, the Commissioner made his statement in a rather solemn fashion, as if we were witnessing an historic moment, and I think it is one. Today’s decision by the Commission is, of course, historic.
It is about the image that the European Union creates and that image will not change unless reality changes, which I believe also to be the case. He claims that ‘it is an appetiser’, but we would be wrong to think that this is merely cosmetic. I think that the Commission’s proposals do have teeth.
It is quite extraordinary – with all due respect to the Commissioner – for bureaucracy to come up with proposals for less bureaucracy. So turkeys may be able to vote for Christmas after all. The Commissioner is right to give Parliament and the Council some of the responsibility, since it is from this House and the Council that much of the small print in legislation originates.
I think that Mrs Grossetête was also right when she made reference to this: ‘How can we prevent this process from continuing?’ We have our own responsibility that we should take quite seriously.
Finally, since you have a website where citizens are invited to add their comments, could you give us an idea, in a nutshell and on a regular basis, of the feedback you get from this?
Madam President, I would like to thank the Commissioner for his statement. We too are in favour of the scrapping of needless or redundant laws, but we do have some concerns, partly fed by the way President Barroso came out shooting from the hip in the on the subject of deregulation.
The main concern for me is the persistent rumour, just repeated by Mrs Lynne, that either now or in the near future the Commission will include the withdrawal of the directive on temporary agency work. Will you agree with me, Commissioner, that if that happened it would be a major blow to attempts to balance flexibility and security and would damage the balanced pursuit of Lisbon? Can you assure us that the Commission is not considering the withdrawal of the directive on temporary agency workers?
Madam President, Commissioner Verheugen can take it from me that bureaucracy is, of course a slogan guaranteed to get you applause, but a look at his list reveals that it conceals the real object of the exercise, which is the demolition of the welfare state. If it is indeed the case that the Temporary Workers Directive is to be withdrawn, then that is a slap in the face for social Europe, then we will see ‘the working poor’ in Europe, for that means that this aspect will be covered by the Bolkestein Directive, and that Europe’s minimum standards are being eroded.
What I want to know is this: how do you propose to build a social Europe by dismantling minimum social standards in Europe?
Madam President, I will answer the first question by saying that we have initiated a public consultation, and you will of course be able to have access to what emerges from it.
I really must say that Mrs Schroedter is wrong in making what is in fact an insinuation. The withdrawal of proposals that have not even yet been adopted cannot be said to dismantle anything. It cannot do anything to change what is actually law. I am talking here about proposals that the European Parliament has not even yet adopted, and the Commission will, in every single instance, be giving a precise explanation of why it is withdrawing them. I made a point of adding that this does not mean that we will not be bringing these matters back to your House.
As regards temporary workers, we suggest that Parliament should not wind up its deliberations before the Commission has presented more comprehensive economic analyses and an extensive impact assessment. The proposal has not been withdrawn, and I have no idea whence you have that information. You must not believe everything you read in the newspapers; I would appreciate it if our deliberations were to relate only to what the Commission has officially communicated to you in its proposal. What matters is not what the newspapers print, but what the Commission has decided this afternoon. To Mr Maaten, I want to say I had no intention of making a ceremony of my statement; I mentioned the hour of the day only because I wanted to demonstrate to you that, as soon as the Commission had agreed on its resolution, the European Parliament – and nobody else – was informed about it.
That concludes the debate on this item.
The next item is Question Time (B6-0331/2005).
We will be taking a number of questions to the Commission.
The current world situation regarding infectious animal diseases is very worrying. The FAO recently warned that bird flu is likely to be carried to the Middle East and Europe by migrating birds. Foot and mouth disease recently reached Russia via China and Central Asia.
What measures is the Commission taking to prevent these infectious animal diseases from spreading into the EU? What geographical region do these measures emphasise? What is the role of vaccination? How are people in Europe informed, for example about the ban on importing food from third countries in luggage?
As Commissioner Kyprianou has been held up by a meeting on precisely this problem, he has asked me to stand in for him, and I am pleased to do so. I would like, on behalf of the Commission, to restate the commitment we made to inform the European Parliament systematically and transparently on the issue of the spread of infectious animal diseases in Europe. Commissioner Kyprianou, who is responsible for health and consumer protection, has kept your Parliament informed of the latest developments and of the measures taken by the Commission.
Yesterday evening, he presented the situation regarding animal health to the Committee on Agriculture and Rural Development, as he had also done to the Committee on the Environment, Public Health and Food Safety on 14 September. The Commissioner has also already provided the honourable Member with information in writing on the action taken by the Commission to control these threats.
The discovery of outbreaks of avian influenza and foot-and-mouth disease in Asia of course gave rise to fears that these diseases would arrive in the European Union. All the legal measures needed to prevent the possibility of these diseases being introduced via animals and products of animal origin have already been taken. These include, in particular, the requirement to inform passengers in international ports and airports of their obligations in this regard.
The Commission uses its regulatory powers to ensure that the existing provisions are continually updated. It is in this connection that the Member States were recommended to strengthen the application of existing measures and controls at the EU’s borders in order to ensure that only animals and products that meet Community requirements are imported.
As regards vaccination, emergency vaccination is already possible if outbreaks of avian influenza are discovered. The Commission has proposed a new directive regarding avian influenza. This proposal will enable us to adopt an approach to vaccination that takes into account the latest scientific developments in knowledge of the disease and the most recent epidemics. Clearly, we must not forget that vaccination on its own cannot guarantee proper prevention and control of the disease. With regard to foot-and-mouth disease, similar provisions have already been put in place. Those are the answers I wished to give on behalf of Mr Kyprianou, Madam President.
Madam President, I thank the Commissioner and his colleague, Mr Kyprianou, for the response. There are two points on which I would appreciate a straightforward answer from the Commission. The Commissioner states that vaccination cannot be prevention, but that means that we should let it happen first before we use the vaccine, while the vaccine is already available. Poultry already receives 10 different types of vaccines, so why not add one against avian flu? It exists, we can use it, and it is being produced in the European Union. So why are poultry farmers and countries not given the opportunity to use it to prevent an outbreak of the disease?
The same applies to legislation. We have just been talking about the simplification of legislation. The use of a preventive vaccine would lead to far fewer rules in the EU, and that must surely appeal to the Commission.
I did not say that vaccination was not useful. I am simply saying, and I even stated specifically, that emergency vaccination was already possible if outbreaks of avian influenza were discovered. We know, of course, that vaccination is a preventative measure but that it is not enough and that we must, at the same time, draw up a whole series of provisions that the draft directive aims to lay down. That is why I think, Mr Maat, that the Commission is not at all reticent with regard to vaccination. We also hope to develop this vaccination in view of all the scientific data that enable us to increase our knowledge of the disease, but the Commission would like to have a broader provision than simple vaccination to prevent the introduction of this disease into Europe.
Some constituents recently contacted me in connection with difficulties experienced in relation to a My Travel Airways holiday charter flight from Canaria to Glasgow. They experienced 15 hours of delay and enormous inconvenience but received no compensation from the charter flight company. They were among 49 passengers denied boarding because of airline regulations on crew shortage after a crew member had to be taken to hospital. My constituents sought compensation under recent EU legislation on denied boarding, but My Travel maintained that the new rules did not apply to the case as 'the reason for the delay was unforeseen circumstances'.
Could the Commission indicate whether holiday charter flights are bound by EU legislation on compensation for air passengers and whether staff shortages may be defined as an unforeseen circumstance under EU legislation?
Madam President, I would like to inform Mrs Stihler that charter flights are also covered by the scope of Regulation 261/2004. As such, airlines operating this type of flight are of course obliged to comply with the provisions of that regulation.
From what you said, this was a case of a long delay caused by a crew shortage, and therefore not denied boarding. In this case, no financial compensation is laid down as it is for denied boarding and cancellations. Nevertheless, airlines are of course obliged to provide appropriate assistance – drinks, food, means of communication and hotel rooms, as appropriate – in order to minimise the inconvenience suffered by passengers. This assistance is compulsory in the case of denied boarding, long delays and cancellations, even if they are due to .
With regard to financial compensation, airlines are only exempted from providing it for cancellations and denied boarding caused by exceptional circumstances. So, can a crew shortage be considered to be an exceptional circumstance? This matter must be assessed on an individual basis, in view of all the factual aspects, in particular the organisation of replacements and the availability of reserve crews on site. Mrs Stihler, you will appreciate that, without all those details, the Commission cannot issue a definitive judgment.
However, on the basis of Article 16(2) of the regulation, passengers may now complain, if necessary, to national monitoring bodies specially authorised to deal with their complaints and their differences with airlines. I think that is all I can say, given that the best of regulations cannot cover all specific situations and that such situations need to be assessed case by case, on the basis of all the elements. In this specific case, it would be necessary to check whether replacement staff were available at the local airport for a return flight or whether organisational provisions were in place. As I said, though, the passengers in question now have the option of turning to the body set up at national level to deal with their complaints.
It is an interesting case. I find it fascinating that when air stewardesses have colds and cannot travel on an airline there must be immediate backup to cover staff shortages in those circumstances. So I wonder whether in this case the systems were just not in place.
Only today another Scottish constituent, a Mr Duncan Thorpe, raised the question as to whether a delay of five hours or more entitles him to compensation. According to the Europa website, where there is a delay of five hours or more the airline must offer to refund the ticket. Yet the company that replied to my constituent stated, and I quote: 'Regulation (EC) No 261/2004 does not impose any obligation on carriers to offer or pay compensation when passengers are delayed'.
Can the Commission outline how it is monitoring the successful implementation of this directive?
Thank you for your consideration, Madam President: it is an important matter.
. It is clear that this regulation includes an obligation for each Member State to set up an authority capable of investigating requests. However, this regulation is too recent for me to be able to give you an assessment of its implementation today. It goes without saying, Mrs Stihler, that we will ensure that these new provisions on passenger rights can indeed be implemented in practice; I can assure you that we will see to it that, as of 2006, we will be able to make an assessment that will enable us, where appropriate, Madam President, Mrs Stihler, to further strengthen, if need be, the measures taken. I would stress, however, that we are in the early stages of a policy that aims to provide passengers with a guarantee of new rights. You must, of course, give us some time to assess the implementation measures and, perhaps, to strengthen or correct them.
Commissioner, like the questioner I too have received queries from my constituents. This is an area that is extremely badly understood by the public. It is one of the great benefits of Europe which we have recently brought to the public and we should publicise it much better. I am not suggesting a new directive, but could the 25 Commission information offices in the 25 national capitals not put the details on their websites and print a one-page leaflet providing the public with real information on their rights, which may be obscured by the airlines?
. Thank you for your suggestion. The charter is, of course, already displayed in airports, and it refers to a national body responsible for investigating complaints. That said, you are right that we need to go further in informing consumers and in this field we need to develop much more specific communications that are much more accessible to all. I would ask you to be forgiving, because these provisions are new, but I assure you that I personally am seeing to it that the provisions that I proposed and that Parliament and the Council have agreed to adopt will really be applied. For this to happen, we must indeed inform people. Thank you for your suggestion and thank you, too, to the author of the question, Mrs Stihler, for having given some specific examples. It is on the basis of these examples that we will gradually create a body of case-law and also achieve better application of the texts.
Commissioner, a few weeks ago I underwent the experience of being denied boarding by one of the main European national airlines, and the rights that were read to me then were not in line with the rules approved by this European Parliament.
Does the Commission know which, and how many, Member States have transposed the European legislation and incorporated it into their own legislation, and which, and how many, have not?
. Madam President, we are talking about a regulation; consequently, no transposition is required. To put it simply, you can notify me by letter of the Member State to which you are referring, and I will make every effort to check whether, in this instance, the Member State has indeed set up the body responsible for monitoring the application of the provisions in question.
The air disasters which occurred during the summer have heightened concerns, particularly among airline employees and the users of airline services. Inadequate checks, which employees themselves say are largely due to deregulation of the markets and fierce competition, the contravention of safety rules to achieve immediate and maximum profit, and the welter of companies appearing and disappearing from the market without providing the necessary safety guarantees, are transforming transport from a social service into a business whose sole motive is profit.
Does the Commission consider that the single open sky and the uncontrolled pursuit of profit have contributed to the reduction in checks? Will it take measures to ensure that effective safety checks are made on all flights and take account of employees' proposals (e.g. pre-flight checks by a qualified, licensed mechanic)?
. Madam President, first of all, I can well understand the emotion that followed all of those accidents in August. Obviously the Commission cannot comment on the causes of those accidents: that is a job for the experts.
I would like to say to Mr Pafilis that we cannot draw a connection between liberalisation, the opening up of air travel to competition, and any safety issue that could be attributed to this opening up to competition. It could also be borne in mind that, at the same time as liberalising the internal market in air travel, the Commission strengthened the safety rules. The Community in the field of aviation safety has grown considerably and changes in safety-related data show that the numbers of accidents and deaths have continued to fall since the launch of the liberalisation process. This process, at the same time, has made it possible to give many European citizens the option of cheaper air travel.
Having said that, safety is, now more than ever, a top priority for the aviation industry, and monitoring of Community aircraft, which is, of course, the responsibility of the national authorities, which have the freedom to refuse to grant a licence, is a point that we must monitor very carefully.
With regard to pre-flight checks, the provisions in force require Community airlines to comply with very strict safety standards. The applicable operational regulations have been drawn up by the Joint Aviation Authorities. These rules specify that an operator shall ensure that all personnel assigned to, or directly involved in, ground and flight operations are properly instructed, have demonstrated their abilities in their particular duties and are aware of their responsibilities and the relationship of such duties to the operation as a whole. I have quoted rules that could, Madam President, have been expressed in simpler terms, for which I apologise. I would really like European texts to be simpler, but this is a text by the Joint Aviation Authorities.
What I would like to say, in response to Mr Pafilis, is that, since the beginning of February, I have taken the initiative of asking the Council of Transport Ministers about the possibility of drawing up a European list of companies that have been subject to bans or flight restrictions. It has to be said that, due to the cautiousness of the Member States, we have progressed less quickly than I would have liked.
Then, this summer, came the air disasters of which you are aware and to which Mr Pafilis referred, and it was at that point that Parliament, presented with this amended proposal for a regulation, adopted, at the proposal of Mrs De Veyrac as rapporteur, some extremely positive amendments harmonising the criteria under which a company can be banned or have its flight options restricted. I think that this proposal can now be adopted fairly rapidly, in November. I will therefore be able to draw up this European blacklist, which, obviously, will enable citizens to be better informed regarding the quality of the air operator they are using.
Then there is the problem of third countries. The Commission has also worked to institute stricter controls with the famous SAFA Directive. That is indeed a directive, and it must be transposed in all Member States. It must be transposed before April 2006. By relying firstly on the draft regulation on the identity of the operator, which includes assessment criteria for companies that will enable us to get started on the blacklist, and also on the SAFA directive, transposed in all the Member States, with regard to the aircraft of third countries, this will give us an instrument that, I hope, will mark a very important step in aviation safety.
Those are the various points I wanted to make to Mr Pafilis who, quite rightly, questioned me on the safety of air transport.
– Commissioner, if this situation continues until 2020, we shall have one accident a week. In other words, sacrifice of human life for the sake of profit. This is not our appraisal; it is the appraisal of the International Air Transport Agency. It is precisely on this point that we consider that the policy of liberalisation, of so-called 'free competition', has created a situation of unaccountability which, among other things, makes victims both of its passengers and the workers themselves. Both the governments and everyone involved, from either the public sector or the private sector, are fully aware of the state of aircraft, just as they are fully aware of the huge problems which crews face with the pressure exerted on them from changes in labour relations.
You are not doing anything about this; you are doing the opposite. As I do not have much time, I ask you this: why do you not withdraw the directive which allows checks to be carried out by unlicensed mechanics on the aircraft in question, rather than allowing this practice, which has proven to be a disaster?
. Mr Pafilis, I do not know which directive you mean. I would simply repeat that you cannot claim that the European Union has not strengthened safety legislation. We now have a European Aviation Safety Agency, which is recognised as having the desired authority, including by the US FAA. My predecessor – and I myself will continue along this path – really did strengthen the whole body of safety legislation.
You are right: we cannot open the aviation industry up to competition without at the same time ensuring that we have a solid regulatory framework regarding safety. We are, however, making progress, and I would like to pay tribute, Madam President, to the European Parliament, which has helped us a great deal in this matter. I am very happy to see that we are going to have absolutely identical criteria in all the Member States where, as you know, the civil aviation authorities are responsible for safety.
We will therefore have common criteria that will enable us, with regard both to European companies and companies from third countries, to ascertain that a company cannot transport passengers because it does not provide the necessary security guarantees. I think that we certainly still have a lot of work to do in this field, but we have already taken a big step forward and I will tell you quite plainly that I am not one of those who will allow competition to become established outside a precise and effective regulatory framework regarding safety.
– Commissioner, the report on the Helios aircraft which crashed in Grammatiko is now out: both pilots had heart conditions. One had heart arteries which were 90% blocked. In other words, he was almost dead before he died. That is what happens when small airlines fly without checks being carried out.
We in Greece have Olympic Airways, a company which has not had the slightest accident in 30 years. You, of course, are sounding its death knell at the moment.
I make a plea on behalf of the Greek people to give Olympic Airways a chance so that we have the security of flying with this airline. Forget competition. There may, nonetheless, be a way of securing the survival of this national airline, which is a guarantee for Greece and Europe. Are you thinking about giving Olympic Airways a chance, Commissioner? It is, if you like, useful for Greece ...
. Mr Karatzaferis, I am shortly going to propose extending the competences of the European Aviation Safety Agency, which will enable it, in particular, to monitor flight procedures and everything related to the human factor, because you are right that pilots must be properly trained and must be able to pilot aircraft. This proposal will be tabled shortly and, believe me, we are quite determined to keep a close eye on those companies that do not provide the necessary guarantees. That will also be the purpose of the blacklist, the updating of which will be greatly facilitated by the work of the European Aviation Safety Agency.
– Madam President, Commissioner, we have no need for sentimentality and bombast on such a serious issue and we believe that you really do need to get a grip on this problem. The problem of the safety of air carriers is not going to be resolved with black, yellow, green or red lists. We really do need to get to the nub of the matter and identify the causes.
This is where you really need to check with your colleagues, especially as you have received a letter to this effect from the parties directly involved and interested, the mechanics responsible for pre-flight checks on aircraft, that the directive of the European Union – the number of which escapes me at the moment – allows for checks to be carried out by employees ...
. I would like to remind you that the blacklist concerned, which, I hope, will come into being early in 2006, will result in companies being banned from operating throughout the territory of the European Union. It is, after all, a very rigorous measure, which means that it will probably have a very dissuasive effect, as companies that do not meet the security standards will know that they risk being put on the blacklist, in other words of being banned from flying over the whole of the European Union. Recent events have shown that, up until now, there were bans issued by national civil aviation authorities that did not apply over the whole territory of the European Union. That was obviously not very reassuring for the people of Europe. However, this step that, I hope, we will take at the beginning of 2006, will give us a guarantee that unreliable companies will feature on the blacklist and will experience all the disadvantages of being banned from flying over the European Union.
In reply to my written question E-2710/04 concerning the national land registry, the Commission indicated that the Greek Government proposal did not include the legal validation of active property rights and that the Commission did not envisage any further financial contributions to the land registry project. In fact, the proposal is seeking funding for an interim rather than a finalised project which means that no guarantees can be given regarding its completion.
What measures have been taken to ensure that even this minimal funding will in fact lead to the establishment of the land registry?
What is the reason for the extremely low level of Community funding, in particular for the maintenance of a digital database of active property titles and how can this be reconciled with facile demands for a finalised result?
. Indeed there is a question about the project data and IT infrastructure for a modern land registry that is co-financed by the European Regional Development Fund. The purpose of this project is to establish a digital database of registered active property rights, which are presently recorded on paper in mortgage offices, together with a spatial reference. This electronic registry of active titles will certainly offer a valuable service to citizens and business. We are confident that this project can be completed quickly and quite cheaply. Also, the project will establish coastal and forest zones according to Greek legislation, where there is a presumption of state ownership of the land except in urban areas. It will be for the Greek state to pursue its claim to ownership, in the manner it considers appropriate.
The legal validation of active property rights is not included in the project co-financed by the European Union through the ERDF; that action will be financed exclusively from national funds. In our view that is sufficient explanation for the apparently low level of Community funding for the project to which the honourable Member referred.
The Greek authorities requested an ERDF co-financing rate of 50%, a level that the Commission has approved.
I believe that answers Mr Papadimoulis' basic question.
– I thank you, Commissioner, for your reply, but I want to ask you a specific question: on 5 October 2001, the Commissioner responsible at the time, Mr Barnier, announced the conditional continuation of cofinancing for the entire national land register in Greece.
Today, according to your announcements, on the basis of valid calculations, there is only funding of 2.5% of the overall cost of the project, which totals EUR 1.65 billion.
I ask you therefore: to what do we owe this huge reduction in the Community contribution? Why is the Commission refusing further funding, as Mr Barnier promised?
. The financing provided by the Commission is EUR 40 million – 50% of this element of the project – which comes under the ERDF co-financing system. The reason is that the remaining part – the legal validation of the property rights – cannot be included in the co-funded project because the Commission considers this a legal matter and one that is therefore outside the scope of the co-funded project. As you probably know, the legal framework in this context in Greece is quite unstable: it changes fairly often. It is therefore the responsibility of the Greeks to finalise the land registries, for which we provide technical instruments through our financing of this project.
It must be said that the legal validation work would consist largely of the work of the lawyers, so that expenditure – which would take the form of lawyers' fees and similar costs – would, in any case, not be eligible for finance from the ERDF. That is the reason for this low level of financing and why the Commission cannot provide financial assistance for the remaining part of the project.
– Madam President, I too join my voice – the voice of opposition against the previous Greek Government – with that of Mr Papadimoulis: his opposition stance is understandable, since he has referred to the year 2001.
The Commissioner is being called on to answer, to clarify why there is no provision for further funding for the land registry project, to clarify the negative aspects of this entire dossier from 2001 onwards. Of course, I will not omit to say that I consider it important to fund precursor products supporting the land register, supporting the land registrations which will follow.
. Madam President, I should say one more thing to help explain why the level of funding is so low. We should bear in mind that this project will generate revenues; Greek citizens will have to pay a fee when requesting the certificates. That was one of the factors that prevented us from offering higher cofinancing.
You referred to something that took place in 2001 and I am not sure that I remember it correctly. There was a previous land registry project in Greece which was a failure – if I may put it that strongly – and that is why the Commission decided to recover the full amount of the contribution. We then started to reach agreement on the second project when we identified the part of the project which we could finance without any doubts or problems. I understand that there are many concerns, which you have expressed here. I can offer to look into it more deeply and, with my colleagues in the DG, to see whether this limited participation is justified on the evidence available. At this stage, that is all I can offer. I will ask to be informed once more about all the details that prompted this funding level of EUR 40 million. That is all I can say at the moment.
– Commissioner, you are considered to be a responsible and serious politician in our country. We have the following problem with the land registry: it cost 26 times more than planned. Less land, more money, including European Union money.
The question is straightforward. The issue is debated frequently in parliament and raised in the Greek press: do you intend to ask the Greek Government to prosecute those who took this money? Do you intend to ask that those who stole the money from the Greek people and the European Union go to court and submit their defence?
. I am planning to go to Greece on or around 20 October, when the Commission will certainly look into any potential irregularities, with the authorities. I have not been informed of any irregularities with regard to this project, but the matter will certainly be investigated, just to be on the safe side.
According to Greek press reports, there exists a document from the Ministry of Economic Affairs addressed to the relevant Commission directorate-general which states that the Greek authorities admit that for 2005 the take-up target will be missed by 1 billion euros in the best-case scenario so that the planned take-up of 5 billion euros will not be achieved.
Does such a document exist? If so, what else does it say, who has signed it and what explanation does it give for the failure (foreseen by the Greek authorities themselves) to achieve the target they had set?
. You ask whether we have received a letter from the Greek authorities containing the information to which you allude. I can tell you that the Commission has not received such a letter, but we have discussed the forecasts for payment with Greece, as we do with all the Member States several times a year.
In the context of our discussions with Greece on the forecast for payments in 2005 we noticed the potential risk of an absorption shortage by the end of the year. Both the Greek Government and the Commission are aware of that potential risk. That is why, back in July, the Director General of DG Regio, Mr Graham Meadows, wrote to the Greek Government concerning the N+2 payments and cohesion fund commitment targets for the year. After that letter was sent a meeting was held – around a week ago – between the Greek authorities and the Commission.
As I mentioned, I am planning my own visit and will discuss this issue when I meet representatives of the Greek Government in October.
It is my understanding, from the meetings the services have had, that there is a clear commitment not only on our part but also on that of Greece to do everything possible to avoid any decommitment this year, although such a risk does exist.
– Madam President, we are talking about the loss of one-third of the third support package. This was also said by the Commissioner who was responsible several years ago and who is now in the Greek Parliament. There is a letter from the Minister of Economic Affairs to the prime minister of Greece in which there is talk of such an extensive loss.
Have you investigated why Greece is behind? Why can it not take up money, especially at a time when it has a 6% deficit and needs every last euro? Why does Greece find it so easy to reject several billion euros? What is the reason? Have you any information on the matter?
. We know that the Greeks need funds, as indeed do other Member States which use our funds, and as soon as I was informed there were problems with absorption capacity we worked very closely with the authorities to help as much as we could on the Commission side to solve the problem. Nevertheless, one should also take into account the fact that this year still has some months to run, so if there is full involvement – which I believe there is on the Greek side – we can try to avoid losing the funds within this year's allocation for Greece.
It is too premature to talk about concrete figures because my experience of the last one-and-a-half months of last year, when I took over at the end of November, was that the last months of the year usually see a huge mobilisation of funds in most of the Member States when they are able to catch up. That means there are still three months left to ensure an adequate absorption of funds in Greece.
All I can do is make the commitment that we will work hard with the authorities on this issue and on the basis of the figure I was presented with by the DG, my feeling is that the figure is well below the one mentioned in the question by the honourable Member. Nevertheless, at this stage I am reluctant to mention those figures because I believe that the Greek authorities and the Greeks who need the money will do their best to spend the money properly in the months to come.
As you know, for the structural funds the amount which might be at risk is the amount allocated in 2003 because now the N+2 comes automatically at the end of this year, and within the 2003 allocation we have not only ERDF, but also Social Fund and EAGGF funding. It is not for me to impose rapid action on the Greek authorities, but insofar as we can impose and mobilise we are doing so.
We are holding meetings at all levels and our missions are very often to Greece. Colleagues are working at a current operational level, but they are also very active in helping overcome any difficulties which have accumulated over years. Things like this do not happen overnight, but are usually the outcome of longer-term processes. We are trying to address the problems we have uncovered this year and help the Greeks.
Madam President, Commissioner, is it not the case that the previous Greek Government amassed a huge debt potential, and that is why Greece now has problems fulfilling the Stability and Growth Pact?
. I cannot say so with 100% certainty, but my feeling is that it is not so much co-financing problems as the national contribution to the funds which makes it difficult for the Greek projects to be finalised properly. There have probably been a series of flaws, but I am not prepared today to give more information on the real reasons for the problems. As I said, these are usually whole processes, but we have certainly not identified any one single factor responsible for the lack of financial means to co-finance the projects.
– Thank you, Commissioner, for your reply and the spirit of your reply. Nonetheless, I should like to ask you: can you tell me, on the basis of requests for payment so far, what the total take-up rate is for the Greek Community Support Framework?
Similarly, you replied to me a few days ago in writing, saying that you were expecting Greek proposals on an interim review of the overall programme by the end of September. Have you received them?
Thirdly, following your trip to Greece, when do you estimate that the cooperation of the Commission with the Greek authorities on the review of the Community Support Framework will be completed?
. I am not sure whether I heard all the questions, but normally if we receive the project proposals by the end of October we should safely be able to allocate the funds towards the end of the year. Therefore, there is still some time to go, which is why I am saying that it is too early to judge today which – if any – funds would probably not be taken up, especially since it is always possible that there may be an excellent project that will consume the rest of the 2003 allocations before the end of this year.
Let me tell you that there is certainly no lack of willingness to cooperate with the Commission. As you may remember, in the first half of the year we managed to resolve an enormously difficult problem. We managed to find a solution, we managed to finalise negotiations that were extremely difficult and painful for both sides. However, the commitment on both sides was strong enough to resolve the problem, which was of a historical nature. Today we are working more on a current basis, but all the necessary efforts are being made on both sides and that makes me feel optimistic that we will resolve this problem. I cannot make any commitments on behalf of the Greek Government, however; I can only offer the help that we are offering.
Is it true that, because of reductions in the budget originally planned for the period from 2007 to 2013, the Commission will be forced to cut back on the amounts initially intended for certain aid instruments? If so, which ones?
There has been mention of the budget for 2007-13. As the honourable Member will be aware, this is the subject of an interinstitutional agreement and also the subject of negotiations between the three institutions on the basis of a proposal tabled by the Commission.
The Commission is involved in negotiations but nonetheless it defends its own proposal, if I may use that verb. The Commission has no power when it comes to deciding how a potential reduction of the total budget amount is to be distributed, and it cannot take decisions on how budget cuts are to be spread across the individual headings within the framework of cohesion policy. Each global cut of this nature leads to adjustments of components of the whole budget too.
I can, however, state that in June the Luxembourg Presidency proposed a budget for cohesion policy that was 10% less than the Commission’s proposal. The proposal envisaged a disproportionate impact on the individual objectives of cohesion policy. Objective I, involving the poorest regions, suffered a 6% cut. Objective II, intended to help create more competitive regions and provide new jobs, suffered a budget cut of about 18%. The most drastic cuts concerned Objective III, which relates to European territorial cooperation, that is, to cohesion. For Objective III the cuts amounted to 50%.
I am referring to a reduction in relation to the Commission’s proposal. In principle this would have a disproportionate impact on the so-called old and new Member States, as 80% of the cuts would affect the 15 older Member States and the remaining 20% would affect the countries that have recently acceded to the Union.
This is all I can say about the Commission’s involvement in decisions concerning budget cuts.
I am taking the floor to prove that Greek Members are not the only ones to attempt to debate with the Commissioner. Thank you for your response, Commissioner Hübner. It was competent, detailed and to the point. In my question I tried to convey the concerns felt by many Members as to how regional policy will fare in the framework of the new budget.
I shall leave it at that, President, to prove to you that there are some male Members of this House who are capable of finishing on time so you do not need to resort to the ghastly device you have before you.
. There was no further question there for me to respond to.
Commissioner, will you look at the speech made yesterday by the British Chancellor of the Exchequer in which he lauded various achievements over recent years in developing parts of the United Kingdom? The one thing common to all the examples he gave was that they had all been part-financed by the European Regional Development Fund. In that context, will you use that information in your negotiations with the Council to try to push up the amount of money available in the 2007-2013 financial perspective?
. Thank you for that information. In this context I should like to say two things. Firstly, the UK is a source of best practices in Europe when it comes to regional policy and the way funds are used. I have visited many science and business parks. You have wonderful partnerships at local level and achieve unbelievably good results, very often from a tiny catalytic contribution coming from the Structural Funds. Wherever you go – not only in Scotland, Wales or Cornwall, but also in other regions of the UK – you can find excellent examples of this type of best practice. We are also using the UK experience to help us to become more innovative in terms of financial engineering, and the British experience will also be widely used for the events which we will have with the British next month on financial engineering.
Secondly, we all need a decision on the budget, but it should be appreciated that in the meantime we can work together with the British on all other avenues – regulations, programming and also on those innovative proposals for initiatives for the future of the funds. However, it would be good to have the decision on the budget under the British Presidency.
Commissioner, your colleague Commissioner Grybauskaitė stated publicly that if the EU fails to reach an agreement on the financial perspective this year during the British Presidency, then the new Member States of the EU would be unable to receive the full level of assistance from the structural and cohesion funds as planned. Do you agree with that prediction?
. It is no secret that this policy needs time to be launched. We estimate that from the moment the decision on the budget is made we will need about 18 months to launch the new generation of cohesion programmes and projects. Looking at it from this point of view, now is really the last moment for the decision to be made on the budget, as we are already short of time. That is absolutely clear.
The problem is that once the decision is made and we complete all the other necessary procedures, then we have to negotiate the programmes – the national framework and the operational programmes – and then the Member States have to prepare themselves for the launch of the programmes and projects. If we start the projects in January 2007 – which is now quite unlikely – then there is less time to absorb the money, so the amount of money will just depend on the decision, whenever it is made. The decision will give the money, but how much time we will have to absorb the money is the worrying factor. If the perspective is shortened because of the delayed decision on the Financial Perspective, then the Member States and regions – old and new – will have less time and there is a risk that some money will be lost. It is in the case of this policy that the risk is highest.
Questions Nos 45 and 46 will be answered in writing(1).
In 2004, the Commission awarded a contract to the Swiss Institute of Comparative Law (ISDC) for a study on gambling services in the internal market.
The ISDC has sub-contracted out part of that study to a UK university – the Centre for the Study of Gambling (Manchester) – which apparently receives funding from bookmakers. There are also doubts over the independence of the ISDC itself, the financial viability of which depends on orders placed by those involved in the gambling sector. This economic connection would seem to constitute a de facto conflict of interest that could cast doubt on the validity of the report’s conclusions.
In view of the indisputable impact that the study will have on the rules governing the gambling sector in the future, what steps does the Commission intend to take to ensure that the study is objective, and what guarantees to that effect can it give to all those involved in the gambling sector in Europe?
. I am satisfied that there is no conflict of interest in relation to the study that the Commission has commissioned. I am satisfied with the independence and integrity of the work of the contractor, the Swiss Institute, and the sub-contractor, the Centre for the Study of Gambling at Salford University.
The relationship with contributing companies to which the honourable Member refers is one that is common to university departments throughout the world. I am assured that donations from contributing companies, whether they be bookmakers or national lotteries, are unconditional donations. I am satisfied with the declaration of the absence of conflict of interest given to the Commission.
I can assure the honourable Member that my services will give the fullest attention to how this study is carried out and will ensure that the contractor fully meets the award criteria set out in the tender specifications.
The honourable Member refers to, and I quote, 'the indisputable impact that the study will have on the rules governing the gambling sector in the future'. Firstly I would like to remind the honourable Member that the study, which is looking at a wide variety of gambling services, will report factually on the various laws applicable in the Member States and on economic aspects. This is a fact-finding exercise and the contractor will not advise the Commission on its future policy options.
Finally, I can assure the honourable Member that I will not be taking any policy decisions purely on the basis of this study. The study will assist us all in gaining a better understanding of the issues involved, but it is my intention to consult fully before taking any decision.
The report of the contractor will be given to all interested parties and will be published on the Commission's website. In addition, the contractor's findings will be the subject of a public hearing, which is scheduled to take place in early November, at which the views of the interested parties, including the honourable Member, will be most welcome.
Commissioner, thank you for your very precise answer. I would simply like to stress that you have not denied the facts contained in my question and that it is precisely those facts that are particularly concerning. Even if the Swiss Institute for Comparative Law’s study is just a preliminary study on all systems, it is quite clear that contracting all the economic aspects to a university centre with companies such as Stanley Leisure, Gala Group, London Clubs International or the Camelot Group on its administrative board is nevertheless, in my opinion, far from being as objective as it should be.
. I do not agree with the honourable Member. It is quite common for universities and centres of excellence to have funding from particular bodies. There is no conflict of interest when that particular university carries out a study. I do not accept that it is any different in this case. The contractor has given various assurances.
I would point out to the honourable Member that the Camelot Group, which runs the UK National Lottery, is also listed as a sponsor. So Salford is sponsored by both a private sector operator and an operator with a state monopoly.
Therefore I do not accept that they are in any way conflicting. This is going to be a factual study; it will help the Commission in its deliberations; it will be put on the website; there will be a hearing in November to which all interested parties will be invited, including the honourable Member. We will then reach our final decisions thereafter. This is a fact-finding exercise.
Commissioner, I would like to thank you for the robustness of your response. I wonder if you would agree with me that the Centre for the Study of Gambling in Manchester is a reputable academic institution that takes no moral position on gambling, either for or against. It simply looks at the psychological roots of gambling and its economic and social impact, and does so in an independent and academic fashion.
. On the basis of the information available to me I can agree with the honourable Member and, until it is proved otherwise, this particular institute has the highest reputation.
In July I tabled a question to the Commission concerning the difficulties experienced by Slovenian gaming operators in advertising their activities in Austria. In its reply, the Commission stated that it would examine the Austrian law (amended in 2003) which bans foreign gaming operators from advertising in Austria, and would establish whether or not it is compatible with Community legislation.
What has the Commission ascertained in the three months since I tabled that initial question?
May I remind the Commission that while Austria prohibits and prevents foreign gaming operators from advertising their business in Austria, no such ban applies to national operators. Austria is clearly protecting the economic interests of national providers and obstructing foreign tourism operators in the single European market. This is a breach of the fundamental principles of a free market, and in particular of Article 49 of the Treaty establishing the European Community, which concerns the freedom to provide services.
What does the Commission intend to do in this area to end such discrimination before Austria’s EU presidency begins on 1 January 2006?
. In my previous reply to the honourable Member, I stated that the Commission is prepared to examine the legislation in question on the basis of more specific information.
While the Commission has not received specific complaints regarding the Austrian legislation, I would remind the honourable Member of the study which has been commissioned to report on all the national rules applicable to the various forms of gambling services. This study is due to be completed by the end of this year and I expect it to include a legal and economic review to help us all better understand the complex issues involved and to inform us of the laws applicable in the Member States, including Austria.
I repeat my invitation to the honourable Member to provide us with more details or practical examples of the problems Slovenian gaming operators have experienced in advertising their activities. Such information would assist the Commission in establishing whether infringement proceedings should be opened.
Thank you, Commissioner, for your comprehensive answer. We will be only too happy to provide you with concrete examples of discrimination whereby certain Austrian companies are refusing to run advertising for gaming establishments in the territory of the Republic of Slovenia, since they are forbidden from doing so by their national legislation. Material evidence of this exists, and we will notify you of all such evidence as soon as possible. Thank you for your cooperation.
. I thank the honourable Member for what he is going to do. I invite him to contact the Commission so that a meeting can be set up with him. Perhaps the matter could be further pursued then. That would be one way of proceeding.
Will the European Commission address the issue of the lack of consumer protection in the insurance/pension area? The difficulties faced by thousands of EU citizens who invested in Equitable Life, only to find their pension greatly reduced, is a clear example of a failure of the EU to protect its citizens.
With moves to open up banking across borders, how does the European Commission intend to protect its citizens/consumers, given the experience with Equitable Life?
And where problems arise, who will pay compensation to injured parties? This is particularly important in light of efforts to reach agreement on and subsequently implement the proposed Services Directive (2004/0001 (COD)), where there are concerns about the country-of-origin principle and consumer protection.
. The Commission has the greatest sympathy for the many thousands of policy-holders and pensioners who have suffered severe financial loss as a result of the serious problems encountered by the Equitable Life insurance company.
The Commission has no direct role in the supervision of individual insurance undertakings. That is the responsibility of each Member State and is, in practice, carried out by the supervisory authorities appointed for that purpose.
The United Kingdom Financial Services Authority, recognising certain weaknesses in the former regime and responding to criticisms in the Penrose report, has launched a major reform of the regulation of life insurance undertakings. In part this reflects the lessons learned from the Equitable Life affair.
As regards the payment of compensation where national supervision has failed, redress can only be sought before the national courts of the Member State in question. With respect to the Community regime for the insurance and pension sector, the Commission is currently working on the Solvency II project, the aim of which is to achieve over time a more harmonised risk-based system for the supervision and prudential regulation of all insurance undertakings across the European Union.
The Commission is also continuing its exploratory work with the Member States on insurance guarantee schemes that could deal with situations where an insurance undertaking fails and is unable to meet its commitments to policy-holders and beneficiaries. It should be noted, however, that Equitable Life did not enter into liquidation and continues to operate as an authorised insurance undertaking, albeit one that is closed to new business.
As far as the banking sector is concerned, the Deposit Guarantee Schemes Directive already obliges Member States to set up schemes which offer a minimum guarantee level of EUR 20 000 to depositors, although the threshold is higher in a number of Member States. The Deposit Guarantee Schemes Directive is in the process of being reviewed in order to ensure that it is still in line with market developments.
Concerning the proposal for a directive on services in the internal market, the Commission would like to recall that financial services are excluded from the scope of application of the services proposal. Furthermore, it should be noted that the services proposal includes provisions strengthening consumer protection. In particular, Article 27 requires Member States to ensure that providers whose services present a direct and particular risk to the health and safety of the recipient or a third person, or to the financial security of the recipient, would be obliged to take out professional indemnity insurance.
. More than one million Europeans, including over 15 000 non-UK residents and many vulnerable pensioners suffered real losses totalling EUR 5 billion to their prudently built-up retirement savings in 2001, allegedly due to what has been termed 'serial UK regulatory failure' and not due to falls in the stock market.
The Commission has claimed that it is unnecessary for it to investigate the UK's national implementation since it finds that the UK is compliant today. This does nothing to redress the issue. Will the Commissioner investigate the case thoroughly with a view to instigating Court of Justice proceedings against the UK in this case?
. There is long-established European Court of Justice jurisprudence in this area. The situation is as I outlined previously in response to a question regarding another insurance undertaking in the United Kingdom.
The Commission is not in a position to pursue the matter in the way that the honourable Member and other Members of the House would like it to, because it is not the way the Commission can do things. The European Court of Justice only finds in relation to the way a directive has been transposed and the situation as it is at the present time. It is for policy-holders who have been affected by any change to pursue those issues through their own national courts. I have given this reply in response to previous questions in this generally related area and that remains the position.
I thank you for your reply, Commissioner, but can you tell me how one is meant to have confidence in the single market if Equitable Life can get away with treating ordinary people in this way? This was not due to a fall in the stock market but to serial failure in regulation. That is the allegation that has been made. How can people across Europe be asked to take a single market seriously if the Commission washes its hands in this way?
. Irrespective of where my sympathies might lie in this area, the role of the Commission is to ensure that the United Kingdom is currently in conformity with the relevant EU legislation. The Commission cannot make any pronouncement on the content and application of the former regulation regime which has been replaced.
The Commission has consistently acted in full conformity with the jurisprudence of the Court of Justice on the role and purpose of infringement proceedings. The objective of such proceedings under EU law is to establish or restore the compatibility of existing national law with EU law, and not to rule on the possible past incompatibility of a national law, which has since been amended or replaced. That is the established jurisprudence on those issues and remains the situation.
Since we are behind schedule, I shall have to stop the discussion of this topic here, and so Questions Nos 50 to 53 will be answered in writing(2).
Regulation (EEC) No 2081/92(3) provides for the protection of foodstuffs the quality of which is attributable to their specific geographical origin. The Czech Republic is seeking to have such protection of designation of origin applied to the product known as 'Karlovarske oplatky' (Karlsbader Oblaten – Karlsbad Wafers).
Karlsbad Wafers have been produced for some 200 years now on the basis of old family recipes, and they gained their worldwide reputation during the Golden Age of the Bohemian spa resort of Karlsbad (Karlovy Vary). Until 1945, they were principally produced in what was known as the 'Spa Triangle' (Karlsbad – Marienbad – Franzensbad) – the majority of the inhabitants of which were German – and in Austria as well.
After the end of the Second World War, large numbers of the German-speaking population were expelled from Czechoslovakia, and many of the old-established bakers from Karlsbad and other parts of the Spa Triangle moved to other countries, including Germany and Austria, and used their know-how to start up production of Karlsbad Wafers in their new homelands.
Is the Commission aware of this situation, and how will it take it into account when it assesses the Czech application for protection of designation of origin?
. The Commission can confirm to the honourable Member that it has received an application from the Czech Republic to register 'Karlovarske oplatky' as a protected destination of origin according to Council Regulation (EC) No 2081/92. This application is under examination by the Commission under the terms of the regulation. At this stage the Commission cannot take into account any information or material from third parties that is not contained in the application itself.
If the Commission concludes that the application meets the requirements for registration, the name and a summary of the specification will be published in the Official Journal of the European Union.
This allows any party with a legitimate interest to lodge an objection to the registration with their Member State. Any Member State may object to the registration within six months of publication, following which the Commission will invite the authorities of the Member States concerned to discuss the issue and seek agreement on the dossier. However, if the Commission concludes in its initial examination that the application does not meet the terms of the regulation, it will take a formal decision not to publish the application.
Therefore, the strict answer to the honourable Member's question is that at the initial stage the Commission will only take into account matters contained in the application.
However, if the Commission decides to publish the application there will be an opportunity for the producers referred to by the honourable Member to object to the registration.
Commissioner, I do think that the Commission should also consider information from Parliament. Karlsbad Wafers were produced and sold in Karlsbad and Marienbad. They were invented at the Tepl monastery. They were being produced and sold worldwide back in the 19th and 20th centuries, and nowadays the best Karlsbad Wafers in the world are produced in Dillingen an der Donau by a company called Wetzel. Take a look at me; you can tell that I know a thing or two about food, and I can confirm that they are the best Karlsbad Wafers. I would therefore implore you to examine whether it is really possible to narrow down geographically a designation that is so international and European in nature. Our European culture would be poorer as a result.
. In the circumstances I had expected to be able to sample these extremely delicious waffles, but that might be for another occasion.
I can only repeat that if the Commission decides to publish the application, there is a possibility for the different Member States to go into the matter within a fixed period. If that should be the outcome, then you have that possibility. I am quite sure that this will be followed up later on.
I can provide confirmation from across the group divide that those wafers are indeed very good. Perhaps Mr Posselt should bring one along for the Commissioner.
By letter of 19 October 2004, the Czech Republic applied for European designation protection to be granted for the product 'pravé olomoucke tvarůžky' ('genuine Olmützer Quargel') under Regulation (EEC) No 2081/92(4) ('designations of origin' regulation). Olmützer Quargel is an acid curd cheese which originated in Austrian Moravia (cf. 'Handbuch der Käse', Dr Heinrich Mair-Waldburg (ed.)) and has been produced in Austria since about the end of the 19th century. In Germany too, for instance, Olmützer Quargel has been produced, and marketed under that designation, since at least 1945, however. As a result of the geopolitical changes after World War II, a large number of German-speaking cheesemakers emigrated from Czechoslovakia, as it then was, to Austria, further expanding production of 'Olmützer Quargel' there on the basis of the know-how they brought with them. Designation protection for the product made in the Czech Republic would make it impossible to continue marketing the Olmützer Quargel traditionally made in Austria. What scope does the Commission think there is for taking that into account as part of the protection arrangements under Regulation (EEC) No 2081/92?
. The Commission can confirm to the honourable Member that it has received an application from the Czech Republic to register 'pravé olomoucke tvarůžky' as a protected geographical indication. As for what to do, whether the Commission takes a decision to follow up these ideas, or whether to just leave it as it is, the explanation is exactly the same, and to save time at this late stage I would simply suggest that there is a possibility to come back to this.
Madam President, the Commissioner herself has said that the application by the Czech Republic concerns ‘genuine Olmützer Quargel’. In my opinion, this is accurate. This would also make it clear – particularly as ‘Olmützer Quargel’ is produced in other Member States, too, of course – that this is simply a generic designation. This would not pose any problems from the point of view of Austria or Germany, the countries in which these producers from the former Czechoslovakia have settled, as the relevant distinction would be rendered by the term ‘genuine’ Olmützer Quargel.
. I am quite aware of the reasons why this is produced outside the original triangle, but I can only recommend that you try to use the possibilities available in the legislation if this should not turn out as you wish it to in the end.
On 11 May 2005, the European Parliament adopted a resolution on the simplification of the common market organisation in fruit and vegetables, in which it urges the Commission to strengthen support for producer organisations and introduce import quotas for the soft fruit market. This came after MEPs had repeatedly addressed the matter within the Committee on Agriculture and in letters to Commissioner Fischer Boel. Unfortunately, there has as yet been no firm response from the Commission with regard to soft fruits. In Poland, the situation in this market has been disastrous in 2005. The buying-in price of strawberries, raspberries and currants has been considerably lower than production costs for the second year running. Does the Commission intend to apply the solutions suggested by Parliament in its resolution of 11 May in time for the 2006 harvest?
. The Commission is aware that the Polish soft fruit sector has had major problems in the last two years, owing to the low prices of several of the products in question.
Following the Presidency's conclusions concerning the simplification of the common organisation of the market for fruit and vegetables in November 2004, the Commission started several months ago to carry out an analysis of the Community market for soft fruit intended for processing, with a view to making appropriate proposals to address the specific problems.
As part of those investigations, missions were organised to several Member States. In Poland, these took place in April and July. The work will be completed by the end of the year and will be published by the Commission at the beginning of 2006. Obviously, it will be necessary to await the conclusions of this work before starting discussions on any possible measures.
In addition, at Poland's request, the Commission has initiated a safeguard investigation concerning the import of frozen strawberries. The investigation is ongoing and no conclusion has been drawn at this stage.
Commissioner, I should like to begin by thanking the Commission and you personally for taking such an interest in this problem, which is a very serious one for Poland. My main concern is the length of the decision-making process. We first drew attention to this problem back in 2004. Unfortunately, another year has gone by and things got worse rather than better in 2005.
I have a question for you, Commissioner. Will it be possible to resolve this problem before the start of the 2006 harvest?
. Work on the report started back in April 2005 and since then investigations have been carried out in the major countries concerned: Belgium, Denmark, France, Germany, Hungary, Poland and the United Kingdom. Two missions to Poland were undertaken during the harvest period. The report is being prepared on the basis of the information collected during these missions, together with statistical data. It will cover in detail the four major European sub-sectors: strawberries, blackcurrants, raspberries and cherries for processing.
Possible measures will be included in the Commission communication on the proposal for reform of the fruit and vegetable sector, scheduled to be discussed in the second part of 2006.
According to recent reports, a substantial proportion of European farm subsidies is paid not to small farmers but to wealthy large land-owners, mostly of aristocratic origin. While hundreds of farmers have been receiving an average of less than € 100 in European subsidies, the landed gentry and food companies have made millions at the expense of the European tax-payer.
A few examples: the sugar company Tate [amp] Lyle – € 170 m; the Dutch Minister of Agriculture, Cees Veerman – € 400 m; Prince Charles of the UK – € 340 000; the British Parker family – € 1.5 m; the British Baron Rothschild – € 500 000; the Irish land-owner Larry Goodman – € 508 000.
Is the Commission aware of this? How does it explain this improper use of European farm subsidies?
. Thank you, because it is very nice to know where the question is coming from.
The Commission forwarded to the European Parliament indicative information on the breakdown of CAP direct payments by Member State, the size of payments, and types of farms in 2000 and 2001. It can be seen from those data that there are great disparities in the size of payments for farmers in many of our Member States. Since aid applications are made by the farmer, defined as a person whose holding is situated within Community territory and who exercises an agricultural activity, the Commission does not receive data concerning land ownership or the aristocratic status of the beneficiary. In any case, since it is bound to ensure the confidentiality of these individual data, the Commission is not in a position to make available or to publish the names of beneficiaries of aid from the EAGGF Guarantee Section.
The reason for the variation in distribution of the direct payments is connected with historical production. Since the 1992 CAP reform, the original price support policy has been replaced by a policy aiming at greater competitiveness. The shifts in policy have been achieved by the gradual reduction of the EU support prices and compensation for farmers for the consequent revenue loss in the form of direct payments. Owing to the fact that those direct payments were first introduced by coupling them mainly to production factors through per hectare payments and reference yields in the arable sector, and to headage in the livestock sector, those farmers with larger farms or greater livestock numbers received more compensation in the form of direct payments. During the debates held on all the different changes to the CAP in the 1992 reform and Agenda 2000, and again in the discussions on CAP reform in 2003, the Commission actually proposed a so-called capping of the direct payments to farmers and, as far as I remember, the latest discussions on this issue back in 2003 proposed a cap of EUR 300 000 for each beneficiary. At the end of the day, however, the Council and the Member States rejected this proposal and it is therefore not part of the current CAP reform.
I would like to thank the Commissioner for her response. I understand very well that the Commission cannot make data available concerning beneficiaries, but I think it is still important, in the interest of all of us, that we should insist on that information being publicised. It will make policy so much more transparent and make the common agricultural policy so much easier to defend.
Secondly, I would like to say to the Commissioner that, following in the UK’s footsteps, the Netherlands has now also publicised the data. These data confirm that most of the European agricultural subsidies end up where they should not, namely in the hands of large industrial companies such as Nestlé and Heineken. How much longer can the Commission tolerate this?
. When the figures are published, both the direct payment to the farmer and the export refunds to big companies are of course part of these figures. You are quite right that it is not in my hands to publish these figures, because they are not the Commission's figures. That is the reason.
Of course I have noticed that certain Member States have decided to publish these figures, among others the countries you named and the country I know best. We are preparing our website, the DG Agriculture website, to provide a link to the different Member States. That is the only way that we can put 'soft' pressure on the Member States to publish these figures.
Commissioner, I have to say that I find your answer utterly unsatisfactory. For the period between 2005 and 2009, the Commission made transparency into one of its strategic objectives. Commissioner Kallas stated very clearly in two speeches, one in Nottingham and one in Berlin, that money that is allocated via agriculture, among others, is the taxpayers’ money and that citizens ought to know where it ends up.
Mr Kallas states quite explicitly that Member States must make information concerning beneficiaries of European funds available to the public, so I see a contradiction between your statement here and what was said by your fellow-Commissioner Mr Kallas. I would like to know, Commissioner, whether you will help ensure that Member States are required to make information of this kind available to the public, in accordance with Mr Kallas’ intention.
. I have always been in favour of transparency. That is why we have been looking into ways of how to make Member States publish these figures. At present I am not in a position to do that, but I am working in close cooperation with my colleague, Commissioner Kallas, to see what can be done. Naturally, we cannot break the rules or breach legislation. That would cause huge problems. But we are looking into this matter and we are trying, via the link to our website, to show everyone that we want to see the Member States publish these figures.
Madam President, Commissioner, does it not more closely reflect reality to say that there are both large and small farms, which developed by tradition? Is it not the case that these large farms are the same rural businesses that employ a very large workforce? I should just like to point out that agriculture in my home Member State is structured on a small scale, yet, back in 1999, Austria was in favour of this modulation, this phasing-in schedule. Unfortunately, it did not win through, however, as first Germany and then the United Kingdom opposed it.
. When we last had discussions on trying to find a compromise political agreement on the CAP reform in 2003, there were various discussions on how to target the payments to different types. Two ideas were put forward. One of them was accepted by the Council and that was the idea of taking all the smaller farms out of the system – those receiving less than EUR 5 000 with this franchise. They do not contribute to the modulation. When we have to reduce a direct payment to the farmers afterwards because we hit the ceiling of the Brussels Agreement, these smaller enterprises will not be hit.
We have taken into consideration the possibility of not targeting the smaller farms when we talk about reducing the direct payment.
Questions Nos 58 to 96 will be answered in writing(5).
Madam President, on a point of order, did you expend the full 20 minutes on oral questions to Commissioner Fischer Boel?
Yes, we did. We have already overrun by several minutes, and I should like to give our interpreters, too, the chance to have a break. That is why I announced a short while ago that we were unable to continue dealing with a question. I had hoped that you had heard me.
That concludes Question Time.
The next item is the joint debate on:
– report (A6-0143/2005) by Georg Jarzembowski, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 91/440/EEC on the development of the Community's railways (COM(2004)0139 – C6 0001/2004 – 2004/0047(COD));
– report (A6-0133/2005) by Gilles Savary, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on the certification of train crews operating locomotives and trains on the Community’s rail network (COM(2004)0142 – C6 0002/2004 – 2004/0048(COD));
– report (A6-0123/2005) by Dirk Sterckx, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on International Rail Passengers’ Rights and Obligations (COM(2004)0143 – C6 0003/2004 – 2004/0049(COD));
and
– report (A6-0171/2005) by Roberts Zīle, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on compensation in cases of non-compliance with contractual quality requirements for rail freight services (COM(2004)0144 – C6 0004/2004 – 2004/0050(COD)).
Mr President, ladies and gentlemen, following the adoption of the first two railway packages in 2001 and 2004, the Commission proposed a further set of legislative measures on 3 March 2004, collectively known as the third railway package.
The objective of this third package is to supplement the regulatory framework for the railways at European level, so as to make progress on interoperability and to achieve greater integration of the market in passenger services, while at the same time safeguarding passenger rights. The measures also seek to improve the often poor standards of freight services.
These proposals are in line with the objectives set in the 2001 White Paper on transport policy. At that time, we had clearly stated that there was a need to modernise the way in which rail services were organised so as to stop them becoming any more unpopular and declining further, and to generate momentum for quality rail transport.
The legislative texts that we are examining today are also justified by the fact that transport services play a key role in the economic growth of our continent. The strategy launched in Lisbon recognised their significance in this respect.
I now turn, Mr President, to the measures that we are recommending in more detail: firstly, a proposal for a directive on the certification of train crews operating locomotives and trains. Mr Savary is the rapporteur. With your permission, I would recall simply that the Commission undertook to table this text during the negotiations between the European Parliament and the Council on the second railway package. Drafted in consultation with the sector and the social partners, this new text provides for a mechanism enabling competences and responsibilities to be better defined with regard to the training, assessment and recognition of the qualifications of train drivers and train crews with responsibility for safety. A driver will have to hold an individual licence attesting to his general abilities, which will be valid throughout the Community. This licence will have to be supplemented by a certificate issued by the railway undertaking employing him. This undertaking will give details of the training that he has received relating specifically to the line travelled, the rolling stock used and the operational and safety procedures followed. That is the first proposal for a directive.
The second proposal seeks to amend the current directive on opening up the market in rail transport. Mr Jarzembowski is the rapporteur. I would remind you that it concerns opening up the market in international passenger services to competition. This proposal is a direct response to a request made by Parliament to the Commission at the conciliation on the second railway package, when it expressed a desire to be consulted on specific proposals on opening up the market in passenger rail transport services.
Specifically, the Commission is proposing that, from 1 January 2010, those railway undertakings possessing a licence and the necessary safety certificate may operate international services throughout the Community. Facilitating new commercial initiatives will help to breathe new life into this sector. In order to create realistic economic conditions for the development of these services, the Commission believes that cabotage should also be permitted. The proposal therefore provides for the possibility of passengers being picked up and set down all along an international route, including between two stations in the same Member State, while at the same time safeguarding the balance of public-service contracts. I am particularly anxious that it should dovetail properly with the revised proposal for a regulation on public transport services that the Commission adopted in June 2005.
I turn now to the third part of the package: the proposal on passengers’ rights and obligations, which supplements the proposal to open up the market in passenger transport services. Before going into the details of this proposal, I would recall that hitherto the on passenger protection has been limited to air transport. When it set out its objectives in the White Paper, the Commission wanted to put the user at the heart of all modes of transport. It therefore considered it necessary to extend the rights of rail passengers as a way of counterbalancing its policy of market opening.
The protection of rail passengers is a not insignificant instrument in our bid to relaunch and revitalise the rail sector. The report concerned is by Mr Sterckx. I will confine myself to mentioning a number of the proposal’s key points, starting with free and non-discriminatory assistance to passengers with reduced mobility, which will guarantee that trains are accessible. Passengers with reduced mobility have said that they would like transport services to be more easily accessible, so that they could use them without assistance. In cases when services are not sufficiently accessible, the railway undertaking and the station manager will be obliged to provide appropriate assistance if requested to do so.
The second component of our third proposal is the possibility for international passengers to obtain information about the main destinations in Europe and to buy direct tickets. Thus, passengers can request one direct ticket when they have to cross the borders of several Member States. In particular, the Commission is asking for it to be made possible to purchase integrated tickets for destinations outside the network of the railway undertaking issuing the ticket. It should, for example, be possible to purchase a ticket to travel from Lyon, in France, to Graz, in Austria. In a letter recently sent to the Commission, a passenger complains of a local operator refusing to issue him with a ticket of this kind.
The third component of the proposal is a modern system of civil liability, comparable to that in other transport sectors and based on a system of compulsory insurance. The Commission believes that civil liability in the case of accidents should cover as many accidents as possible and that it should be accompanied by obligatory insurance, the only way to guarantee that proper compensation will be provided for all of the damages suffered by the passenger.
The final component is immediate assistance in the case of delays, including a compensation and indemnification system. Passengers holding tickets that are sometimes very expensive should not have to suffer prolonged delays or service cancellations without any information from the service provider or any support from the railway undertaking.
A final objective of the third railway package is to regulate freight services and to improve the quality of freight transport. Mr Zīle is the rapporteur for this fourth proposal. It seeks to have minimal clauses inserted into contracts between railway companies and their customers, something which is already deemed to be good practice in the sector. The precise content of the undertakings on quality is left to the contracting parties to determine. The proposed text seeks to have quality considerations taken into account systematically, as improving the quality of rail freight transport is essential if the sector is to maintain the momentum that it seems to be gathering.
In conclusion, I should like to address a key issue about the reading of the third railway package. As for previous legislative proposals in the railway sector, the notion of ‘package’ is very important for the Commission. It would be regrettable to endanger the success of the third package by unravelling it and separating its component parts. I would therefore like to stress our support for the position of the Committee on Transport and Tourism, which is recommending preserving the logic of the package. The Commission can also endorse the proposal made by your Transport Committee to coordinate the reading of the railway package with that of the new proposal for a regulation on public-service obligations. It is obviously desirable to ensure that the two proposals are mutually complementary, which pleads in favour of such a coordinated reading.
Ladies and gentlemen, I should like to thank your rapporteurs, who have examined our proposals so thoroughly. It goes without saying that I will be listening very carefully to what they, and all of the speakers, have to say during the course of this debate. I am convinced that this third railway package will enable us to achieve a genuinely better balanced use of the various modes of transport in Europe. We all know – and the explosion in oil prices is a reminder if we needed one – that we need to be able to identify alternatives, in particular for long-distance traffic: alternatives such as transport by rail, river and sea. The fact remains that rail transport needs to achieve its full potential in a Europe where it has the capacity, because it is changing, to become an extremely valuable trading and transport tool for all of the people of Europe.
That is why I attach a great deal of importance to this debate, Mr President, and I should like to thank Parliament in advance for its active participation, which I value so highly.
Thank you, Mr Barrot. As you said, this is a very important debate.
I should like to remind the House of the famous remark made by the former British Foreign Secretary, Ernest Bevin, in about 1945. He said: 'My idea of Europe is to go down to Victoria Station in London and buy a ticket to anywhere I damn well like'.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, fellow sufferers, it is once again our good fortune to be taking part in such an important debate at 9 p.m., alone in our cosy circle of rapporteurs and shadow rapporteurs.
We should not let this annoy us too much, however, but rather address ourselves to the issue. I believe that the Vice-President has allies among us in favour of the package remaining a package, apart from a lone French voice. We do know, of course, that French voices are sometimes particularly important.
Nevertheless, I believe that the majority wishes to, and will, keep the package intact. That is what we shall do tomorrow, and not just as an end in itself. Even I, as a lawyer, shall not put forward the argument that, almost 13 years after completion of the internal market, we really should set about completing the internal market in passenger transport. This argument is a good one for lawyers, but we shall refrain from making it.
The intention with the third package is to make long-distance and regional transport more reliable and customer-friendly. That is our goal. We want there to be competition, we want better services for the benefit of passengers. Those are our objectives. That is why the issues of opening up national railway networks on a non-discriminatory basis for use by all railway undertakings, uniform passengers’ rights throughout the EU and the use of the same train drivers belong together. We do not want a situation in which, despite now having locomotives that can cross borders, the train still has to stop at the border to change drivers – only to find that the new driver is on holiday or off sick, and the train remains at a standstill.
The aim is not only for people to be able to buy a ticket to anywhere in Europe, but also for them to arrive there quickly. This is why we need the third railway package. Admittedly there were discussions in my group at first, but then we, too, fell in with the line of thought of dispensing with regulations on quality requirements or freight traffic. Since we are opening up the networks for cross-border transport as of 1 January 2006 and for domestic freight traffic as of 1 January 2007, we hope that competition will have indeed developed in two or three years’ time, and that we shall not then need legislation on quality requirements.
Competition can already be seen in traffic in the Alpine region, and customers have the choice between the services of two different alliances of railway undertakings. This is why I do not believe that we need any legislation on quality requirements; the market will regulate this.
I should now like to introduce several aspects of my report. I do not believe that it is always necessary to break new ground; instead, when it comes to the development of railway undertakings, we should go back to what Parliament decided at second reading of the second railway package.
At that time, we decided, by an overwhelming majority, to open up the networks not only for cross-border, but also for domestic rail transport as of 1 January 2008. That was what we called for two years ago; why should we now turn back, I ask myself. To give all the parties involved more time, however, the Committee is proposing that the opening-up be staggered: 1 January 2008 for cross-border rail transport, but 1 January 2012 for domestic rail transport. We all know that, when it comes to negotiations with the Council, 2012 can become 2013 or something else entirely.
If, however, Parliament called for all rail networks to be opened up as of 2008 two years ago, it must stay on this course. I hope that the Vice-President comes round to Parliament’s way of thinking and decides to regulate not only cross-border transport, but also transport throughout the internal market. After all, we have to make headway sooner or later. To be frank, I do not wish to see a fourth, fifth or sixth railway package. We should draw a line under it and decide on liberalisation, the opening-up of the networks, customer orientation and competition with this package.
Permit me to draw the House’s attention to just two more things. We already have a brake for the opening-up of the networks, and in particular for opening them up for domestic rail transport. The reason is that we share the Commission’s view that it should not be compulsory to open up the networks if this would create difficulties for a regional passenger service, by which we mean not just possible difficulties, but an actual threat to its economic viability. Naturally, it is not our intention for this opening-up of networks to endanger regional transport.
I should like to say to my Dutch fellow-Members that there is no need to worry. I do believe that the brake, which you yourselves proposed for cross-border transport, but which is even more important for domestic transport, will enable us to prevent the collapse of domestic regional transport, because there is no obligation to open up the networks in this case. Our fellow-Members from smaller countries can put aside their reservations in this regard.
I do not wish to go into detail on our desire to amend Directive 2001/14/EC in order to give high-speed railway lines a better chance of planning for the longer term. By way of conclusion, there is something else to which I should just like to draw your attention. Parliament – with the exception of individual Members right at the back – has always said that the package should remain intact, as the Commission proposed it. That is why we also put back the date for the introduction of this package in plenary. Once we have made our decision, the Council is free to take its own.
The least positive experience has been with the Meijer report. Our first reading of this – following a Commission proposal on public transport in 2000 – was in November 2001. The Council has done nothing to date except to deliberately shelve this proposal. The Council is falling short in the performance of its duties; it lacks the courage to address this difficult issue. We have said, however, that these four parts belong together, and they also belong with the proposal on public transport. We have said that we are prepared to bring this issue to a definitive conclusion with a legislative resolution in plenary, as soon as the Council gives us a signal.
The Chairman of the Committee on Transport and Tourism informed us this afternoon that the British Transport Secretary, Mr Darling, has assured us that this package will be kept intact. For this reason, we, too, should take the leap tomorrow and not just vote on the amendments, but also on the legislative resolutions, so that tomorrow afternoon we are able to state our position on the third railway package, to state our opinion. I would appeal to the Council to keep its word, to leave the package intact, to make sound proposals, then we shall be able to make good progress. I hope that, at the Council meeting on 6 October, the British Presidency will actively represent the signal that we are going to give tomorrow, and speed up the work.
Amid all the details, let us not forget that we are doing this not for the sake of liberalisation, or because we are self-opinionated; we are doing it in the interests of passengers, because we can see the increasing trend towards passengers taking their cars or using low-cost airlines for long-distance journeys rather than taking the train. In line with our general thinking regarding freight, however – that it must be taken off the roads and put onto the rails – our line of thinking must be to make passengers an offer that tempts them out of cars and aeroplanes and back onto trains.
– Mr President, Commissioner, I should first like to thank the chairman of our committee, Paolo Costa, and all of our colleagues, be they rapporteurs – one of whom has just spoken – shadow rapporteurs or coordinators, for the very intensive and quite remarkable work that they have done on behalf of the European Parliament.
I listened carefully to Mr Jarzembowski, who mentioned a Frenchman who was, he said, hostile to the package. I do not know whom he meant. No doubt he knows this man. In any case I do not. That is why I have argued strongly that we should vote on all of the texts today and forward them to the Council. Parliament has done its work and the package is ready. We will forward it to the UK Presidency tomorrow and I hope moreover that the UK Presidency will make a decision, so that if possible – although we should perhaps not be too idealistic – this complicated dossier can be completed under Mr Blair’s Presidency.
The package is moving forward: I simply wanted us to put it to the vote today and not defer the work that has been done by the European Parliament. There is no reason to do so, because there is at least one text that is rather urgent and that is the text on the licence for train drivers. This is not because it was the subject of fairly broad agreement in the Committee on Transport and Tourism, but quite simply because liberalisation is underway. The international rail freight market has been open since 15 March 2003 and we need this text today to ensure that drivers operating international rail transport services are properly trained.
I would add in respect of my own report that it is quite exemplary and I hope that the message that we in Parliament send out tomorrow will be equally so.
Why is it exemplary? Firstly, because it sends out a social signal, when until now we have essentially sent out economic or liberalisation signals. I have always argued here that rail transport should be a matter for everyone, including railway workers, and I do not think that this initiative will be successful if those who work on the railways feel that the European rail system is no concern of theirs. We have set up a Railway Agency, in which we are going to involve the social partners; we need to ensure that the social partners feel that they have a stake in the investment that we are all making in the future of rail transport.
That is why we need to take this text, which has been agreed by both sides of industry, by the employers and the unions – which is very rare at European level – and today enshrine it in legislation. It is an exercise – a fairly straightforward one at the end of the day, because the work has been done – that consists of transposing a historic, social agreement into substantive European law, an agreement that calls for others, perhaps one day collective agreements enabling railway workers to feel that they all have a stake in opening up rail networks.
That is why I will take the liberty of asking for as broad an agreement as possible on my report tomorrow, a report to which the committee has made many improvements, which may appear trivial, but which are actually important. Firstly, we have extended it. We think that in the long term all workers on all of the networks should, if they so wish, have an international driver’s licence. Every national driver has a right to become an international driver if he so wishes.
We also wanted to clarify the text. We have clearly stated the definitions of drivers and train crews, in the case of the latter referring to a forthcoming proposal from the Commission, to be based on work done by the Agency, which will be carried out openly and in consultation with stakeholders. We have also made the text more precise in terms of training, in terms of the benefits that each worker gains from his experience and in terms of how the training is financed, given that some drivers that have been trained by one railway undertaking may subsequently move to another. Finally, we have made the dates more consistent and have brought forward the date of transposition. That is the basic substance of the report that our committee is proposing to you.
I should now like to make a few final comments on the other texts. I think that Mr Sterckx’s report on passenger rights is absolutely essential. There is no reason to establish passenger rights in air transport and not in rail transport. Moreover, given that there are significant disparities between the Member States and also problems with the system, in particular in my own country, I am pleased that Mr Sterckx is tabling a report along these lines and I hope that the opposition in the Council will be overcome.
When it comes to Mr Zīle’s report, without wishing to offend the rapporteur, who has done an excellent job, I am of course more cautious, quite simply because the railway undertakings value the contractual relationship and goods are a great deal more heterogeneous than passengers. Transporting one kind of merchandise can be very different from transporting another.
Finally I turn to Mr Jarzembowski’s report, and here I am personally more cautious. I voted in favour of liberalising the freight market because freight was not working. When it comes to passenger transport, it seems to me that this is all about a few large companies coveting the national networks. It is cabotage that troubles me more than anything else. We all know full well that in reality there is no market for services from Paris to Rome. However, there is a market between Paris and Lyon and between Lyon and Marseilles, and that is what the large companies are eyeing up. I am concerned about the small countries, countries of limited size, whose national lines are actually on international lines that might disappear tomorrow or be absorbed by large operators like SNCF or Deutsche Bahn. Moreover, that is precisely why these large companies are so interested.
I should like, in conclusion, to say that, as I see it, if we think in terms of transport markets – and no one has denied this for the last ten years – it is road that wins. We have to think in terms of transport policy and the essential factor is not simply competition within the rail sector, which is the objective that we have been pursuing obsessively for years, but providing the conditions to enable there to be competition between road and the other modes of transport. Until we have settled this point rail will decline, as it is declining today for open freight.
. Mr President, I think that I too have been given an extra minute and a half by a fellow Member who cannot be here this evening, so I think that my speaking time has been extended to six and a half minutes, which I intend to use now if you would deduct these past ten seconds from it.
Commissioner, I should like to thank the Commission for its proposal, for I regard all those railway packages, like the passengers’ rights proposal, as being an important element of the EU’s transport policy. If we want to establish an open European railway market, it is vital that the passengers should have minimum rights within that market if people are to gain, or retain, confidence in rail.
I have to tell you, though, Commissioner, that Parliament, or at least the Committee on Transport and Tourism, has made some amendments to your proposal. While I am on the subject, I would like to thank all Members who have taken part in the debate, either as individuals or as groups, for all the amendments they have tabled –of which there were quite a few, with perhaps more to come as well – but it is thanks to those efforts, Commissioner, that we are now presenting a proposal that, to my mind, is even-handed and well-structured.
There is a link between the area of application and the level of requirements. The Commission has opted for a small area of application, namely international rail traffic, and a strict package of requirements, while Parliament has slightly altered this balance, in that it opted for a large area of application, that is to say rights for all rail passengers, as is the case in aviation in fact, and has adapted the strict basic requirements to allow more room for manoeuvre for railway undertakings, regional authorities or local authorities.
I would first like to say a few words about the requirements package. We remained faithful to the international agreements of the Convention concerning International Carriage by Rail (COTIF) as much as we could and made, with regard to information to travellers, some changes to the Commission proposal accordingly. I take the view that it is not necessary to provide all information to all travellers both prior to, and during, the journey. That would, in fact, lead to an unworkable level of red tape, involving, for example, A4-size tickets. There is no point in doing this, I do not think. I think that railway undertakings need to be encouraged to give the necessary information to the right passengers. I do not think it is right to force companies to provide information about the competition or other companies if that is against their wishes. If they can be prompted to join forces, so much the better, but I think that a company that wants to win over a customer cannot be forced to include possible competitors in its information policy.
The same applies to tickets, except that in this case, a distinction needs to be drawn – and we make this quite clear – between a public service, where tickets have to be made available to a wide public, and commercial, specialist services, where, to my mind, far fewer resources can be used, such as the Internet only, which has happened in some cases, and which could bring the cost down. I also think that you cannot force competing companies to sell each other’s tickets. That is not done in aviation, so why should it be done in rail traffic? I do think, though – and we have tabled amendments to that effect – that we must give railway undertakings that wish to join forces every encouragement we can, and we must ensure that, for example, they set up a joint reservation system, such as is already in place for a number of airline companies.
In the event of accidents, death or injury of passengers, we believe that with regard to no-fault liability, in other words, in those cases where the railway undertaking are required to pay in any event, the same amounts must be used as those in the aviation regulation. As for luggage, we have adopted COTIF, because it contains a broader definition of luggage and also lists other amounts, but we felt that this was the best way of addressing this issue.
I would now like to turn to the subject of compensation for delays and cancellations, in respect of which we proposed a simpler system. The Commission has made things rather complicated, but if we are to extend the scope to include all passengers, we think we should have a simpler system for compensation, and at the same time a system not only for compensation pertaining to delays that exceed one hour, but also for people who face delays on a regular basis, so that they too could obtain compensation. People with season tickets would otherwise not qualify, and we do not regard that as acceptable.
One difficult chapter that attracted amendments by a very large number of Members was the chapter on people with reduced mobility. For people with impaired vision, hearing or a disability, we think that railway undertakings have a duty to pull out all the stops and observe a number of obligations. We have defined those in considerable detail, and we have more or less followed the Commission’s lead in this. In the event of prior warning, a commitment has been entered into and the railway undertaking has no choice but to help the passenger. If the passenger has not given prior warning and turns up without notice, then I think that the railway undertaking must do everything in its power to help those people. In fact, I think that most railway undertakings, most railway staff, see it as a matter of honour to help those people out. This is a case of us laying something down in law which is, in my view, a minimum requirement. I think that whilst we should encourage the railway undertakings to do everything they can for the people who have more difficulty in finding their way round in a railway station, and whilst we should expect much of them, we cannot expect everything. You cannot ask railway undertakings to do the impossible; what you can do is urge them, whenever there is a renovation, a structural alteration, or a new purchase, to ensure that the new materials and the new buildings satisfy today’s needs.
There is an enormous legacy from the past, shall I say, resting on the shoulders of the railway undertakings, but they must slowly but surely be encouraged to make improvements. A complaints service must be set up, but we should not go overboard with regard to the used. I have simplified the proposal in terms of consequential damage, which I deleted. I believe that annual quality reports are unnecessary. We must achieve a more flexible system that allows room for initiative, for a broader application, for commercial initiatives of railway undertakings that are prepared to submit those, and for regional initiatives. Undertakings can therefore go beyond what we require, but – and that is, to my mind, essential in our position as Parliament – we think that those rights should apply to all passengers; not just to the elite of 5% that travels internationally, but to anyone using the train. That is the case in aviation, and there is no reason why that could not be the case in train travel. We are about to discuss this with the Council, but as far as I know, if my sources are reliable, this very issue, namely making the rights apply to all passengers, is a sticking point in the Council. I would like to say to the representative of the Council that this is one of the points that I as rapporteur will fight tooth and nail and I hope that I can count on the combined support of my fellow Members of this House.
On a final note, I would like to say to the Council, as did the two previous speakers, that this is a package. I urge you not to take it apart. I invite you to treat it as you wish, but return it as a package and accompany it with common positions that we will be able to hammer out together at second reading. This is a cohesive whole; I would press you to keep it that way.
. – Mr President, Mr Barrot, ladies and gentlemen, in submitting to Parliament a draft regulation on compensation in cases of non-compliance with contractual quality requirements for rail services, the aim of the European Commission was to improve the quality of rail freight transport in the European Union’s internal market and thus to promote a shift of freight transport from road to rail. The intention was to increase, by this means, the proportion of freight transported by rail, which is currently very low.
Basically, the draft regulation contains administrative measures and rules which are to be worked into contracts between rail companies and their customers. I should say right away that in competitive situations such a measure would not be conceivable, hence to a great extent the opinion of the Committee on Transport and Tourism on whether to support this regulation was based on either optimism or scepticism concerning increased competition in rail freight transport in the near future. In addition, as a representative of a new Member State, I was unpleasantly surprised by the fact that the draft regulation submitted in the spring of 2004 was based on research relating only to the 15 older Member States, and that a whole series of special features of the new Member States was not taken into account in the draft; these can be mentioned only by way of example. For instance, in the Baltic States over 50% of freight transport is by rail, as compared with almost 90% by road in other states. Secondly, in the three Baltic States almost all transportation of rail freight crosses European Union external borders connecting the sea ports of the Baltic States with the markets of Russia, Belarus and other CIS states. This, in turn, would mean that if this regulation were to be adopted, Latvia’s railways would constantly be paying compensation for delays occurring on Russian territory without any practical hope of obtaining any compensation from Russian railways.
Leaving aside the above, as rapporteur I hoped to balance the draft text and to find a compromise between extremely diverse interest groups. At least to date, however, there has been no basis for such a compromise, and even after many debates at the Commission the majority of my colleagues on the committee believed that an administrative regulation was not the way to improve the quality of rail transport. I myself have come to various conclusions over this period of time, having become acquainted with the larger rail companies and also with infrastructure managers. I am concerned by the fact that if we do not adopt any measures in the sphere of freight transport shortly, then access to infrastructure will of course become even more of a priority for passengers, which in itself is not a bad thing, but the quality of freight transport will probably fall even further. For me, the most important conclusion from this study was that, clearly, we cannot draw up regulations on the basis of the problems of individual transport corridors without studying the particular features of European Union Member States, and using administrative methods only in places where competition is weak. Such a ‘one size fits all’ approach would clearly create a lack of trust among European Union citizens concerning the legislative plans of the European Parliament, the European Commission and the European Council.
Finally, I would like to say that I am very satisfied with the joint work by all the rapporteurs on this package, as well as by the shadow rapporteurs, and I do not understand the attempts to break up this third rail package, which might give practically nothing to customers. I will mention again an example from the Baltic States. If, for example, the idea contained in the report by Mr Sterckx, that passengers should also be given rights in respect of domestic transport, is removed and replaced with international transport only, then I can say that in the countries in my region — in the Baltic States — the entire third package will have no effect at all. The effect of all the three or four legislative acts will be of zero value. I do not want to set out these details, but unfortunately this is the case. I have made a detailed analysis of the possible effect on the Baltic States. Taking into account everything that has been said already, I call on my fellow Members to reject my report, as the Committee on Transport and Tourism has done, and at the same time I call on my fellow Members to support the package approach for the other three pieces of legislation and to support them in the wording approved by the Committee on Transport and Tourism.
. Mr President, Commissioner, ladies and gentlemen, the achievement of smoothly running cross-border rail-freight and passenger services requires not only harmonisation of technical standards, but also harmonisation and standardisation of professional, linguistic and medical requirements. This could be accomplished by means of the standardisation of competence mentioned in our proposal. We would thus achieve better interoperability of train crews in addition to improved rail-transport safety. This model would only be a real success, however, if, in the final reckoning, it were to mean less tape.
I am very much obliged to the rapporteur, Mr Savary, for his constructive cooperation and also the compromises that have been reached. Firstly, we have managed to achieve a consensus in Committee even on critical points such as the extension that had been called for in the scope of the directive from train drivers to other train crew. We have agreed on a two-stage process, whereby the Railway Agency shall decide on the necessity of certification for other on-board staff at a later date.
Secondly, we have managed to reduce the original subdivision into three categories of driving licence to two, which will lead to administrative simplification and streamlining.
Thirdly, as regards regular monitoring of train drivers, we should like this to apply to only those aspects that concern the driving ability of the train driver.
Fourthly, we wish the date on which the directive is introduced to coincide with the opening-up of the markets.
Fifthly, on the issue of whether certification should relate only to train drivers on cross-border services or also include those on domestic services, we propose a gradual process of certification of all train drivers.
All in all, these are pragmatic, unbureaucratic solutions that will have a simplifying and streamlining effect. This has been, and continues to be, the aim of the Group of the European People’s Party (Christian Democrats) and European Democrats in this House. For this reason, and also because of the compromises that have been reached, the PPE-DE Group rejects Amendments 46 and 50.
By way of conclusion, I should like to say a few words about the report on passengers’ rights: more particularly Amendment 138. This aims to put in place an entitlement under EU law to transport bicycles on all trains, and such an obsession with regulation, down to the last detail, is a further example of why much of the public is sceptical towards Europe. Ladies and gentlemen, let us give out the right signals.
. Mr President, I think that, when it comes to the transport sector, this Parliament has a good tradition of boosting rail transport and thus the rail sector. The Committee has borne this in mind, and it is likely, therefore, that we shall join together in plenary tomorrow to adopt, by a large majority, all the reports relating to the rail sector. I am obliged to all the rapporteurs and shadow rapporteurs, therefore, for their work, which evidently did produce a consensus in the end.
No sooner had I had a discussion in my group than the railway package reappeared, in very abridged form, as the Jarzembowski report. I had to take issue with that, because there is of course a bit more to this railway package. In my opinion, the Savary report is very important. We need to have well-trained train drivers for cross-border transport in Europe, so that freight is transported well and safely by train drivers with well-qualified staff on board, who should also have proper social security cover. For this reason, I believe that the Savary report regarding freight transport is an important step forward.
I think that the Sterckx report is also important, in that passengers’ rights, too, are being properly regulated in Europe at last, and in that the customers – the passengers – are to be entitled to reasonable compensation, as is the case with other modes of transport, in the event of delays for which the operator is to blame.
With regard to the Zīle report, I must say that the Commission sometimes goes too far. As Mr Zīle has pointed out, he has done a very good job; yet the majority of the Committee – myself included – had reservations. On the subject of the quality requirements for freight transport, I must say that we have to start depending on the market before the market is capable of regulating anything.
What is critical, in my view, is that we boost the rail sector. It was one of the Commissioner’s predecessors, Commissioner Kinnock, who coined the slogan about the revitalisation of Europe’s railways. Mr Kinnock (‘Old’ Labour rather than ‘New Labour’) was right with his ‘roadmap’, because our problem is that the volume of both freight and passenger transport by rail has been decreasing progressively since the 1970s.
As the energy situation is now extremely critical, and we know that the transport sector is the greatest energy consumer of all, we have to take the opportunity to encourage a shift away from the roads and, increasingly, from flying – we keep coming back to the kerosene tax – in favour of the railways. Therefore, the railways must have a cross-border structure for both freight and passenger transport. This must not fall at the hurdle of former public officials with – sometimes sacrosanct – government property; instead, the way must be cleared for a rational new policy.
This is our first reading. We all know that, sooner or later, a common position will be forthcoming, and there will be a second reading. We shall all meet again then. That being the case, we do not need to get so worked up. I do think, however, that we shall, together, be adopting a sensible measure tomorrow.
. – Mr President, Commissioner, ladies and gentlemen, in my view the third railway package – which I hope is the last – represents something of a final opportunity for European railways; the last chance to reverse a negative trend which is seeing rail as a mode of transport losing market share at a rate which, if it were to continue, would virtually wipe it out in the space of a few years.
Time is not on the side of the railways, although European policy continues to claim that shifting the transport balance in favour of rail is strategic, because of the negative impact of increasing road traffic in terms of fatal accidents, damage to public health and the environment and the increasing cost of congestion; and yet this trend is occurring despite the fact that priority projects to develop the trans-European network are primarily focused on investment in the railways.
We therefore have one last chance to take radical and urgent measures which will allow the objectives of the European treaties to be met – objectives which go back to Rome and 1956 – in which Europe, the Union, set itself the goal of achieving integration of national transport networks at European level, making them interoperable technically and economically and liberalising access to them; an objective devised as a physical prerequisite for the development of Europe, either as a market or a political entity.
Today we have this last chance, which requires great vision on the part of this Parliament and its co-legislator the European Council, because it requires the European institutions, the political institutions, to take responsibility for something which the national rail undertakings lack the courage, skill or ability to do, namely to stop defending shrinking monopolistic market segments, which are increasingly unable to generate traffic revenue to cover their costs, and instead seek to expand the total market, with potential benefits for all.
This can only be achieved if conditions are created for competition among railways, which would also give them the ability to compete with other modes of transport and enable market share to be recaptured, leading in turn to further competition among railway companies within a virtuous circle. To achieve this we need to accelerate both technical interoperability, the lack of which today creates an artificial barrier separating the individual domestic rail markets, and economic interoperability, by liberalising access to the networks.
The third package is a vital component of that strategy. The way ahead in terms of technical interoperability is clear, but we must acknowledge the contribution of the third package in its proposal for a directive on the certification of train crews, contained in the Savary report; only by training the staff can we make the system interoperable, even before it becomes technically interoperable.
However, the third package requires Parliament and the Council to assume their respective responsibilities in terms of the ‘if’ and ‘how’ of liberalisation. The issue of market liberalisation has been left to the proposed directive on the development of the Community's railways, which it is planned to apply to passenger transport from 2008 on international routes and from 2012 on domestic ones. This is the crucial point for Parliament to add value to the proposal: these facts and deadlines, particularly the second of 2012, do not match the urgency of the situation, even if the compromise may be a reasonable one, taking account of the concerns of national railway companies less able to face up to market challenges in what will, in any event, continue to be their natural monopolies.
These concerns should not be accorded such importance that the type of authorisation is overlooked, with the possibility of awarding domestic public rail transport contracts and services directly and without a competitive process, which is what the revised version of the proposed regulation on public service transport obligations implies. Parliament views that proposal favourably, as it offers the possibility to move ahead on the Meijer report, which has been awaiting the Council’s common position for years.
If Parliament today, and the Council tomorrow, reject on other fronts those proposed regulations on the rights and obligations of passengers, a similar compromise may eliminate the artificial distinction between international passengers and domestic passengers. Will the latter, perhaps, continue to be treated as second class citizens, with fewer rights than international passengers? There is no justification for this distinction, except to continue protecting markets, while passengers are not receiving due protection – to the short-term benefit of the national companies.
There is one final point: the Commission has insisted on the need to keep the measures of the third railway package unified. On this point, adequate assurances have been sought and obtained by the UK Presidency, which will work to ensure that the Council completes its examination of the Sterckx report and continues to work on the Jarzembowski and Meyer reports.
However, apart from the formal aspect, the unity of the package has a deeper logic: liberalisation, as we can infer from various earlier experiments, requires various checks and balances, one of which is undoubtedly consumer protection. If consumers are protected, liberalisation can be effective and efficient; if it does not work, or if there is any risk of it becoming dangerous, consumers will not be protected. In my view, the Zīle report should have been considered in these terms, but the decisions have already been taken, and I will abide by them.
In the belief that there is a functional reason to keep the package together, I hope that, on the basis of these considerations, we can achieve the result we are all seeking.
. Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I, too, am very much obliged to the rapporteurs and shadow rapporteurs. Until now, unrestricted travel through Europe, from Lisbon to Tallinn, from London to Athens, has been possible only by road or air. The rail network, on the other hand, resembles a patchwork quilt with 25 patches, and so the railways are being left behind.
The national networks should be opened up. At the same time, the Group of the Greens/European Free Alliance wants to be sure that social and environmental interests are also safeguarded. In addition, we must learn from the mistakes in the United Kingdom and Estonia, for example. Europe cannot be content with the situation on the railways, and the customers certainly cannot. Excessively high prices, frequent delays and poor service tend to be the norm. Moreover, schedules are not passenger-friendly. I shall give three examples. In Germany, the rail operator Deutsche Bahn AG is planning to stop mainline trains from calling at Berlin Zoo station. Passengers are up in arms, with the unanimous support of Parliament and politicians in general. Yet Deutsche Bahn AG is not yielding: politicians have had to capitulate.
In Italy, there are plans to upgrade the railway line between Milan and Verona for high-speed trains but this will involve bypassing Brescia, the second-largest city in Lombardy, whose 200 000 residents will now see their journeys extended by 30 minutes. Here, too, politicians seem to be powerless.
Then the national parliaments, and Parliament in its report on tourism, have decided that passengers should be permitted to take their bicycles on board high-speed trains. It is possible to do this on French TGV trains, but not on the German ICE. Yet Deutsche Bahn AG will not budge; politicians are helpless. That is why the Verts/ALE Group, too, wants the parliaments and the elected politicians to regain their influence over railway policy.
The European driving licence for train drivers will render driver changes at the border between Member States unnecessary. Passengers’ rights are to be strengthened in the passenger-rail services of all EU Member States, with the possibility of legally enforceable claims for compensation in the event of delays. It should be possible to take bicycles on board all trains, and comprehensive information and the option of buying tickets to anywhere in Europe should be the norm. Access is to be guaranteed for the mobility-impaired. No compensation mechanism is necessary for freight transport.
National railway networks should be opened up gradually in the case of passenger transport, too. We shall be making our consent to this conditional upon the following, however: there must be no social dumping, and consideration must be given to the interests of the environment, as Parliament demanded in the Meijer report. In this connection, we welcome the fact that, several years on, the Commission has finally drawn up the new proposal for public services and sent it to Parliament.
There must be no destructive competition. For this reason, invitations to tender can be dispensed with if the existence of domestic railway undertakings is threatened. We need a report on competition experience to date: we want to emulate the good and learn from the mistakes. The experiences in Britain and Estonia have shown that the infrastructure must remain fully in the public sector. We see this as an essential requirement.
In conclusion, we, too, are in favour of the package remaining a package, and we hope that the Council also comes to the sensible decision and treats it as one. Thank you for your attention.
– Mr President, Commissioner, other colleagues from my group will be taking the floor in this debate, in particular my colleague Erik Meijer. For my part, I will confine my contribution to explaining the thinking behind our amendment rejecting the proposal for a directive inappropriately entitled, ‘the development of the Community’s railways’.
We wholeheartedly believe that it is high time to overhaul the organisation of the transport sector on our continent. This should be done in accordance with the criteria that our fellow citizens value: safety, the environment, social and territorial cohesion, the public service, and their corollary, high standards of harmonised social regulation for the workers concerned. The sector’s unions have some very carefully worked out proposals on all of these aspects. They should be our natural partners when planning and implementing this kind of project. In this context, the aspiration to achieve a more balanced use of rail – and, moreover, inland waterways – is in every respect legitimate and Europe is of course a relevant arena in which to address these issues.
The question is as follows: what is there to say that achieving such objectives should at all costs require all-out liberalisation of the rail transport sector? This would at the very least merit a serious evaluation of the various different experiences with this model so far and the initial impact of opening up to competition before any new measures are taken. That is moreover what Parliament explicitly demanded when the first railway package was adopted. This express request has never been met. Why not?
For example, not a word has been said about the disastrous consequences of rail privatisation in the United Kingdom. You pass very swiftly, Mr Barrot, over the fact that the first private train in France, owned by Connex, is not carrying any additional traffic, but is happy to occupy a place held until now by the public company SNCF. Neither is any mention made of the decline in the diversity of services offered in the freight transport sector, or of the fact that passenger routes that are deemed to be unprofitable have been abandoned with a view to the opening up to competition. What is more, there is barely a murmur about projects which have a real chance of improving European transport, such as the Lyon-Turin link, being blocked. No! We liberalise and that is all there is to it.
It is this dogmatism of ‘markets everywhere’ that our group is protesting against. We do so in a bid to reiterate the demand for a public and pluralist assessment of the experiences so far and to express our preferred choice of cooperation and not competition in the rail transport sector in Europe. Our group calls on all of our Members to vote in favour of Amendment 14, which rejects the proposal for a directive on the liberalisation of rail transport.
– Mr President, Commissioner, ladies and gentlemen, rail issues are by their very nature of interest to all of those living in the European Union and all of its Member States. For a long time, geography determined the transport services on offer and nations’ policies. Today, technology and the construction of major infrastructures are enriching the sector and in their turn determining the future of economic and cultural exchanges. We have a role to play in this sector: building bridges between nations and promoting exchange. But not just any old exchange! We need an exchange that enriches national specificities, because the exchange has to be of a complementary nature to be justified and worthwhile. We are delighted to have texts promoting such genuinely free exchanges between sovereign peoples. Nevertheless, reading the three reports that have been tabled today, it seems to us that three simple principles, governing how nations are ordered, have been disregarded.
The first principle that does not seem to us to have been respected in every case is that of subsidiarity. In the transport sector, as elsewhere, we think that everything that can be done at the level closest to the action should be done at that level, and only what is absolutely necessary will be left to the higher level. We therefore do not understand why the Sterckx report, which rightly cites the international convention COTIF, hastens to encumber the text with a surfeit of details that ought to be dealt with under this convention, a convention which we ought by the way to be relaunching. In this particular case, extending the rights of those with reduced mobility is the exception, as it is vital to do so. But this imperative could be the subject of a simple injunction of principle to COTIF. Furthermore, why, by the same token, in Mr Savary’s excellent report on staff training, is a clearer distinction not drawn between the training of drivers on the one hand and that of train crews on the other? Why not simply certify different competences, since the professions are radically different?
The second principle that we feel has been abused is the respect for sovereignty. We cannot allow the fact that transport services need to be organised at international level to become a Trojan Horse to invade national law. The amended Sterckx report systematically substitutes the expression ‘all rail passengers’ for the notion of ‘international rail passengers’. We cannot agree to national law being made subordinate to international law in this way.
The third principle that is disregarded is that of prudence. There is a lack of prudence when, in Mr Jarzembowski’s report, Amendment 8 proposes a period of only three years to implement significant changes. We have to give these things time: too hasty and you are doomed to failure. There is also a lack of prudence in the Sterckx report in that it tries to deal with everything in one single dossier: with disability, ticketing, compensation in the case of accidents and penalties in the case of substandard services. Dealing with everything means losing relevance. A lack of prudence is also displayed in the failure to state clearly that the railways should serve the needs above all of freight and in particular long-distance freight. Similarly there is a lack of prudence in the failure to first include these proposals in the report on very competitive modes of transport.
In conclusion, we acknowledge the painstaking and commendable work done by the Commissioner, but once again we remain doubtful about such an avalanche of legal provisions and the effectiveness of this Parliament’s methods.
– Mr President, ladies and gentlemen, although it is late in the evening, I am approaching this debate on the third rail package with one certainty, namely that we have a duty to Europe to support a project which aims to revitalise rail transport, both for the sake of passengers and also – perhaps above all – for the sake of the intermodal transport of goods.
We view it as a duty not only for environmental protection, but also for the safety of the transport system, in the widest sense of the term, in the hope that revitalising rail transport will help to cut death rates and road accidents in general, which, we should remember, have an extremely high social cost for Member States.
Although the group of non-attached Members whom I coordinate in the committee has, with that traditional discrimination typical of parliamentary rules, had very little opportunity to intervene, I agree with much of the work of my colleagues.
Mr Sterckx has issued a report which finally acknowledges consumers' right to reimbursement for rail delays – at least substantial ones. That is a right we in the Committee wished to establish also for passengers on domestic lines (as well as international ones, obviously) which, in my view, is intrinsically equitable. I should also like to emphasise the shared sensitivity that exists in relation to the provisions introduced for passengers with mobility problems. I also approve the Savary report in relation to the need for a common certification system for train crews, the necessary standardisation of their professional skills and the monitoring of their state of health. I hope that greater guarantees can also be demanded in terms of the number of drivers, which in my view should never be less than two.
I should also like to thank our colleague Mr Jarzembowski, whose report aims to foster an improvement of rail services through greater competition, thereby benefiting the consumer, although I have some doubts on this, because improvements will only occur if liberalisation does not result in yet another rush to cut labour costs.
Finally, I approve the Zīle report, which has attempted to respond to the concerns of our committee for compulsory compensation in the event of failure to meet the deadlines for freight delivery. I therefore urge Members to support the reports already approved by the Committee on Transport and Tourism.
Mr President, I should like to start in a similar vein to our oft-quoted colleague Mr Jarzembowski, by raising what you might call a point of order. I have been a Member of this House for ten years now, and still do not know exactly who is really responsible for work programming with regard to our plenary sittings. Whoever they are, they are no friends of Parliament.
This week and this evening’s discussion are quite typical examples that prove this point. Wherever Parliament does not really have anything to say – at least, nothing binding – this is scheduled for and discussed during prime time, whilst the few legislative acts scheduled for this twelfth plenary sitting in Strasbourg – which is otherwise completely superfluous – are tucked away in the evening sitting.
We should not be surprised, in such situations, if people in Europe are less and less inclined to take us seriously. The turnout at the recent European elections springs to mind.
After that digression, let me pass on to the main issue, which is the Sterckx report and passengers’ rights. This text makes a constructive contribution to creating the much-discussed level playing field for the various modes of transport in Europe. To enter into direct competition with direct competitors, the railways need comparable framework conditions, and so it was right and necessary for us to now give priority to establishing the railway counterpart of the ‘night-boarding’ legislation for air transport.
The text presented by the Commission on this subject was – shall we say – capable of improvement, and, sensibly, we have made a few changes to it: some of them quite fundamental.
Firstly – probably the most fundamental of the changes – we have subsumed all transport services, not only international services, under this new regulation, although special arrangements, which we are sure to need, will have to be made within the framework of the regulation on public local passenger transport services.
Secondly, we have attached particular importance to providing and demanding proper information on passengers’ rights. What is the use to consumers if they do not know to which rights they are actually entitled?
Thirdly, this text provides for a rational coordination and – only on certain points, of course – supplementation of the CODIF regulations: unlike one previous speaker, I consider this not only very important, but also a resounding success. This has been a specific instance of subsidiarity in practice and, in this sense, has also been a kind of complementary action to the Commission’s ‘better regulation’ initiative, for which we are grateful and which, in plain English, means tidying up European legislation, which is frequently verbose.
In conclusion, I am very much obliged to the rapporteur, Mr Sterckx, for his pleasant, constructive cooperation.
Mr President, Commissioner, in considering the draft package, my political group was guided mainly by concern over the role of the railways in the European Union’s transport network, and by their potential for development. In our view, although there is much discussion about liberalisation, the latter is not an end in itself but a means to an end. Many questions arose concerning how to attain that end, namely increasing rail transport. It is important to bear in mind that the European Union is a Union of 25 Member States, and that the rail networks in the new Member States are relatively weak and being restructured. In addition, changes cannot be introduced too suddenly, they should be brought in progressively.
We warned against a situation where the more powerful railway undertakings absorbed the weaker ones. Taking over the market brings with it the duty to provide a public service. It is worth considering whether the final outcome might be that a large railway company’s monopoly in one of the Union’s Member States might not be replaced or extended to become a monopoly by that same company but covering the territory of several Member States? Are we considering any restrictions? It does not seem to us that we are doing so at present.
Commissioner, the road and air transport sectors are enjoying market success in Europe. In their case, however, deregulation was brought in along with liberalisation. A solution that would reconcile market roles with the provision of a public service should therefore be found for the railways also.
I cooperated with Mr Jarzembowski concerning the changes to Council Directive 91/440/EEC. This compromise is more radical than the Commission’s proposal, so I would like to enquire whether you feel that perhaps our compromise goes too far, Commissioner? Might it not be preferable to confine ourselves to the Commission’s proposal, so only international transport was affected? Our concern is mainly for the quality of transport services provided.
Allow me to refer to the journey between Warsaw and Brussels by way of example. If you fly with LOT or SNBrussels Airlines you pay EUR 300 and it takes two hours to get to Brussels National airport. If you fly with a low-cost airline you pay EUR 120 and arrive at Charleroi airport. A first class train ticket costs EUR 150 and the journey takes 18 hours. If you chose to travel by private car, the journey takes 13 hours if you keep to the speed limits and the fuel costs EUR 150, but four people can travel together. Is that not an important consideration?
Mr President, Commissioner, my main remarks are on the reports by Mr Savary and Mr Zīle, for which I was my group’s shadow rapporteur, and I wish to thank both rapporteurs, who have each been working under very different conditions, for their efforts. Mr Savary’s report concerns a proposal that almost everyone supports, while Mr Zīle had the job of getting backing for a proposal by the Commission that only very few people are interested in. My group is satisfied with the outcome of the vote in the committee, where the proposal for compensation in connection with freight transport was rejected. That is not the same as saying that we see no problems with the quality of freight transport by train. Unfortunately, there is a lot to suggest that the quality is not improving and that, in certain areas, it is perhaps even on the decline. Lack of punctuality and flexibility mean that, directly contrary to all political intentions, freight transport by train is falling behind. The question, then, is: how are we to solve this problem? The Commission’s proposal was too clumsy and out of step with the conditions in a free market. However, Mr Zīle deserves recognition for his attempt to find a solution other than a flat rejection, even if – as I assume it will be when we vote tomorrow – the result is just such a rejection.
I am in no doubt that, as liberalisation and free competition progressively take root, train services will become more efficient and we shall see better value for money and a greater focus on passengers. We shall see better quality than that delivered by the national monopolies, and I find it thought-provoking that the number of passenger miles travelled by train in Great Britain, which has of course done a lot of liberalising over the last ten years, has increased by as much as 40%. I also find it thought-provoking that those countries that invest single-mindedly in modern railway services using high-speed trains also see those services making progress at a time when trains are otherwise losing ground in many countries. Liberalisation is therefore important as well as investment if, regarding not only freight transport but also passenger transport, we are to guarantee railway services an increased market share. It is also important that we speed up the process.
The common framework for the training of train crews is, of course, a logical consequence of the liberalisation that has already been agreed. Mr Savary’s report is therefore the least controversial of those relating to the third railway package. The big debate has of course been about who is to be covered by the Directive on the certification of train crews. Shall it be train drivers only, or other staff too? Shall it be exclusively those involved in international rail services or also those involved in purely national services? My group is generally satisfied with the result we now have. A suitable balance has been found whereby train drivers and other staff directly involved in safety are included. It was a wise decision to have the rules initially cover international train services. Once we have used a cost-benefit analysis in order carefully to weigh up the advantages and disadvantages, we can then, in time, look at whether staff involved in purely national services should be included. Where drivers are concerned, this is, of course, expensive training we are faced with, so it is important that we do not impose unnecessary costs on the train companies.
Last but not least, I want, for my own part, to say how very pleased I am that Parliament’s proposed third railway package welcomes the liberalisation of passenger transport and introduces common rules for passengers’ rights which apply to all passengers and which, in addition, are much simpler and much less bureaucratic than the Commission’s proposal. Mr Savary also asks what is to be done about the small countries. I myself come from a small country in which free competition for railway services has progressively been introduced and in which the national railway company, DSB, is in competition at home and, at the same time, now operates in Sweden and has been given permission to offer routes in Great Britain. DSB has equipped itself for free competition through modernisation and through the reorganisation of its activities so that the old monopolistic and statist culture has been replaced by a modern business culture that places more focus on the passenger. That is the way forward.
Mr President, I am not going to philosophise on the notion of a package but I can tell you that my group intends to vote enthusiastically for the Sterckx report and the Savary report and is delighted to be able to do so tomorrow. With regard to Mr Jarzembowski’s proposal, on the other hand, the discussions have been more closely argued and doubtful, because we are not in favour of the status quo. To make matters clear: we really want to strengthen European rail transport because we want to encourage means of transport that are safer and more economical in terms of energy and space and therefore more sustainable. That seems to me perfectly clear.
The question we are asking ourselves is this: will this objective be achieved through the liberalisation of international rail passenger transport under the conditions outlined in this report? That is where questions start to arise. Will we actually achieve a transfer from road and air to rail? Will we guarantee a safer and more accessible service for people and better social and territorial cohesion? To find out, surely we could conduct a serious evaluation. We have experience, within the Member States, of passenger transport being opened up to competition; we have the first and second packages. Let us take a closer look at what happens in terms of quality, of real transfer from road to rail, of prices and of safety.
In short, there are many questions. We wonder about the compatibility between the opening up to competition of national corridors through cabotage and respect for the obligations of public service as set out in the July regulation. We ask ourselves, as indeed do other Members, whether we are not going to move, in some countries, from a monopoly situation to an oligopoly situation or whether we are not going to see the emergence, as in air transport, of low cost companies, to the detriment of working conditions and safety.
In short, for the majority of my group it is inconceivable for us to support Mr Jarzembowski’s proposals.
Mr President, the liberalisation plans have far-reaching consequences not only for railway staff, but also greatly affect the quality of service to passengers. The close cooperation of national railway companies with their neighbours is much older than the European Union. That results in fast, cross-border, long-distance trains with matching ticket sales. This European success is now being undermined by increasing competitive rivalry, as a result of which railway companies will seek to reject the least profitable and least subsidised tasks first.
While everyone thinks we are drawing Europe closer together, railway companies are confining themselves to mass transport in the large urban areas and to a few fast mainline connections within Member States. Many cross-border stretches are served only by slow trains; through night trains are being thinned out or disappearing altogether. Only in Germany are European ticket sales and the provision of information top-notch, and only the cross-border high-speed line between Brussels and Paris is busy.
Elsewhere, it is becoming more and more difficult to buy tickets for foreign destinations further afield. Passengers have to change trains en route more often, which also increases waiting times. Passengers on delayed trains from neighbouring countries, which mainly get into difficulty at night, are increasingly given a rough deal, and land up in an exasperating web of confusion. That is what drives those passengers to use aircraft and cars, while the Commission’s White Paper on transport took for granted that there would be more medium-distance transport of passengers by rail by 2010.
Over the past six years, I have demonstrated on many occasions, on the basis of practical experience, how our rail transport is deteriorating. I am therefore delighted with the Commission proposal that at long last offers some counter weight to the adverse effects of liberalisation and commercialisation. It is unfortunate that Mr Sterckx, the rapporteur, has not taken the crisis in international passenger transport by rail as his point of departure, but rather the irritation of railway companies that would prefer self-regulation to a requirement imposed from the European level that they should achieve the German quality standard.
His proposals detract from the improvements for cross-border transport and unnecessarily increase European interference in domestic rail transport. This proposal is a missed opportunity for improving conditions for international passengers and for putting a stop to worsening trends. My group fears that the regulation as set out by Mr Sterckx does not adequately address the problems, the consequence being that it will need to be reviewed within a few years’ time. My group has tabled a number of amendments in order to prevent that from happening, as well as to ensure that European railways show a united front to the public and that shortcomings can be more speedily remedied.
Mr President, this report proposes the harmonisation of rail passenger rights and compensation liabilities throughout the European Union. Such legislation faces the opposition of national railway companies who know they will suffer increased administrative burdens, the cost of which will be passed on to passengers.
Mr Sterckx says that we should not tinker with international agreements which are already satisfactory. He says that we must not take over the role of railway company marketing managers. Above all, he says that the system must benefit passengers. Only an EU politician could say all that and then propose extending the scope of legislation. There is already a perfectly good international agreement in place between 42 nations, including many non-EU countries, to facilitate cross-border railway travel. In 2002 international railway companies signed a voluntary Charter containing quality standards for rail passenger services – the COTIF Convention.
We cannot legislate, for example, for French, German and British railways. They all operate under very different conditions. National governments, in conjunction with railway operators, should decide what regulation is appropriate, not the European Union. To be fair, the Commission only wanted regulation to cover cross-border rail travel, but Mr Sterckx goes further by proposing regulation for in-country domestic rail travel.
In another report from the Committee on Transport and Tourism concerning the certification of train crews, the rapporteur, Mr Savary, calls for the psychological testing of train crews. May I suggest that psychological testing be extended to the rapporteurs of this Parliament? Perhaps a simple word association test would be useful. If in response rapporteurs used the words 'integration', 'harmonisation' or 'regulation', they should be immediately disqualified from holding office. This might possibly cut down the amount of this kind of nonsense, but not, I suspect, until we have first legislated for harmonised and integrated psychology tests.
Mr President, Commissioner, ladies and gentlemen, the train is the only mode of transport in Europe to be experiencing a worrying period of stagnation, despite the increase in trade. The environmental emergency, the high cost of oil and congestion on the roads require a firm decision on rail transport, which is cleaner and safer and has good domestic infrastructures which can be integrated at European level.
To revitalise and modernise rail transport is a matter of priority for the future of the Union. The Commission has made considerable efforts towards increased harmonisation and liberalisation of the markets, but it is the European Parliament which has had – and still has – a central role to play in this area by overcoming national self-interest.
The courageous proposal to open up even domestic passenger transport to full liberalisation is vital to complete the single market, relaunch community rail services and provide a better service to the population. In this context, the amendment on reciprocity, which I proposed and with which the Commission concurred, ensures that countries which opt to open up their markets prior to the set deadlines should be protected against unfair competition from rail companies operating in protected domestic markets.
I also believe that the regulations on passengers’ rights and their extension to domestic traffic are particularly important. Payment of compensation for delays, damage and accidents, and the rights of disabled passengers provide an excellent basis to encourage our companies to adopt high quality standards and to be competitive with other modes of transport.
A shift to rail transport, ladies and gentlemen, is one of those challenges where the credibility and future of Europe are at stake. For this reason, it is vital that Parliament takes a strong and clear stance on this package and does not hesitate to opt for a strategy of innovation.
Mr President, Commissioner, in my speech, I will confine myself to two sections of the package and will obviously start with Mr Sterckx’s report. I should like to thank him for the excellent cooperation, which, I think, enabled us to thrash out sound compromise proposals in the key areas. The practice run we had for airline passengers turned out useful for train passengers too, all train passengers in fact, so also including those using national rail transport. Our group considers it important that we did not only work out a general compensation scheme for delays exceeding one hour, but also for repeated short delays, so that undertakings are encouraged to work more efficiently and be more punctual, and can in that way also attract new customers, which is, after all, what we set out to do.
I would like to say a few words about assistance for people with reduced mobility, on which we have tabled two additional amendments. First of all, notification of such assistance should not be made 48 hours, but 24 hours, in advance. I think that that is very reasonable, and would ask you to endorse it. Secondly, the training of rail staff should also give attention to that aspect of the job.
It remains important to us that rail passengers can readily purchase their train tickets at all times, whether from ticket offices at train stations, from ticket machines, or, in the absence of ticket machines, on the trains themselves. The rapporteur would now like to make exceptions for cases where seat reservations are compulsory, which I can understand, but also for the purpose of combating fraud. I too am against fraud, but I fear that if we follow your line, then we will end up with an empty box, and that is something we cannot endorse.
I would now like to turn to Mr Jarzembowski’s report. I am a little surprised at the ease with which a majority of my fellow Members in the Committee on Transport and Tourism want to rush the Commission and intend to liberalise the whole railway system by 2012, without too much research, or without carrying out a thorough analysis of the impact this would have on national rail networks, which, as you know, differ greatly from each other, not least in terms of structure, or without asking whether that is the universal remedy that will enable us to attract more rail passengers.
I think we should acknowledge that liberalising the market was undoubtedly a good thing in certain sectors. In the public transport sector, however, this is not, in my view, the case, as it is not a commercial sector and we also want to achieve objectives other than cost-effectiveness or profit, such as environmental objectives or people’s mobility. Measures other than liberalising the market have a far greater impact on the number of rail passengers than is often appreciated. I would give you the example of Belgium, where the number of passengers in 2003 rose by 7% and in 2004 by 6%, and the latest figures are also promising. This was not achieved by liberalising, but by modernising, by offering a better service, better facilities and by adopting an innovative price policy.
For the record, I have no problems with liberalising international passenger transport as such. In the case of the Thalys, I would not object to competition hotting up, as long as there were sound guarantees in place that all Member States, both now and in future, would be able to develop good public services. Therefore, it would have been preferable had we had a package on liberalisation on the one hand and the provision of public services on the other, rather than the package that is before us now.
Mr President, Commissioner, I would like firstly to congratulate Mr Sterckx, Mr Jarzembowski, Mr Savary and Mr Zīle on their reports on the liberalisation of rail transport networks and services in the European Union, the quality of service, the certification of crews and the rights and obligations of passengers.
For our part, and with regard to the development of Community railways, we are fully in favour of supporting the opening up of transport services in general and, in particular, of passenger transport by rail, to private competition, though we are working on the basis that the road infrastructure is in the hands of independent managers, so that all possible users of the networks may have equal opportunities to access them.
In this regard, we are calling for the opening up of international rail passenger services to be brought forward to 2008 and we accept that the different Member States should be able to delay the liberalisation of the other national, regional and local passenger services until 2012.
We believe that this opening up should be carried out in a regulated fashion and without jeopardising the economic viability and survival of pre-existing services of public interest. We do not want to prejudice either the citizens or the urban, metropolitan or regional transport services which currently exist under the aegis of the public institutions.
We have advocated that, if the relevant objective economic analyses carried out by the regulatory bodies of each Member State show it to be advisable, the States should be able limit the right of access of an international service to a particular infrastructure on a regional route or restrict the right to pick up or drop off passengers at stations on that route.
Furthermore, we shall advocate reciprocal treatment, in such a way that those States which bring forward their opening up to private rail services may temporarily restrict that right to companies belonging to rail groups based in those other States in which similar conditions of freedom of access to the rail infrastructure do not exist. In other words, if a State does not open up its networks to competition, its companies will not be able to operate in other States which have done so.
Finally, we believe that contracts for the provision of private rail services must have a duration of five years, which may be extended to 10 years in the event that they use a specialised infrastructure and require significant investments. A longer period could only be authorised in very special cases of very large long-term investments, which would require, for this purpose, the inclusion of a multi-annual repayment plan which would deal with time periods, investments, disinvestments, repayments and how to deal with such a significant initial economic outlay.
We believe that the opening up and liberalisation of passenger services with every guarantee of quality, safety and certification of drivers, as well as appropriate regulation of the rights of passengers, will provide the Union’s citizens with the mobility necessary for the sustainable development and progress that we see as our future objective.
– The third railway package, the individual reports comprising which have little in common, is an example of a hurried, uncoordinated and therefore damaging approach to railway transportation. When the second railway package was adopted, it was clearly and unambiguously stated that the package would be evaluated as soon as possible, and only then would further measures be taken, which is why our minority view of liberalisation is negative.
I believe that the time has come to adopt a directive dealing with a harmonised locomotive operator’s licence, which is something we all agree on. The other matters are far from being as pressing as they are presented here. If, ladies and gentlemen, you want to open the railway market to competition today, it will be a harmful step. What is more, it is necessary to start to implement the CER agreement, the international association of railway infrastructure companies and the transport commissioner, as soon as possible.
Does your desire to liberalise at all costs really take priority over harmonised safety and security standards for infrastructure and rolling stock? This is something I cannot agree with, and so in this matter, with all due respect to the rapporteur, Georg Jarzembowski, I must ask you for an unambiguous ‘no’ vote. We abide by the agreements reached when adopting the second railway package, and we will strive to return to the subject by the deadline set, or in other words by 2008.
I would like to draw your attention to the fact that the railway unions of the Czech Republic and the Czech Government have asked me to lend explicit support to the Savary report, and to reject the Jarzembowski report.
In conclusion, I should like to point out that rejecting the draft Zïle report and disagreeing with the Jarzembowski report is not a good omen for the attempt to rush the packages through. The excellent proposals in the Savary report have our support. I should like to inform the Commissioner that the Sterckx and Jarzembowski reports are in no way interdependent.
Mr President, ladies and gentlemen, I am grateful for being given the floor and would like to thank Mr Jarzembowski and the other Members who contributed to the work on the whole railway package.
In particular, I should like to refer to the drafting of the report on the proposal for a directive on the development of the Community’s railways. In the course of our work in the Committee on Transport and Tourism, many negative opinions were expressed concerning the dates and programme proposed by the rapporteur for opening up passenger services for competition. I made my views known on those occasions, as I am familiar with the condition of the railways in the new Member States and am aware that they are inadequately prepared to compete with large and powerful Western European countries in the open market.
I am not opposed to liberalisation of the transport market, but I would argue for fair competition. Allow me to reiterate that I am not against the liberalisation of services so long as it is fairly done. Provisions must be put in place to protect small undertakings and also to ensure monopolies do not arise in the future and that the major players in this field are exposed to healthy and fair competition. For all these reasons I believe that Parliament should not support Mr Jarzembowski’s proposal to bring liberalisation of the market forward to 2008. I have in mind the opening up of international transport, including cabotage. We should not back this proposal if we genuinely wish to implement the Union’s policy of equal rights and fair competition, which would allow the new Member States time to come up to the standards of experienced undertakings in Germany, England and France.
As Vice-Chairman of the European Parliament’s Committee on Transport and Tourism, I appeal to the House to support the original European Commission proposal regarding dates and programmes for liberalisation namely opening up international transport without cabotage from 2010. I also call on the House to reject Mr Jarzembowski’s report, because the proposal voted through in the Committee on Transport and Tourism concerning opening up this market did not take account of the situation in the new Member States.
Mr President, I should like to start by thanking my fellow Members for their good work and, above all, for the debates, which were excellent in terms of content and have been instrumental in achieving the quality of our proposals. It is high time rail transport in Europe became more efficient and more customer-friendly.
That is why I should like to start with a question to Mr Barrot, Vice-President of the Commission. How do you assess the implementation of the first and second railway packages by the Member States and what steps will you take in order to accelerate this? After all, and that is my belief, the effective introduction of those two railway packages in practice is far more important for the improvement of train services than decisions on new rules.
The certification of train drivers is desperately needed and the abandonment of the quality requirements for freight transport will not create any problems, since that sector is quite capable of organising these things for itself. Whilst Mr Sterckx has done a sterling job of simplifying the proposal for passengers’ rights, under the leadership of Mr Jarzembowski, this House will be voting in favour of the liberalisation of passenger transport. This is to be welcomed where international transport is concerned, but the proposal for liberalising domestic transport is taking matters too far in my book, because forced competition on domestic rail sections by competing railway companies is not a guarantee for a better provision of services and is, indeed, compromising the train services’ punctuality and reliability, especially on dense, wide networks. We must take seriously the developments that have ensued in practice since the vote on the second railway package – by which I mean both the problems and the arrival of the new Member States. Member States must retain the freedom to organise necessary competition differently, like in the Netherlands, for example, with concessions for a core network to one railway company. We, the Dutch delegation of the Group of the European People’s Party (Christian Democrats) will therefore be voting against Amendments 2 and 9.
Since the Council is unenthusiastic about Parliament’s far-reaching position, the necessary discussions will undoubtedly follow in due course.
Mr President, Commissioner, I am from a country and a region which, as a result of their history and geography, are particularly sensitive to the need to achieve the greatest possible diversification and rebalancing of the different modes of transport, with particular recognition of the railway.
Realities such as the Madrid-Paris Talgo or the high-speed lines, which are extremely popular with the Spanish citizens, are testimony to this enthusiasm for modernising the railways. But we have not forgotten what it has cost us, and is still costing us, to put an end to the isolation resulting from the single track, from our different gauge of track, to overcome our complex and difficult mountain situation and the challenge of creating a central route through the Pyrenees, which is becoming increasingly urgent in order to reduce the congestion at either extreme, and is therefore crucial to goods transport.
Hence our interest in an effective improvement to the railways, which is more global and integrated and not restricted to proposing total and definitive liberalisation as a magic potion for resolving every kind of problem forever.
We know – and the chairman of our committee, Mr Costa, has referred to this authoritatively – that the competitiveness of railways does not just depend on other rebalancing measures, but, to a large extent, on infrastructures, on the interoperability of systems and on specialised personnel; in short, on investments and on support. That is why we are lending our support to the trans-European networks.
Neither do I believe that it is sensible to indulge in a kind of ‘yo-yo’ system: first we liberalise and deregulate and then we intervene once again. And that has happened in the case of the Commission’s proposal for quality standards in goods transport. We must acknowledge the courage and skill of Mr Zīle, who has worked in the best possible way, given the circumstances, which make this proposal a good candidate for the ‘Better regulation’ that President Barroso and Commissioner Verheugen are offering us so secretively.
As shadow rapporteur, I must confess that I was totally astounded to discover that neither customers nor companies wanted this type of legislation. Perhaps, Commissioner, we should – and I believe that you are sufficiently creative to do this – try to invent other instruments that are genuinely useful in terms of making goods transport by rail more attractive, not just for advocates of conflicts, but, in particular, for its users. In short, no, we cannot legislate in relation to goods by rail as we do with other products, as if we were talking about socks.
With regard to the Sterckx and Savary reports, I would like warmly to acknowledge their timeliness and sense of urgency and the excellent message they send to the citizens. On the one hand, we are creating good European professionals, able to drive trains throughout the whole of the Union’s territory and, on the other, we wish to establish, clearly and courageously, the rights and obligations of passengers, with particular attention to passengers with mobility problems, something which will eventually affect all of us.
Finally, with regard to the report by Mr Jarzembowski, who is always so impulsive and sure of his objectives, which all too often coincide with those of Europe, I must say that I do not believe it to be realistic to seek to overwhelm the Commission’s proposal, and also to involve it in an interinstitutional battle which, as a result of seeking the best, could jeopardise any success. We would have preferred to have accompanied the Commission’s realistic and detailed proposal with a healthy majority which sent a clear signal to all of the interlocutors. Instead, he has chosen to present his over-the-top proposal, which has provoked opposition from a significant proportion of this House.
In any event, I still believe that the Commission’s proposal for opening up is the most pragmatic and realistic, provided that it is part of a general framework of creating a European area of transport, in which the railway competes with other modes of transport under equal conditions. And that will be achieved through modernisation and investment.
Mr President, Commissioner, the debates on the Constitutional Treaty over the last few months suggest that the European Union ought to take its citizens’ interests into account when adopting legal provisions. It would also be appropriate to review existing legal instruments and assess the consequences of their implementation, including the financial consequences.
The European Commission proposed liberalising international passenger transport services from 2010. In his document, Mr Jarzembowski suggests bringing the date forward by two years, so that liberalisation would begin in 2008. This would result in undertakings currently active in Poland or in other new Member States losing a significant part of the market. These countries are suffering from under-investment in railway infrastructure and they lack modern rail equipment. Regional rail transport has been under-financed too. A further reduction of the transitional period for international transport will aggravate the negative effect of the new provisions on transport companies in the new Member States. This is because current arrangements for European funding to purchase modern rolling stock for passenger transport are inadequate, and the countries that joined the Union on 1 May 2004 are not in a position to disburse the large sums required themselves.
Union citizens will benefit from the liberalisation of services in the long term. At present, however, it is important to get the technical quality right and the appropriate infrastructure in place. This requires the new Member States to undertake some unusually expensive action involving restructuring and investment. It is therefore necessary to retain the five-year period proposed by the Commission, so as to allow the conditions for competition on the European transport market to even out. We should grant the railway sector sufficient time to revitalise itself.
Mr President, Commissioner, liberalisation of the market in rail transport services should go hand in hand with a great European venture linking west of Europe to the east, and north to the south by means of a high speed train similar to the TGV. That would be the ideal project through which to demonstrate the unity of our continent and the relevance of European institutions, including the European Commission and the European Parliament.
Mr President, I first want to thank our rapporteurs.
The railways are needed in Europe. We must offer both freight and passengers the opportunity of rail transport as an alternative to the roads. Rail transport conserves the environment and is good for our productivity. In that case, freight and passengers must be able to travel quickly and smoothly on the railways. That is not the case today. It is not always so easy to put together a journey from A to B, and freight is often left at the borders.
In the second railway package, we are opening up the market to freight transport nationally and internationally. It was a good decision, but it still has to be put fully into practice. As everyone agrees, things are still moving slowly and coming up against a host of problems. Should we, however, do as Mr Jarzembowski proposes and open up the railway markets to passenger transport, when the market for freight transport has not yet been successfully opened up? A number of people fear that it will in practice be impossible to get the two things operating together.
I come from a country in which we have opened up passenger traffic in our own way. We have done so not through outright deregulation but in, so to speak, a peculiarly Swedish way. We really have seen the opportunities, but we have also seen the difficulties when certain lines are profitable and others are not. That is a difficulty if the ambition is to have passenger traffic throughout the country. It is important to open up the markets for passengers as well, and I am convinced that we shall in time have a national opening-up of passenger traffic too. What, now, I want, however, to recommend is that we begin with passenger traffic. What we also have here are proposed protective clauses for local and regional passenger rail services. The fact is that to decide at this stage about opening up passenger traffic would merely be a case of the European Parliament adopting an idealistic position without its being aware of the consequences.
Mr President, as the Chairman responsible for Traffic in the Intergroup on Sustainable Development, I welcome each community-level law and programme that contributes to the development of railway networks and promotes environmentally friendly traffic.
With respect to the third rail package, we have to take note of the fact that the railway networks and their development greatly differ in the various member countries. Whereas in Western Europe the length of high speed tracks reaches 6 000 km, the railway networks in Eastern areas are mostly neglected and run-down. This makes the issue of liberalisation, the opening up of national railway networks to the railway companies of other Member States a complicated one for the East-Central European observer. On the one hand, competition inevitably brings about better services and a more satisfying customer experience. This makes the railway a more attractive option and reduces road congestion, which is a desirable outcome, to be supported for its positive environmental effects. On the other hand, however, Eastern railway companies have been underfinanced for decades. Correcting development policy errors and concepts would take a long time and an enormous amount of money; not a task to be reasonably concluded by 2008 or 2012.
This creates the dangerous possibility that the railway companies of several Member States, including my own, may go bankrupt due to the unfair competition, which would put a severe social, financial and political burden on the respective governments. As a representative of the Group of the European People’s Party (Christian Democrats) and European Democrats, I naturally stand for competition in this area. I stand for competition that serves the interest of citizens and the environment at the same time. However, in this case we would not be talking about fair competition but the prevalence of dominant companies. For this reason I cannot support the proposal of the Committee in its present form and I ask that it be reconsidered.
Mr President, Commissioner, ladies and gentlemen, first of all, I should like to take this opportunity to congratulate all of the rapporteurs on their competent work. In the context of this so-called – and I do mean ‘so-called’ – third package, I should like to focus on two dossiers: firstly, the directive on the certification of train crews and, secondly, the directive on liberalisation.
Firstly, with regard to the report by my colleague and friend Mr Savary, I must say that it is particularly important to adopt this proposal for a directive. I actually see this dossier as belonging to the second railway package and, since rail-freight services have already been liberalised, it is imperative to create harmonised European conditions for train drivers and the whole on-board train crew. This directive could also contribute significantly towards making a lasting improvement in safety, and it is desirable that it be implemented as quickly as possible.
As Mr Jarzembowski is probably aware, I have considerable reservations about the content of his report, and my view is still that we are on the wrong track here. I am not opposed to it in principle, but it should be noted that liberalisation is not, as yet, known to have had any positive impact, whether on safety, on quality, or on the social situation of crews. No suitable framework has been created for conditions of competition throughout the network, and there is no guarantee that quality and efficiency will increase. The bad experiences of those countries that have already done this do have to be taken into account, too.
If Parliament really takes this path tomorrow, it will find itself on the path already described by a late Austrian cabaret artist, who said ‘I don’t know where I’m going, but the main thing is I get there soon’. I certainly agree with Mr Jarzembowski and Mr Rack that this time scheduling of legislative resolutions is not exactly the most sensible thing for Parliament to do.
– Mr President, Commissioner, being more environmentally-friendly, safer and more cost-effective, rail transport ought to be used more by both European business and private users. Nevertheless, according to various documents, especially the White Paper, rail transport’s market share appears to be in serious, worrying decline.
Our aim should therefore be to reverse the trend, by working towards building a competitive and open rail market. This is what we are once again trying to do carefully, resolutely and, of course, in line with the rules. We are seeking to grant Member States the right to restrict the opening up of the network in certain cases, whilst respecting the rights of the workers, thus ensuring the safety and quality of the service provided.
The truth is that blocking the passenger rail transport market to various operators from the Member States cannot be justified by simple protectionism, often on the part of state monopolies. This does not benefit users in any way, shape or form. Yet in this rail package there are other issues that merit more detailed analysis.
Firstly, we feel that cabotage services should fall under future legislation. We welcome the fact that the process of opening up the networks is to be staggered in order to make it easier for those involved to adjust, and this could be extended for the reasons explained by a number of speakers. Secondly, without prejudice to the Member States’ responsibilities, powers to issue certification for international train drivers and other on-board staff should also be defined in order to promote the safety and the free movement of workers.
Lastly, I turn to the issue of the differences between the rights and obligations of national and international passengers. In our view, the directive should apply to both in order to make the system simpler and more coherent.
To conclude, we are, broadly speaking, in favour of this legislative package. For this reason, I should also like to thank the rapporteurs and to express my hope that the package will be adopted in Parliament and in the Council. As has been said before, this is an opportunity that must not go to waste.
– Mr President, Commissioner, ladies and gentlemen, I should like to commend the Commission for taking the initiative to present this third rail package. I should also like to congratulate the rapporteurs on their excellent reports and the Members of this House who helped to enrich the proposals aimed at revitalising rail transport by creating an internal rail transport market, thereby increasing competitiveness and economic, social and territorial cohesion in the EU.
Although this is a package, each of its parts will be judged on its own merits. I welcome the position taken by the Committee on Transport and Tourism as regards the Zīle report and, as a whole, I endorse the reports, in particular the Savary report, for its social and safety elements, and the Sterckx report.
As regards the Jarzembowski report, I should like to say that I welcome the idea of opening up the market for international passenger transport services in principle, but I have reservations and indeed objections with regard to his intention to bring forward the liberalisation of international transport, including cabotage and, worse, the liberalisation of national transport services from 1 January 2012.
Liberalising international transport may indeed help to revitalise rail transport in the Union, by boosting growth and creating a better balance in relation to air and road transport. It is also true, however, that a somewhat hasty and scarcely harmonious liberalisation could have a terrible impact on some countries such as Portugal, in which specialised infrastructures such as high-speed links have yet to set out and implement their management model and in which the provision of public services in the area of transport will continue to play a key role in terms of employment, economic growth and responsiveness to users.
Furthermore, no review of Regulation 1191/69, on action by Member States concerning the obligations inherent in the concept of a public service, has taken place. Accordingly, there is neither the necessary legal certainty, nor safeguards of provision in public service obligations in the area of liberalised transport.
Even if we are able to overcome these doubts regarding national transport and cabotage, we feel that establishing 1 January 2012 as the date for the liberalisation of national transport services is unacceptable, which is why we are seeking a rethink whereby the final say on the matter is left to the Member States.
Mr President, I would like to begin with stating that I fully agree with the tabling of the rail package and with the principle of liberalisation, since I believe that it leads to more efficient railways that will attract customers. This is also significant for passenger services, to encourage passengers to leave the roads and travel by rail. Naturally, the expansion of economies of scale is also necessary.
That is all well. What I see as a problem, and I would like to commend it to the attention of Mr Jarzembowski, is the specific macroeconomic challenge the new Member States are faced with. Namely, there is huge pressure on these states to introduce the euro, and a constant pressure from cofinancing sources to start our first three-year programme. We have to participate in agricultural financing, as our own budgetary contribution is a prerequisite to receiving direct support. This enormous pressure to enter the euro zone as soon as possible forces these governments to tackle the issue of budgetary consolidation. That in turn makes them ignore the large national companies outside the national budget, such as the national railway companies.
Accordingly, I think that at this time it is impossible for us to accept the liberalisation schedule he proposes for new Member States, and especially cabotage. I suggest that we establish a transition period that allows us time to prepare, to give a chance to our national railway company, especially considering the fact that the new Member States are very large ‘transit chunks’ and huge transit markets. We must grant them equal opportunities! This is the reason the accession contract contains transition periods up to 2007 for goods traffic. The public services sector is also underdeveloped. I fear that we would be left with secondary railway lines operating at a loss, with all the main lines taken over by the large railway corporations. This is another reason why I ask that we consider the introduction of some kind of a transition period.
Mr President, Commissioner, ladies and gentlemen, efforts to enable the revitalisation of Europe’s railways began back in 1994. The third railway package now concludes our legislative efforts. The current proposal decided, and decides, on the necessary harmonisation in the technical, administrative and, partly, the social field, along with the gradual liberalisation of all railway services by 2012.
This puts in place the preconditions for a European railway culture, with which the railways can regain their significance and competitiveness within the pan-European transport system. The liberalisation efforts in rail transport are not prompted by ideological convictions, but by necessity in terms of transport policy. They owe their existence to the fact that the internal market, the European Economic Area and also the European cultural area need the railways as a mode of transport that does not operate only in separate part-markets. Particularly on the long, cross-border sections, the railways have inherent systemic advantages. This comprehensive reorientation is the only way of countering the heavy losses in terms of transport volume suffered by the railways: in favour of the roads in the case of freight transport, and in favour of the low-cost airlines as well as the roads in the case of passenger transport. It is understandable that some employees should feel anxious about such a radical change. Yet the 18 years that have elapsed between 1994 and 2012 serve to guarantee that it has been, and continues to be, possible to carry through all these changes in a socially viable way.
In anticipation of the passenger-rail market organisation, the ICE 3 was approved for France last week, and the TGV will probably follow in the coming year. There will then be direct high-speed trains from Paris to South Germany. Those responsible have read the signs of the times. Adopting the third railway package would mean that we, too, had read the signs of the times. In order to proceed with further revitalisation of the railways, we must put on our agenda the full harmonisation of the conditions of competition between the various modes of transport, finding new sources of finance for the rail infrastructure, and particularly a strategy for improving integration of modes of transport as intermodal passenger transport.
Mr President, ladies and gentlemen, I should like to thank Mr Jarzembowski, the rapporteur, very much for his detailed report on the liberalisation of national railways. The report is particularly important for the new Member States.
As a Polish Member of the House, I should briefly like to share two reactions with you. To start with, I would remind the House that the first two railway packages have not yet been fully implemented in certain Member States. In addition, there has been no detailed assessment of these packages. All this significantly hinders discussion on the Third Railway Package.
Secondly, as regards the Third Railway Package, I am convinced that it is largely based on the experiences of the old Member States, and that it does not take account of the situation in the new countries. In particular, I have in mind Mr Jarzembowski’s report, in which the date for liberalisation of passenger transport services is set at 2008, two years earlier than had been advocated in the Commission’s proposal. In addition, in Mr Jarzembowski’s report the scope of liberalisation is broadened to include cabotage. Anyone who is acquainted with the current situation of passenger transport in the new Member States will realise that such measures would be very detrimental. It should be borne in mind that the new Member States are far less competitive that the old ones, and that in general they lack modern rolling stock and suffer from under-investment in rail infrastructure and from under-funding of regional transport services. Consequently, broadening the scope of liberalisation and speeding it up is bound to destabilise the already perilous position of the new Member States, particularly as the Commission has failed to provide adequate funding from Union resources for the purchase of new rolling stock for passenger transport. Railway undertakings in the new Member States are not in a position to disburse such large sums themselves.
It follows from what I have just said that it is likely that the strong will end up dominating the weak, and I do not believe that the Union should be built on such a basis. Ladies and gentlemen, the Union is not about domination. Indeed, the opposite is the case, the Union is all about acting together in solidarity for the benefit of a single strong Europe whose Member States are not categorised in terms of their strength or weakness.
– Mr President, ladies and gentlemen, I consider these three proposals on passenger transport, as they have emerged from the debate and with the amendments approved by the Committee on Transport and Tourism, to be fairly well-balanced.
In my view, it is clear that rail services must leave room for public services, with well-defined obligations set out in public service contracts, while the remainder of the market operates on the basis of regulated competition with uniform standards for all.
However, this is the problem, Commissioner, because we need a rapid approval of the regulation on public service obligations. It is an age-old question. As you know, the Commission has presented a new draft that Parliament has not yet discussed and in which, unless I am mistaken, there is no reference to uniform quality standards. Such standards are only mentioned in connection with public service, not for all the rest.
I should not like to think that the Commission’s political viewpoint had shifted from the direction indicated in 2002, or from that confirmed in the debate here in Parliament and in the Committee on Transport and Tourism. We must therefore ensure that liberalisation can be viewed for what I believe it really is, namely a useful means of improving the quality of services, and also of stimulating development, with respect for territory and the environment.
This aspect is fundamental and Parliament must again take responsibility for it. I therefore invite the Commission to take account of our work in Parliament and of the amendments approved. I also urge the UK Presidency to promote a high-level political agreement on this issue in the December Transport Council, making it clear that a truly European transport model is viable.
I should first like to endorse what Mr Rack said. It is worth pointing out that in this House we devote the hours of daylight to making fine-sounding statements, and then late at night we get down to changing legislation which impacts on everyday life in Europe. I would like to reverse this order so we debate legal provisions in the full light of day with a good attendance.
It would be delightful to debate and delight in Mr Jarzembowski’s excellent report if it were not for the fact that it cannot be debated in a vacuum. The context is crucial, and it involves more than French animosity towards Polish plumbers, butchers or bakers. There is also the matter of resistance to the Services Directive or delocalisation within the Union. Small undertakings in local European markets are being driven out to make way for a cavalcade of European locomotives transporting thousands of passengers who will pay for their tickets in euro, not in zlotys. We are supposed to be delighted about this, because after all we are supposed to be in favour of opening the market, are we not?
There is another context to bear in mind too, namely the technical state of Polish railways. We have not had the time or the money to make up for years of neglect. It is a foregone conclusion that we shall lose out in the liberalisation of transport. It is a battle in which we are bound to have to beat retreat. Once again, we are supposed to do so with a smile on our faces, because after all we are supposed to be in favour of opening the market, are we not? Solidarity or at the very least, a reasonable balance, figure hardly at all in all this. Please excuse me, when I confess that I am still unsure how I will vote tomorrow.
– Mr President, Commissioner, we are in favour of the liberalisation of international rail passenger transport, provided it is a necessary means of invigorating rail transport by promoting competition in order to create a modern and genuine internal market.
Nonetheless, we have certain reservations about Mr Jarzembowski's report. We are in favour of a more gradual liberalisation of international passenger transport. We consider that the date of 2008 proposed in the report is premature, which is why we consider the date of 2010 proposed by the Commission to be more realistic.
As regards the rights of railway companies to carry passengers between stations within the same Member State on an international passenger route, we believe that it is preferable for this to be applied from 2010 onwards.
We also have particular reservations as regards the liberalisation of national transport, which is why I believe that the amendments making provision for the liberalisation of national transport by 2012 should not be adopted.
We also consider it very important for the Member States to have the facility to restrict access to a route which is governed by a public service contract, where this is necessary in order to maintain the economic equilibrium of the route.
Despite any differences we may have, we shall vote in favour of the proposal, because we believe that liberalisation may help upgrade passenger rail transport.
As regards the report by Mr Savary on the certification of train crews, we consider that it is very important that this report be adopted as quickly as possible, given that there must be safety in rail transport, especially in the run-up to the full liberalisation of freight transport.
Finally, as regards passenger rights, we agree with the report, especially as regards facilitating access for people with disabilities to trains and railway stations, but without exceptions: it must apply everywhere, for both domestic and European transport.
Mr President, it is my conviction that the third rail package is an important finishing stage in the creation of a common European railway transport services system. I agree with the principles set forth in the directives of the third package. I support that the overall principles required to open up the European market of passenger services be implemented in national law by 2006. Hungary, a new Member State, has already done that. I support that Member States should be able to decide, even on a reciprocal basis, to give earlier access to their railway infrastructure. This is definitely a case for a multi-speed Europe. However, if some Member States wish to decide to open their markets a few years later, they must be allowed this option. This is currently missing from the regulation, while at the same time the proposal is going deeper, opening up the market for national passenger services. That, however, will raise challenges for a number of Member States, including certain new Member States, that will take time to tackle: public services contracts, solutions for under-serviced areas, logistical tasks and the restructuring of railway companies with all the personnel consequences involved. These tasks are not merely a question of a simple national parliamentary decision – they require time.
We have to realise that, while new Member States show a faster rate of economic development than most traditional Member States, there are some areas where we progress at a slower pace. Rail services hold values in new Member States, values that may fall victim to an overly swift transformation. These values are not only national in nature but, with the implementation of the third rail package, which I support, will also become common European values. I am asking Parliament to consider this during the voting procedure tomorrow.
– Before the Commissioner replies, a number of colleagues have made reference to the importance of the legislation and the timing of this debate.
One of my responsibilities as Vice-President is to cover COSAC, the Committee of National Parliaments of the European Union. That committee chose the third railway package, some months ago, as the basis for a subsidiarity test; in other words, the way in which legislation would be applied by the national legislative bodies. It recognises the importance of this.
. Mr President, I agree with what you have just said. We have indeed chosen the third railway package as a basis for a subsidiarity test, in other words for the way in which the legislation is applied by national parliaments. That shows the importance we attach to this text.
First of all I shall say a word of thanks to all the speakers to whom I have listened carefully. Nonetheless, you will allow me to give thanks to our rapporteurs in particular. I noted, in what Mr Savary said, that his report sends a strong signal and contains a fine example of bilateral agreements between branches. I noted also, from Mr Sterckx, the idea that passenger rights are likely to promote confidence in the railways among users. I thank Mr Zīle for having sought an acceptable compromise and I would like to say to Mr. Jarzembowski that I appreciated his insistence on the fact that opening up to competition should facilitate transfer from road to rail, since that is indeed what we also wish to achieve.
I shall try to reply, Mr President, without going into all the details. First, since I have been asked the question, I should like to remind you that the first railway package has been transposed by all the Member States except two for certain directives. Moreover, the Commission has started infringement proceedings in respect of the two Member States concerned. For the second package, the Commission is following very closely the process of transposition into national law. I would remind you that May 2006 has been set as the date for transposition, except for the opening up of the domestic freight transport market where the date fixed is the end of December 2005.
Having made these points, I am going to try, without going into all the details, to give you an idea of the Commission’s opinion on the work of Parliament and of the Committee on Transport and Tourism. I thank the Chairman, Mr Costa, and the members of the Committee on Transport for the thorough work they have done. The purpose of a package is to make it possible to place the different texts in relation to each other in order to achieve a balanced, global reform that allows both an opening up of markets, which is beneficial for consumers, and the establishment of a regulatory framework that ensures the safety and rights of citizens. I believe that it is all of this, both the opening up to competition and the regulatory framework, that will allow us to reverse the trend so that it favours railways, as Mr Costa has stressed.
Most of the proposed amendments improve the quality of the legislative proposals. Certain amendments pose a few problems. I am nonetheless convinced that we shall find practical solutions to those questions in the course of the legislative process.
First, I shall begin with the proposal for a regulation on the quality of freight. Obviously the Commission will examine carefully the final position of Parliament and of the Council in order to determine the implications. I must stress, however, the importance of this text because one has to admit that the situation in the rail freight transport sector has scarcely progressed since the Commission’s proposal in March 2004. Thus it is that the punctuality of international combined rail and road transport remains unsatisfactory: 35% of trains are late in 2005. Furthermore, according to the European rail sector, in conventional rail transport, less than one contract in three contains a quality clause that provides for compensation in the event of delays.
From many quarters we have heard the question: why has the Commission proposed this piece of legislation on the quality of freight? The mere fact of having posed the problem has already had a positive effect on the sector. Over the last few months, we have witnessed the negotiation of framework agreements between user groups and certain rail undertakings. These negotiations have focussed on commitments to quality. Of course, I shall take note of what Parliament and the Council decide and, if they confirm their opposition to the choice of legislative instrument, it will be necessary to ask the people involved to find other ways and means of achieving the objective shared by the three institutions: that is, the improvement of the quality of international rail freight transport services by rail. This is the way in which we shall achieve a transfer from road to rail. That is the first point and, again, I thank Mr Zīle.
As regards the other proposals, here, in broad outline, is the position of the Commission and, Mr President, I am communicating the detailed positions on each amendment to the Presidency.(1)
I shall now come to Mr Savary’s report on the directive on the certification of train crews operating locomotives and trains. Most of the amendments seem to us to be moving in the right direction. They are evidence, I say quite simply, of high quality work. This directive sends a social signal enabling all rail transport personnel to feel involved in the regeneration of this means of transport.
There are, however, some amendments that pose certain difficulties, such as in the case of finance for training or the obligation to offer refunds in certain instances. These give rise to certain reservations on our part because they impinge on labour law, the flexibility of the market and the right to mobility. This also applies to the possibility of a temporary dispensation for domestic drivers. Your committee proposes that Member States should be able to temporarily disregard the rules applicable to domestic drivers. In the eyes of the Commission, allowing such dispensations for whole countries poses some real questions and that is why it is not in favour of it. In social terms, we shall have two classes of driver, when, in practice, the categories are not distinct. That runs the risk of creating career problems. Moreover, in economic terms, States will be obliged to maintain two different sets of legislation, two systems for accreditation and for recognition of trainers. In short, one wonders whether this duality will not give rise to additional costs. All that, Mr Savary, does not in any way detract from the quality of the work accomplished.
There are also provisions that apply to other staff, which seems to me legitimate. These concern train staff who are not drivers but who are involved in tasks relating to railway transport. In spirit your proposal is in line with that of the Commission. It is necessary only to make sure that the ‘comitology’ annex is well defined in order to avoid any legal problems.
Next there is the problem of drivers failing to respect certain conditions once the basic licence and the harmonised complementary certificate have been obtained. There are, no doubt, certain rewordings that would be desirable in order to take proper account of the rights and duties of drivers, of employers and of the competent authority.
Finally, there is the problem of periodic checks. The Commission proposes referring to the safety management systems that each railway undertaking has to put in place. In this matter it is necessary to find a balance between the requirements that need to be included in the main body of the legislation and those that need to be in an annex. I am sorry, Mr President, at this late hour, to bring into the debate a number of very technical points, but that is due to the quality of the work of the Committee on Transport. That is what I have to say, then, about this text on drivers’ licences, which, I have noticed this evening, has received Parliament’s very broad agreement.
I come now to the third report which concerns the proposal to open up the market for international rail passenger services. The Commission appreciates Mr Jarzembowski’s report and supports the idea, which several Members have mentioned, of linking this proposal to our amended proposal on public services in land transport. Nonetheless, Mr Jarzembowski, we have reservations about the amendments that involve bringing forward the date for opening up international passenger services from 2010 to 2008.
The Commission is of the opinion that 2010 is a more appropriate date because it is only on that date that most of the required institutional and procedural framework will be in place and properly operational. There are the national safety authorities and the rail regulators and there is the work of the European Railway Agency. In addition, most of the planned international high-speed lines will not be completed until 2010 and it is on these infrastructures that international passenger traffic will be concentrated in the future.
Furthermore, the Commission cannot support opening up the domestic passenger market in 2012. This proposal seems to us premature and difficult to realise given its great sensitivity. The Commission also has difficulty in accepting the amendment that introduces the potential for Member States to anticipate the opening of their market on condition of a reciprocity clause, because such clauses run the risk of being discriminatory on grounds of nationality.
Be that as it may, the Commission is pleased with Mr Jarzembowski’s report. We can accept the amendments it contains subject to certain alterations to the wording. I am thinking more precisely of the extension of the standard term for framework agreements for the use of the railway infrastructure or the clarification of the conditions under which the rights of an open access operator might be limited if they come into conflict with rights resulting from a public service contract. This is a balanced approach and it respects different national situations. That is what I wanted to say about this proposal for a directive.
I now come to Mr Sterckx’s report on the regulation on international rail passengers’ rights and obligations. Since March 2004, the debate on passengers’ rights has made much progress within our institutions. Within the Council, an in-depth discussion is about to come to a conclusion. The regulation on the civil responsibility of rail companies, incorporated into the new COTIF-CIV agreement of 1999, should finally come into force before the end of the year.
Mr Sterckx, I should like once again to express to you my gratitude for the work you have accomplished. Your concern has been to seek to widen the scope of the regulation and you have proposed extending it to cover national services also. I fear, however, that it is not possible to achieve this extension immediately. I should like to commit myself to a more in-depth study of this question. We could then return to it at a later stage in the light of the experience acquired by virtue of the application of the regulation on international travel.
The second point of your report is the application of the COTIF-CIV international framework in relation to civil responsibility. The Commission is inclined to respond favourably to your requests. Nonetheless, the regulation of responsibility as defined by COTIF-CIV does not appear to strengthen the position of passengers in the event of an accident, or, at least, not as much as the Commission would have wished.
Finally, I shall confine myself to two key points for which the Commission would like your support. First of all, the obligation to provide passengers with the information they need. Mr President, you have illustrated it with the example of integrated tickets over the whole European network. The impact analysis on the consequences of opening up the international passenger service market shows that its success depends very much on efficient access to information and tickets. European rail passengers must have the right and the possibility of travelling with a ticket that allows them to cross several borders within the European Union. For this right to be truly effective, rail companies, including those that are in competition with each other, must cooperate.
Secondly, as regards the regulations for civil responsibility in the event of accident, there is no doubt that there must be compulsory insurance. Making a requirement for minimal cover will ensure fair compensation for passengers in the event of an accident while at the same time keeping a level playing field for rail companies who are facing financial difficulties. Anyway, Mr Sterckx, thank you for what you have done for passengers with reduced mobility. It is of great importance to me personally. What I can tell you is that if, as I hope, Parliament and the Council accept this proposal, I shall make it my personal responsibility to see to its effective application, because I believe that it is an essential point in terms of giving railways the image of quality that they must acquire.
So, Mr President, I hope very much that, improved and enriched in this way by Parliament, these texts will also meet the approval of the Council. I should like, once more, to thank Parliament. We are at a double turning point. We are well aware that, for the sake of the environment, but also for the sake of saving energy and because of the risk of congestion on our motorways and roads in Europe, we must encourage this modal transfer, more precisely, this combination between different modes of transport, given that travel by rail, by river and by sea are, without doubt, good options for long distance traffic.
Moreover, I have heard several Members of Parliament speak about subsidiarity and we are in agreement. There are things that should remain within the field of competence of national governments. Indeed, it is for this reason that we are going to carry out this subsidiarity test. As regards railways, however, ladies and gentlemen, we have come a long way. It used to be very much a national, not to say nationalist, area and that prevented the railway from taking its proper place in a Europe that now needs mobility across all our different Member States.
In this respect, progress had to be made and I am very grateful to Parliament for having allowed us, together, not to reduce the competence of the Union’s Member States, but to show that, in this domain and in the domain of rail transport, the European Union and the drafting of a policy at a European level truly brings added value. That is why I warmly thank Parliament and the Committee on Transport for having carried out this in-depth work which will be particularly useful for us in the days to come.
The joint debate is closed.
The vote will take place on Wednesday at noon.
– This report is, in a word, unacceptable. Yet again, Parliament is presented with a report intended to speed up the liberalisation of public services – in this case, passenger rail transport – and goes way beyond the Commission’s proposal.
The proposal, which forms part of what is termed the ‘third rail package’, has been euphemistically dubbed ‘the development of the railways’ and seeks to liberalise international passenger transport by 2010.
The report goes even further, advocating the liberalisation of international passenger transport (2008), and national transport (2012). What is more, the Member States can bring those dates forward.
The Commission and Parliament are seeking to press ahead with the process of liberalising and privatising rail transport even before the ‘first’ and ‘second’ packages have been fully implemented and before a progress report has been drawn up of the actual impact of the – let us be clear on this – detrimental measures laid down therein in terms of both the services provided and the working conditions of railway workers.
The purpose of liberalising the railways is to hand this sector over on a plate to the private sector, leaving the railways subject to the profit imperative, and yet massively subsidised by the Member States.
In order to defend public rail transport services and the working conditions of those who work on them, we have tabled a motion to reject this directive.
- The Commission can accept the following amendments: and
The Commission can accept the following amendments subject to editorial modifications: and
- The Commission can accept the following amendments in principle: and
- The Commission can accept the following amendments in part: and
- The Commission rejects the following amendments: and
- The Commission can accept the following amendments: and
- The Commission can accept the following amendments in principle: and
- The Commission can accept the following amendments in part: and
- The Commission rejects the following amendments: and
- The Commission can accept the following amendments: and
The Commission can accept the following amendment subject to editorial amendments:
- The Commission can accept the following amendment in part:
- The Commission rejects the following amendments: and
The sitting is closed.